 



Exhibit 10.2
SECOND AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
Dated as of June 26, 2007
among
POLYONE FUNDING CORPORATION,
as the Seller,
POLYONE CORPORATION,
as the Servicer,
THE BANKS AND OTHER FINANCIAL INSTITUTIONS PARTY HERETO,
as Purchasers,
CITICORP USA, INC.,
as the Agent,
and
NATIONAL CITY BUSINESS CREDIT, INC.,
as the Syndication Agent

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
 
            ARTICLE I DEFINITIONS     2  
Section 1.01.
  Certain Defined Terms     2  
Section 1.02.
  Other Terms     23  
Section 1.03.
  Computation of Time Periods     23   ARTICLE II AMOUNTS AND TERMS OF THE
PURCHASES     23  
Section 2.01.
  Commitment     23  
Section 2.02.
  Making Purchases     24  
Section 2.03.
  Swing Purchases     25  
Section 2.04.
  Letters of Credit     27  
Section 2.05.
  Termination or Reduction of the Commitments     30  
Section 2.06.
  Receivable Interest     31  
Section 2.07.
  Non-Liquidation Settlement Procedures     31  
Section 2.08.
  Liquidation Settlement Procedures     32  
Section 2.09.
  General Settlement Procedures     33  
Section 2.10.
  Payments and Computations, Etc     34  
Section 2.11.
  Yield and Fees     35  
Section 2.12.
 
Special Provisions Governing Capital Investments at the Citicorp LIBO Rate
    36  
Section 2.13.
  Increased Capital     37  
Section 2.14.
  Taxes     38  
Section 2.15.
  Sharing of Payments, Etc     39  
Section 2.16.
  Conversion/Continuation Option     39   ARTICLE III CONDITIONS OF PURCHASES  
  40  
Section 3.01.
  Conditions Precedent to the Effectiveness of this Agreement     40  
Section 3.02.
 
Conditions Precedent to All Purchases, Reinvestments and Letters of Credit
    43   ARTICLE IV REPRESENTATIONS AND WARRANTIES     44  
Section 4.01.
  Representations and Warranties of the Seller     44  
Section 4.02.
  Representations and Warranties of the Servicer     47   ARTICLE V GENERAL
COVENANTS OF THE SELLER AND THE SERVICER     48  
Section 5.01.
  Affirmative Covenants of the Seller     48  

i 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page  
 
           
Section 5.02.
  Reporting Requirements of the Seller     51  
Section 5.03.
  Negative Covenants of the Seller     52  
Section 5.04.
  Affirmative Covenants of the Servicer     54  
Section 5.05.
  Reporting Requirements of the Servicer     56  
Section 5.06.
  Negative Covenants of the Servicer     58  
Section 5.07.
  Affirmative Financial Covenants of the Servicer     59  
Section 5.08.
  Negative Financial Covenants of the Servicer     59   ARTICLE VI
ADMINISTRATION AND COLLECTION     60  
Section 6.01.
  Designation of Servicer     60  
Section 6.02.
  Duties of Servicer     61  
Section 6.03.
  Rights of the Agent     62  
Section 6.04.
  Responsibilities of the Seller     63  
Section 6.05.
  Further Action Evidencing Purchases     63   ARTICLE VII EVENTS OF TERMINATION
    64  
Section 7.01.
  Events of Termination     64  
Section 7.02.
  Actions in Respect of Letters of Credit     65   ARTICLE VIII THE AGENT     66
 
Section 8.01.
  Authorization and Action     66  
Section 8.02.
  Agent’s Reliance, Etc     66  
Section 8.03.
  Citicorp and Affiliates     67  
Section 8.04.
  Purchase Decisions     67  
Section 8.05.
  Indemnification     67  
Section 8.06.
  Posting of Approved Electronic Communications     67   ARTICLE IX ASSIGNMENT
OF RECEIVABLE INTERESTS     68  
Section 9.01.
  Purchaser’s Assignment of Rights and Obligations     68   ARTICLE X
INDEMNIFICATION     70  
Section 10.01.
  Indemnities     70   ARTICLE XI MISCELLANEOUS     72  
Section 11.01.
  Amendments, Etc     72  
Section 11.02.
  Notices, Etc     74  
Section 11.03.
  Binding Effect; Assignability     75  

ii 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page  
 
           
Section 11.04.
  Costs and Expenses     75  
Section 11.05.
  Confidentiality     75  
Section 11.06.
  Governing Law     76  
Section 11.07.
  Jurisdiction, Etc     76  
Section 11.08.
  Execution in Counterparts     77  
Section 11.09.
  Intent of the Parties     77  
Section 11.10.
  Entire Agreement     77  
Section 11.11.
  Severability of Provisions     77  
Section 11.12.
  No Liability of Syndication Agent     78  
Section 11.13.
  Waiver of Jury Trial     78  

iii 



--------------------------------------------------------------------------------



 



EXHIBITS

     
EXHIBIT A
  Form of Assignment and Acceptance
 
   
EXHIBIT B-1
  Form of Seller Report
 
   
EXHIBIT B-2
  Form of Receivables Report
 
   
EXHIBIT C
  Form of Lock-Box Agreement
 
   
EXHIBIT D
  Form of Second Amended and Restated Receivables Sale Agreement
 
   
EXHIBIT E
  Form of Second Amended and Restated Consent and Agreement
 
   
EXHIBIT F
  Form of Notice of Purchase
 
   
EXHIBIT G
  Form of Swing Purchase Request
 
   
EXHIBIT H
  Form of Letter of Credit Request
 
   
EXHIBIT I
  Form of Notice of Conversion or Continuation
 
   
EXHIBIT J-l
  Form of Opinion of Thompson Hine LLP, Counsel to the Seller and each
Originator
 
   
EXHIBIT J-2
  Form of Opinion of Thompson Hine LLP, Counsel to the Seller and each
Originator (“true sale” and non-substantive consolidation opinion)
 
   
EXHIBIT K
  Form of Second Amended and Restated Parent Undertaking

 



--------------------------------------------------------------------------------



 



SCHEDULES

     
SCHEDULE I
  Lock-Box Banks and Lock-Box Accounts
 
   
SCHEDULE II
  Credit and Collection Policy
 
   
SCHEDULE III
  Jurisdiction of Incorporation, Organizational Identification Number and
Location of the Seller’s Principal Place of Business, Chief Executive Office and
Office Where Records are Kept
 
   
SCHEDULE IV
  Forms of Invoices
 
   
SCHEDULE V
  Changes in Financial Conditions or Operations
 
   
SCHEDULE VI
  UCC Filing Jurisdictions
 
   
SCHEDULE VII
  Commitments

 



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
     This SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT, dated as
of June 26, 2007 (this “Agreement”), among POLYONE FUNDING CORPORATION, a
Delaware corporation (the “Seller”), POLYONE CORPORATION, an Ohio corporation
(“PolyOne”), as the Servicer (as hereinafter defined), the banks and other
financial institutions listed on the signature pages hereof, as the Initial
Purchasers (the “Initial Purchasers”), CITICORP USA, INC., a Delaware
corporation (“Citicorp”), as administrative agent (the “Agent”) for the
Purchasers and the other Owners (as hereinafter defined), CITIBANK, N.A., a
national association (“CNA”), and National City Bank, as issuing banks (the
“Issuing Banks”), and NATIONAL CITY BUSINESS CREDIT, INC., an Ohio corporation
(“NCBC”), as the syndication agent (the “Syndication Agent”) amends in certain
respects and restates in its entirety, the Amended and Restated Receivables
Purchase Agreement, dated as of July 26, 2005 (the “Prior Agreement”).
PRELIMINARY STATEMENTS:
     (1) It is the intent of the parties hereto that this Agreement not
constitute a novation of any of the obligations or liabilities under the Prior
Agreement nor constitute a discharge thereof, that this Agreement amend and
restate in its entirety the Prior Agreement and that, from and after the
Effective Date, the Prior Agreement be of no further force and effect except to
evidence the obligations of the parties thereto prior to the Effective Date and
the representations and warranties made thereunder.
     (2) The Seller will from time to time purchase or otherwise acquire from
the Originators Pool Receivables in which the Seller intends to sell interests
referred to herein as Receivable Interests.
     (3) The Purchasers may at any time and from time to time purchase
Receivable Interests from the Seller.
     (4) In consideration of the reinvestment in Pool Receivables of daily
Collections (other than with regard to accrued Yield and any fees) attributable
to a Receivable Interest, the Seller will sell to each Owner of such Receivable
Interest additional interests in the Pool Receivables as part of such Receivable
Interest until such reinvestment is terminated.
     (5) PolyOne has been requested and is willing to act as the Servicer.
     (6) Citicorp has been requested and is willing to act as the Agent.
     (7) The Issuing Banks have been requested and are willing to make available
to the Seller a letter of credit sub-facility upon the terms and subject to the
conditions set forth herein.
     (8) NCBC has been requested and is willing to act as the Syndication Agent.
     (9) Certain terms which are capitalized and used throughout this Agreement
(in addition to those defined above) are defined in Article I of this Agreement.
     NOW, THEREFORE, in consideration of the premises, the parties hereto agree
as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
Section 1.01. Certain Defined Terms.
     As used in this Agreement, the following terms shall have the following
meanings (such meanings to be equally applicable to both the singular and plural
forms of the terms defined):
     “Adjusted EBITDA” means, with respect to any Person, EBITDA of such Person
and its Subsidiaries plus any net cash received from Equity Affiliates, minus
any net cash paid to Equity Affiliates, minus any income from Equity Affiliates
plus any income to Equity Affiliates.
     “Adjusted LIBO Rate” means, with respect to any Yield Period for any
Capital Investment, an interest rate per annum equal to the rate per annum
obtained by dividing (a) the LIBO Rate by (b) a percentage equal to (i) 100%
minus (ii) the reserve percentage applicable 2 Business Days before the first
day of such Yield Period under regulations issued from time to time by the
Federal Reserve Board for determining the maximum reserve requirement (including
any emergency, supplemental or other marginal reserve requirement) for a member
bank of the Federal Reserve System in New York City with respect to liabilities
or assets consisting of or including Eurocurrency Liabilities (or with respect
to any other category of liabilities that includes deposits by reference to
which the LIBO Rate is determined) having a term equal to such Yield Period.
     “Adverse Claim” means any mortgage, deed of trust, pledge, hypothecation,
assignment, charge, deposit arrangement, encumbrance, lien (statutory or other),
security interest or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever intended to assure
payment of any Debt or the performance of any other obligation, including any
conditional sale or other title retention agreement, the interest of a lessor
under a capital lease and any financing lease having substantially the same
economic effect as any of the foregoing, and the filing of any financing
statement under the UCC of any jurisdiction naming the owner of the asset to
which such Adverse Claim relates as debtor.
     “Affiliate” means as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person. The term “control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of a
Person, whether through the ability to exercise voting power, by contract or
otherwise.
     “Agent’s Account” means the Deposit Account of the Agent (account number
30537802, ABA 021000089, Reference: CUSA f/a/o PolyOne Concentration) maintained
with CNA at its office at 399 Park Avenue, New York, New York 10043, Attention:
Hien Nugent, or such other account as the Agent shall specify in writing to the
Seller, the Servicer and the Purchasers.
     “Agent’s Fee” means those agency fees set forth in the Second Amended and
Restated Fee Letter.
     “Alternate Base Rate” means, for any period, a fluctuating interest rate
per annum as shall be in effect from time to time, which rate per annum shall be
equal at all times to the highest of the following:
     (a) the rate of interest announced publicly by CNA in New York, New York,
from time to time, as CNA’s base rate (or equivalent rate otherwise named);

2



--------------------------------------------------------------------------------



 



     (b) the sum (adjusted to the nearest 0.25% or, if there is no nearest
0.25%, to the next higher 0.25%) of (i) 0.5% per annum, (ii) the rate per annum
obtained by dividing (A) the latest three-week moving average of secondary
market morning offering rates in the United States for three-month certificates
of deposit of major United States money market banks, such three-week moving
average being determined weekly on each Monday (or, if any such day is not a
Business Day, on the next succeeding Business Day) for the three-week period
ending on the previous Friday by CNA on the basis of such rates reported by
certificate of deposit dealers to and published by the Federal Reserve Bank of
New York or, if such publication shall be suspended or terminated, on the basis
of quotations for such rates received by CNA from 3 New York certificate of
deposit dealers of recognized standing selected by CNA, by (B) a percentage
equal to 100% minus the average of the daily percentages specified during such
three-week period by the Federal Reserve Board for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) for CNA in respect of liabilities consisting of or
including (among other liabilities) three-month U.S. dollar nonpersonal time
deposits in the United States and (iii) the average during such three-week
period of the maximum annual assessment rates estimated by CNA for determining
the then current annual assessment payable by CNA to the Federal Deposit
Insurance Corporation (or any successor) for insuring Dollar deposits in the
United States; and
     (c) 0.5% per annum plus the Federal Funds Rate.
     “Amended and Restated Projections” means those financial projections
covering the Fiscal Years ending in December 2007 through December 2011
inclusive, to be delivered to the Purchasers by PolyOne.
     “Applicable L/C Margin” means (a) for an initial period commencing on the
Effective Date and ending on the first day of the month immediately following
the month in which the Servicer delivers PolyOne’s financial statements for the
Fiscal Period ending June 30, 2007, 1.25% per annum and (b) thereafter, as of
any date of determination, a per annum rate equal to the rate set forth below
opposite the then applicable Average Monthly Excess Availability (determined on
the last day of the most recently concluded calendar month):

          Average Monthly Excess Availability   Applicable L/C Margin
Greater than $120,000,000
    1.00 %
Less than or equal to $120,000,000 and greater than $60,000,000
    1.25 %
Less than or equal to $60,000,000
    1.50 %

provided, however, that upon the occurrence and during the continuance of an
Event of Termination, the “Applicable L/C Margin” shall be the sum of the
highest rate set forth in the table above plus 2.00% per annum. Changes in the
Applicable L/C Margin resulting from a change in the Average Monthly Excess
Availability for any month shall become effective as to all Issuances on the
first day of the next consecutive calendar month.
     “Applicable Margin” means (a) for an initial period commencing on the
Effective Date and ending on the first day of the month immediately following
the month in which the Servicer delivers PolyOne’s financial statements for the
Fiscal Period ending June 30, 2007, (i) in the case of Capital

3



--------------------------------------------------------------------------------



 



Investments having a Yield determined with reference to the Alternate Base Rate
0.50% per annum and, (ii) in the case of Capital Investments having a Yield
determined with reference to the Adjusted LIBO Rate, 1.50% per annum and
(b) thereafter, as of any date of determination, a per annum rate equal to the
rate set forth below opposite the then applicable Average Monthly Excess
Availability (determined on the last day of the most recently concluded calendar
month):

                  Average Monthly Excess Availability   Alternate Base Rate  
Adjusted LIBO Rate
Greater than $120,000,000
    0.25 %     1.25 %
Less than or equal to $120,000,000 and greater than $60,000,000
    0.50 %     1.50 %
Less than or equal to $60,000,000
    0.75 %     1.75 %

provided, however, that upon the occurrence and during the continuance of an
Event of Termination, the “Applicable Margin” shall be the sum of the highest
rate set forth in the table above (as may be converted pursuant to Section 2.16)
plus 2.00% per annum. Changes in the Applicable Margin resulting from a change
in the Average Monthly Excess Availability for any month shall become effective
as to all Capital Investments on the first day of the next consecutive calendar
month.
     “Applicable Reserve” means, at any date, an amount equal to (NRPB x RP)
plus such reserves as mutually agreed upon, with adjustments effective upon at
least three Business Days’ notice by the Agent, where:
     NRPB = the Net Receivables Pool Balance at the close of business of the
Servicer on such date.
     RP = the Reserve Percentage at the close of business of the Servicer on
such date.
     “Approved Electronic Communications” means each notice, demand,
communication, information, document and other material that the Seller or
Servicer is obligated to, or otherwise chooses to, provide to the Agent pursuant
to any Transaction Document or the transactions contemplated therein, including
any financial statement, financial and other report, notice, request,
certificate and other information material; provided, however, that “Approved
Electronic Communication” shall exclude (x) any Notice of Purchase, Letter of
Credit Request, Swing Purchase Request, Notice of Conversion or Continuation,
and any other notice, demand, communication, information, document and other
material relating to a request for a new, or a conversion of an existing,
Purchase, (ii) any notice relating to the payment due under any Transaction
Document prior to the scheduled date therefor, (iii) any notice of any Potential
Event of Termination or Event of Termination and (iv) any notice, demand,
communication, information, document and other material required to be delivered
to satisfy any of the conditions set forth in Article III or Section 2.04(a) or
any other condition to any Purchase or extension of credit hereunder or any
condition precedent to the effectiveness of this Agreement.
     “Approved Electronic Platform” has the meaning specified in Section 8.06.

4



--------------------------------------------------------------------------------



 



     “Assignee” means in the case of any assignment of any rights and
obligations pursuant to Section 9.01, any Eligible Assignee as the assignee of
such rights and obligations.
     “Assignment and Acceptance” means an assignment and acceptance, in
substantially the form of Exhibit A hereto, entered into by any Purchaser and an
Assignee pursuant to Section 9.01.
     “Available Capital” means, at any time, (a) the lesser of (i) the then
effective Total Commitments and (ii) (x) the Net Receivables Pool Balance at
such time minus (y) any Applicable Reserve in effect at such time, minus (b) the
sum of (i) the Capital at such time and (ii) the Letter of Credit Undrawn
Amounts.
     “Average Monthly Excess Availability” means, for any calendar month, the
average daily Receivables Excess Availability for such calendar month.
     “Business Day” means any day (other than a Saturday or Sunday) on which
(i) banks are not authorized or required to close in New York, New York or the
State of Ohio and (ii) if the term “Business Day” is used in connection with the
Adjusted LIBO Rate, dealings in United States dollars are carried on in the
London interbank market.
     “Canadian RPA” means the Canadian Receivables Purchase Agreement to be
entered into (as the same may from time to time be amended, restated,
supplemented or otherwise modified from time to time) among PolyOne Canada
Funding Corporation, PolyOne, the Purchasers (as defined therein), Citicorp USA,
Inc., as administrative agent for the Purchasers and any other owners of
Receivable Interests (as defined therein), Citibank, N.A. and National City
Bank, as issuing banks, and National City Business Credit, Inc., as the
syndication agent.
     “Capital” means, at any time, the sum of all Capital Investments
outstanding at such time.
     “Capital Expenditures” means, with respect to any Person, expenditures
(whether paid in cash or other consideration or accrued as a liability) for
fixed or capital assets (excluding any capitalized interest and any such asset
acquired in connection with normal replacement and maintenance programs to the
extent properly charged to current operations and excluding any replacement
assets to the extent acquired with the proceeds of insurance) made by such
Person, all as determined in accordance with GAAP.
     “Capital Investment” means (a) in respect of any Receivable Interest, the
original amount paid to the Seller for such Receivable Interest at the time of
its acquisition by the Purchasers, or the Swing Purchaser, as the case may be,
pursuant to Sections 2.01, 2.02, 2.03 or 2.04, reduced from time to time by
Collections received and distributed on account of such Capital pursuant to
Section 2.07 or 2.08; provided, however, that if such Capital Investment of such
Receivable Interest shall have been reduced by any distribution of any portion
of Collections and thereafter such distribution is rescinded or must otherwise
be returned for any reason, such Capital Investment of such Receivable Interest
shall be increased by the amount of such distribution, all as though such
distribution had not been made; and (b) any Reimbursement Obligation (solely to
the extent not included in clause (a) of this definition).
     “Cash Management Obligation” means, as applied to the Seller, any direct or
indirect liability, contingent or otherwise, of the Seller in respect of cash
management services (including treasury, depository, overdraft, credit or debit
card, electronic funds transfer and other cash management arrangements) provided
after the date hereof (regardless of whether these or similar services were
provided prior to the date hereof by the Administrative Agent, any Purchaser or
any Affiliate or any of them) by the Administrative Agent in connection with
this Agreement or any Transaction Document,

5



--------------------------------------------------------------------------------



 



including obligations for the payment of fees, interest, charges, expenses,
reasonable attorneys’ fees and disbursements in connection therewith.
     “Change of Control” means the occurrence of any of the following: (a) any
Person or 2 or more Persons acting in concert, other than a trustee or other
fiduciary holding securities under an employee benefit plan of PolyOne or a
corporation owned, directly or indirectly, by PolyOne or by the stockholders of
PolyOne in substantially the same proportions as their ownership of stock of
PolyOne (e.g., a holding company reorganization), shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934), directly or indirectly,
of Voting Interests of PolyOne (or other securities convertible into such Voting
Interests of PolyOne) representing 25% or more of the combined voting power of
all Voting Interests of PolyOne; or (b) any Person or 2 or more Persons acting
in concert shall have acquired by contract or otherwise, or shall have entered
into a contract or arrangement that, upon consummation, will result in its or
their acquisition of the power to exercise, directly or indirectly, a
controlling influence over the management or policies of PolyOne; or
(c) PolyOne, or a corporation owned, directly or indirectly, by the stockholders
of PolyOne in substantially the same proportions as their ownership of stock of
PolyOne, shall cease to own, directly or indirectly, 100% of the Equity
Interests in the Seller, PolyOne or any other Originator unless, in the case of
such other Originator, such Originator is, upon at least 5 Business Days’ prior
written notice to the Agent, sold by PolyOne and thereupon ceases to be an
Originator hereunder without causing an Event of Termination or a Potential
Event of Termination to occur, or (d) any “Change of Control” under and as
defined in the Senior Note Indenture.
     “Citicorp” has the meaning assigned to such term in the recital of parties
hereto.
     “Citicorp Base Rate” for any period for any Capital Investment, an interest
rate per annum equal to the sum of (a) the Alternate Base Rate in effect from
time to time plus (b) the Applicable Margin.
     “Citicorp LIBO Rate” for any Yield Period for any Capital Investment, an
interest rate per annum equal to the sum of (a) the Adjusted LIBO Rate for such
Yield Period plus (b) the Applicable Margin.
     “Citicorp Rate” means (a) for any Capital Investment (other than Swing
Purchases and Reimbursement Obligations), at the Seller’s election upon written
notice to the Agent, given not later than 11:00 A.M. (New York City time) on the
third Business Day prior to such Capital Investment (in the case of the Citicorp
LIBO Rate) or the Business Day prior to such Capital Investment (in the case of
the Citicorp Base Rate), either the Citicorp LIBO Rate or the Citicorp Base
Rate, as applicable, and (b) for any Capital Investment that is a Swing
Purchase, for any Reimbursement Obligation, and for each other obligation
hereunder, the Citicorp Base Rate.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Collections” means, with respect to any Pool Receivable, all cash
collections and other cash proceeds of such Pool Receivable, including, without
limitation, (i) all cash proceeds of the Related Security with respect to such
Pool Receivable and (ii) any Collections of such Pool Receivable deemed to have
been received, and actually paid, pursuant to Section 2.09(a).
     “Commitment” means from and after the Effective Date, in respect of each
Purchaser party to this Agreement on the Effective Date after giving effect to
this Agreement, the commitment of such Purchaser to make Purchases and acquire
other Capital Investments in the aggregate principal amount set forth as the
“Commitment” of such Purchaser on Schedule VII and in respect of each other
Purchaser that became a Purchaser by entering into an Assignment and Acceptance
from and after the Effective Date, the amount

6



--------------------------------------------------------------------------------



 



set forth as the “Commitment” for such Purchaser in the Register maintained by
the Agent pursuant to Section 9.01(c); in the case of clauses (i) and (ii), as
each such amount may be reduced from time to time as the result of any
assignment of any Commitment or any portion thereof pursuant to Section 9.01 or
as such amount may be reduced from time to time pursuant to Section 2.05.
     “Commitment Termination Date” means the fifth anniversary of the Effective
Date.
     “Consolidated” means, with respect to any Person, the consolidation of
accounts of such Person and its Subsidiaries in accordance with GAAP.
     “Consolidated Interest Expense” means, with respect to any Person for any
period, (a) cash interest expense of such Person and its Subsidiaries determined
on a Consolidated basis in accordance with GAAP (including, in the case of
PolyOne, the cash interest expense (including, but not limited to, Yield payable
hereunder) of the Seller determined in accordance with GAAP), in each case,
including interest capitalized during such period and net costs under all
interest rate swap, cap, collar or similar agreements and interest rate
insurance for such period minus (b) Consolidated net gains of such Person and
its Subsidiaries (including, in the case of PolyOne, the Seller) under all
interest rate swap, cap, collar or similar agreements and interest rate
insurance for such period and minus (c) the Consolidated interest income of such
Person and its Subsidiaries (including, in the case of PolyOne, the Seller) for
such period.
     “Consolidated Net Income” means, for any Person for any period, the net
income (or loss) of such Person and its Subsidiaries for such period, determined
on a Consolidated basis in conformity with GAAP.
     “Contract” means an agreement between any Originator and an Obligor in any
written form acceptable to such Originator, or in the case of any open account
agreement as evidenced by one of the forms of invoices set forth in Schedule IV
hereto or otherwise approved by the Agent from time to time (which approval
shall not be unreasonably withheld), pursuant to or under which such Obligor
shall be obligated to pay for goods or services from time to time.
     “Credit and Collection Policy” means those credit and collection policies
and practices in effect on the date hereof relating to Contracts and Receivables
and described in Schedule II hereto, as modified from time to time in compliance
with Section 5.03(c).
     “Debt” means, without duplication, (i) indebtedness for borrowed money,
(ii) obligations evidenced by bonds, debentures, notes or other similar
instruments, (iii) obligations to pay the deferred purchase price of property or
services other than accounts payable arising in the ordinary course of business
that are not outstanding for more than 60 days after first becoming due,
(iv) obligations as lessee under leases which shall have been or should be, in
accordance with GAAP, recorded as capital leases, (v) indebtedness of others
secured by liens, and (vi) obligations under direct or indirect guaranties in
respect of, and obligations (contingent or otherwise) to purchase or otherwise
acquire, or otherwise to assure a creditor against loss in respect of,
indebtedness or obligations of others of the kinds referred to in clauses
(i) through (iv) above.
     “Deposit Account” has the meaning set forth in Article 9 of the UCC.
     “Designated Obligor” means, at any time, each Obligor; provided, however,
that any Obligor shall cease to be a Designated Obligor upon 3 Business Days’
notice by the Agent to the Seller given in accordance with the Agent’s then
current credit guidelines and with the consent or at the request of the Required
Purchasers.

7



--------------------------------------------------------------------------------



 



     “Documentary Letter of Credit” means any Letter of Credit that is drawable
upon presentation of documents evidencing the sale or shipment of goods
purchased by an Originator in the ordinary course of its business.
     “EBITDA” means, with respect to any Person for any period, an amount equal
to (a) Consolidated Net Income of such Person for such period plus (b) the sum
of, in each case to the extent included as a deduction in the calculation of
such Consolidated Net Income of such Person for such period in accordance with
GAAP, but without duplication, (i) any provision for income taxes,
(ii) Consolidated Interest Expense, (iii) loss from extraordinary items, (iv)
depreciation, depletion and amortization of intangibles or financing or
acquisition costs, and (iv) all other non-cash charges and non-cash losses for
such period, including the amount of any compensation deduction as the result of
any grant of Stock or Stock Equivalents to employees, officers, directors or
consultants, other than charges representing accruals of future cash expenses
minus (c) the sum of, in each case to the extent included in the calculation of
Consolidated Net Income of such Person for such period in accordance with GAAP,
but without duplication, (i) any credit for income tax, (ii) gains from
extraordinary items for such period, (iii) any aggregate net gain (but not any
aggregate net loss) from the sale, exchange or other disposition of capital
assets by such Person, (iv) cash payments for previously reserved charges and
(v) any other non-cash gains which have been added in determining Consolidated
Net Income, including any reversal of a charge referred to in clause (b)(iv)
above by reason of a decrease in the value of any Stock or Stock Equivalent.
     “Effective Date” means June 27, 2007.
     “Eligible Assignee” means (i) each Initial Purchaser or any of its
Affiliates, and (ii) any commercial bank, finance company, insurance company or
other financial institution or any other Person, in each case approved by the
Agent and the Seller (which approval shall not (x) be unreasonably withheld or
delayed or (y) required following the occurrence and during the continuance of
an Event of Termination); provided, however, that neither an Originator nor the
Seller nor any of their respective Affiliates may be an Eligible Assignee.
     “Eligible Receivable” means each Pool Receivable arising out of the sale of
merchandise, goods or services in the ordinary course of business by an
Originator to a Person that is not an Affiliate of any Originator; provided,
however, that a Pool Receivable shall not be an “Eligible Receivable” if any of
the following shall be true:
     (a) any warranty contained in this Agreement or any other Transaction
Document with respect to such specific Receivable is not true and correct with
respect to such Receivable; or
     (b) the Obligor on such Receivable has disputed liability or made any claim
with respect to such Receivable or any other Receivable due from such Obligor to
the Seller or any Originator but only to the extent of such dispute or claim; or
     (c) the Obligor in respect of such Receivable or any of its Affiliates is
also a supplier to or creditor of the Seller or any Originator unless such
supplier or creditor has executed a no-offset letter satisfactory to the Agent,
in its sole discretion; provided, however, in the event no such no-offset letter
has been executed, such Receivable shall be ineligible pursuant to this clause
(c) only to the extent of an amount equal to 150% of the aggregate amount of
accounts payable or other Debt owing by the Originators to such Obligor or any
of its Affiliates as at such date; or

8



--------------------------------------------------------------------------------



 



     (d) the sale represented by such Receivable is to an Obligor located
outside the United States unless the sale is on letter of credit or acceptance
terms acceptable to the Agent, in its sole discretion; provided, however, if the
Obligor is located in Canada, this clause (d) shall not apply provided the
inventory giving rise to the Receivable was shipped from the United States; or
     (e) the sale to such Obligor on such Receivable is on a bill-and-hold,
guaranteed sale, sale-and-return, sale-on-approval or consignment basis; or
     (f) such Receivable is subject to an Adverse Claim in favor of any Person
other than the Agent; or
     (g) such Receivable is subject to any deduction, offset, counterclaim,
return privilege or other conditions other than volume sales discounts given in
the ordinary course of the Originators’ business; provided, however, such
Receivable shall be ineligible pursuant to this clause (g) only to the extent of
such deduction, offset, counterclaim, return privilege or other condition; or
     (h) the Obligor on such Receivable is located in any State of the United
States requiring the holder of such Receivable, as a precondition to commencing
or maintaining any action in the courts of such State either to (i) receive a
certificate of authorization to do business in such State or be in good standing
in such State or (ii) file a Notice of Business Activities Report with the
appropriate office or agency of such State, in each case unless the holder of
such Receivable has received such a certificate of authority to do business, is
in good standing or, as the case may be, has duly filed such a notice in such
State; or
     (i) the Obligor on such Receivable is a Governmental Authority, unless the
applicable Originator and the Seller have each assigned its rights to payment of
such Receivable to the Agent pursuant to the Assignment of Claims Act of 1940,
as amended, in the case of a federal U.S. Governmental Authority, and pursuant
to applicable law, if any, in the case of any other Governmental Authority, and
such assignment has been accepted and acknowledged by the appropriate government
officers; or
     (j) 50% or more of the outstanding Receivables of the Obligor are not, or
have been determined by the Agent, in accordance with the provisions hereof, not
to be, Eligible Receivables; or
     (k) the payment obligation represented by such Receivable is denominated in
a currency other than U.S. Dollars; or
     (l) such Receivable is not evidenced by an invoice or other writing in form
acceptable to the Agent, in its sole discretion; or
     (m) any Originator, the Seller or any other Person, in order to be entitled
to collect such Receivable, is required to deliver any additional goods or
merchandise to, perform any additional service for, or perform or incur any
additional obligation to, the Person to whom or to which it was made; or
     (n) the total Receivables of such Obligor to the Originators (taken as a
whole) represent more than 15% (or such lesser percentage with respect to
certain Obligors as the Agent

9



--------------------------------------------------------------------------------



 



may determine in its sole discretion in accordance with its customary criteria)
of the Eligible Receivables of the Originators (taken as a whole) at such time,
but only to the extent of such excess; or
     (o) such Receivable is more than (i) 60 days past due according to the
original terms of sale, or (ii) 91 days past the original invoice date thereof;
provided, however, that a Receivable with extended original terms not in excess
of 90 days which are acceptable to the Agent, in accordance with its customary
criteria, may be an “Eligible Receivable” provided such Receivable is not more
than 120 days past the original invoice date thereof; or
     (p) the Obligor on such Receivable has (i) filed a petition for bankruptcy
or any other relief under the Bankruptcy Code or any other law relating to
bankruptcy, insolvency, arrangement, reorganization or relief of debtors,
(ii) made an assignment for the benefit of creditors, (iii) had filed against it
any petition or other application for relief under the Bankruptcy Code or any
such other law, (iv) failed, suspended business operations, become insolvent,
called a meeting of its creditors for the purpose of obtaining any financial
concession or accommodation or (v) had or suffered a receiver or a trustee to be
appointed for all or a significant portion of its assets or affairs; or
     (q) consistent with the Credit and Collection Policy, such Receivable
should be written off the Seller’s or any Originator’s books as uncollectible;
or
     (r) such Receivable shall not be payable into a Lock-Box Account which is
the subject of a Lock-Box Agreement; or
     (s) such Receivable shall not arise under a Contract which has been duly
authorized and which, together with such Receivable, is in full force and effect
and constitutes the legal, valid and binding obligation of the Obligor of such
Receivable enforceable against such Obligor in accordance with its terms; or
     (t) such Receivable, together with the Contract related thereto, shall
contravene in any material respect any laws, rules or regulations applicable
thereto (including, without limitation, laws, rules and regulations relating to
usury, consumer protection, truth in lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices) or with
respect to which any party to the Contract related thereto is in violation of
any such law, rule or regulation in any material respect; or
     (u) such Receivable shall not (i) satisfy all applicable requirements of
the Credit and Collection Policy or (ii) comply with such other reasonable
criteria and requirements (other than those relating to the collectibility of
such Receivable) as the Agent may from time to time specify to the Seller upon
30 days’ notice; or
     (v) such Receivable shall not constitute an “account” within the meaning of
Section 9-102(a)(2) of the UCC of the jurisdiction the law of which governs the
perfection of the interest created by a Receivable Interest; or
     (w) the Agent, in accordance with its customary criteria, determines, in
its sole discretion, that such Receivable might not be paid or is otherwise
ineligible.

10



--------------------------------------------------------------------------------



 



For the avoidance of doubt, it is acknowledged and agreed that any calculation
of ineligibility made pursuant to more than one clause above shall be made
without duplication.
     “Equity Affiliate” means, with respect to any Person, any corporation,
partnership, limited liability company or other business entity of which an
aggregate of less than 50% of the Voting Interests is, at the time, directly or
indirectly, owned or controlled by such Person or one or more Subsidiaries or
Equity Affiliates of such Person and which such Person accounts for in its
consolidated financial statements on an equity basis pursuant to GAAP.
     “Equity Interest” means, with respect to any Person, shares of capital
stock of (or other ownership or profit interests in) such Person, warrants,
options or other rights for the purchase or other acquisition from such Person
of shares of capital stock of (or other ownership or profit interests in) such
Person, securities convertible into or exchangeable for shares of capital stock
of (or other ownership or profit interests in) such Person or warrants, rights
or options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.
     “ERISA Affiliate” means any Person that for purposes of Title IV of ERISA
is a member of the Seller’s controlled group, or under common control with the
Seller, within the meaning of Section 414 of the Code.
     “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Federal Reserve Board.
     “Events of Termination” has the meaning specified in Section 7.01.
     “Fair Market Value” means (a) with respect to any asset or group of assets
(other than a marketable security) at any date, the value of the consideration
obtainable in a sale of such asset at such date assuming a sale by a willing
seller to a willing purchaser dealing at arm’s length and arranged in an orderly
manner over a reasonable period of time having regard to the nature and
characteristics of such asset, and, with respect to the sale of assets with a
book value in excess of $25,000,000, as such sale is reasonably approved by the
Board of Directors of PolyOne or, if such asset shall have been the subject of a
relatively contemporaneous appraisal by an independent third party appraiser,
the basic assumptions underlying which have not materially changed since its
date, the value set forth in such appraisal and (b) with respect to any
marketable security at any date, the closing sale price of such security on the
Business Day next preceding such date, as appearing in any published list of any
national securities exchange or the NASDAQ Stock Market or, if there is no such
closing sale price of such Security, the final price for the purchase of such
security at face value quoted on such Business Day by a financial institution of
recognized standing regularly dealing in securities of such type and selected by
the Agent.
     “Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the

11



--------------------------------------------------------------------------------



 



quotations for such day on such transactions received by the Agent from three
Federal funds brokers of recognized standing selected by it.
     “Fiscal Period” means a calendar month, a fiscal quarter or a Fiscal Year.
     “Fiscal Year” means each twelve-month period ending on December 31.
     “Fixed Charge Coverage Ratio” means, at any date of determination, the
ratio of (i) Adjusted EBITDA of PolyOne less Consolidated Capital Expenditures
of PolyOne and its Subsidiaries to (ii) Consolidated Interest Expense of PolyOne
and its Subsidiaries plus scheduled repayments of principal on Debt to be made
by PolyOne or its Subsidiaries during the immediately succeeding four fiscal
quarter period plus Restricted Payments, plus net cash payment of taxes to the
extent included in the calculation of EBITDA, in each case (other than in the
case of scheduled repayments of principal on Debt) for the four fiscal quarter
period ending on such date or, if such date is not the last day of a fiscal
quarter, for the immediately preceding four fiscal quarter period.
     “GAAP” means generally accepted accounting principles in the United States
consistently applied and in effect from time to time.
     “Governmental Authority” means any nation, sovereign or government, any
state, or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, including any central bank.
     “Indemnified Amounts” has the meaning specified in Section 10.01.
     “Indemnified Party” means any or all of the Purchasers, the Assignees, each
of the Issuing Banks and the Agent and their respective Affiliates and
successors and assigns and their respective officers, directors, managers,
managing members, partners and employees.
     Intercreditor Agreement” means the amended and restated intercreditor
agreement, dated June 6, 2006, between the Agent, Citicorp USA, Inc, as agent
for the beneficiaries under the Guarantee and Agreement (as defined therein)
and, U.S. Bank Trust National Association, not in its individual capacity but
solely as collateral trustee (the “Corporate Trustee”).
     “Investment” in any Person means any loan or advance to such Person, any
purchase or other acquisition of any capital stock or other ownership or profit
interest, warrants, rights, options, obligations or other securities of such
Person, any capital contribution to such Person or any other investment in such
Person.
     “Issue” means, with respect to any Letter of Credit, to issue, extend the
expiry of, renew or increase the maximum face amount (including by deleting or
reducing any scheduled decrease in such maximum face amount) of, such Letter of
Credit. The terms “Issued” and “Issuance” shall have a corresponding meaning.
     “L/C Fee” has the meaning specified in Section 2.11.
     “L/C Issuance Fee” has the meaning specified in Section 2.11.
     “L/C Issuance Fee Rate” means 0.25% per annum.

12



--------------------------------------------------------------------------------



 



     “Letter of Credit” means any letter of credit Issued or deemed Issued
pursuant to Section 2.04.
     “Letter of Credit Obligations” means, at any time, the aggregate of all
liabilities at such time of the Seller to the Issuing Banks with respect to
Letters of Credit, whether or not any such liability is contingent.
     “Letter of Credit Reimbursement Agreement” has the meaning specified in
Section 2.04.
     “Letter of Credit Request” has the meaning specified in Section 2.04.
     “Letter of Credit Sublimit” means the lesser of (i) $40,000,000 or (ii) the
maximum amount, that when added to all other applicable indebtedness of PolyOne
and its Subsidiaries, would not require PolyOne or any of its Subsidiaries to
provide collateral to secure any existing or future indebtedness of PolyOne or
such Subsidiary.
     “Letter of Credit Undrawn Amounts” means, at any time, the aggregate
undrawn face amount of all Letters of Credit outstanding at such time.
     “LIBO Rate” means, with respect to any Yield Period for any Capital
Investment made at the Citicorp LIBO Rate, the rate determined by the Agent to
be the offered rate for deposits in Dollars for the applicable Yield Period
appearing on the MoneyLine Telerate Page 3750 as of 11:00 a.m., London time, on
the second full Business Day next preceding the first day of each Yield Period.
In the event that such rate does not appear on the MoneyLine Telerate Page 3750
(or otherwise on the MoneyLine screen), the LIBO Rate for the purposes of this
definition shall be determined by reference to such other comparable publicly
available service for displaying eurodollar rates as may be selected by the
Agent, or, in the absence of such availability the LIBO Rate shall be the rate
of interest determined by the Agent to be the rate per annum at which deposits
in Dollars are offered by the principal office of CNA in London to major banks
in the London interbank market at 11:00 a.m. (London time) 2 Business Days
before the first day of such Yield Period in an amount substantially equal to
the Capital Investment of CNA for a period equal to such Yield Period.
     “Liquidation Cost” has the meaning set forth in Section 2.12.
     “Liquidation Day” means, for any Receivable Interest, each day which occurs
on or after the Termination Date.
     “Lock-Box Account” means a Deposit Account (including, without limitation,
any concentration account) maintained at a Lock-Box Bank for the purpose of
receiving Collections and subject to a valid Lock-Box Agreement.
     “Lock-Box Agreement” means an agreement, in substantially the form of
Exhibit C hereto (with such modifications thereto as consented to by the Agent),
between any Originator or the Seller, as the case may be, the Agent, and a
Lock-Box Bank.
     “Lock-Box Bank” means any of the banks specified on Schedule I hereof and
any other bank specified as a “Lock-Box Bank” in accordance with this Agreement,
in each case holding one or more Lock-Box Accounts.
     “Material Adverse Change” means a material adverse change in any of (a) the
condition (financial or otherwise), business, performance, prospects,
operations, contingent liabilities, material

13



--------------------------------------------------------------------------------



 



obligations, or properties of the Seller, PolyOne, any Originator, or PolyOne
and its Subsidiaries taken as a whole, (b) the collectibility of the Pool
Receivables, or the ability of the Servicer (if PolyOne or any of its
Affiliates) to collect Pool Receivables, (c) the legality, validity or
enforceability of any Transaction Document, (d) the ability of the Seller, the
Servicer, PolyOne or any Subsidiaries of PolyOne to perform their respective
obligations under the Transaction Documents or (e) the rights and remedies of
the Seller, Agent, the Purchasers or the Issuing Banks under the Transaction
Documents.
     “Material Adverse Effect” means an effect that results in or causes, or
could reasonably be expected to result in or cause, a Material Adverse Change.
     “Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Seller or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.
     “Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the Seller
or any ERISA Affiliate and at least one Person other than the Seller and the
ERISA Affiliates or (b) was so maintained and in respect of which the Seller or
any ERISA Affiliate could have liability under Section 4064 or 4069 of ERISA in
the event such plan has been or were to be terminated.
     “Net Receivables Pool Balance” means at any time the Outstanding Balance of
the Eligible Receivables in the Receivables Pool as at such time reduced by
Unapplied Cash and Credits, volume rebates, credits in past due, offsets and
other dilution and such other reductions as the Agent in its sole discretion
deems appropriate.
     “Notice of Conversion or Continuation” has the meaning specified in
Section 2.16(a).
     “Notice of Purchase” has the meaning specified in Section 2.02(a).
     “Obligor” means a Person obligated to make payments pursuant to a Contract.
     “Originator” means PolyOne, and such other of PolyOne’s wholly owned
Subsidiaries as determined from time to time by PolyOne and consented to in
writing by the Agent; provided, however, that any Originator shall cease to be
an Originator upon (i) the occurrence of any event set forth in Section 7.01(f)
as to such Originator, (ii) PolyOne, one or more direct or indirect wholly-owned
Subsidiaries of PolyOne, or a corporation owned directly or indirectly by the
stockholders of PolyOne in substantially the same proportions as their ownership
of stock of PolyOne ceasing to own, directly or indirectly, 100% of the Equity
Interests of such Originator, or (iii) 3 Business Days’ notice to such effect by
the Agent (with the consent or at the request of the Required Purchasers) to the
Seller following the occurrence of any Event of Termination as to such
Originator; provided, however, that such Originator shall continue to be an
Originator for purposes of all Pool Receivables existing, and in which interests
have been created hereunder, prior to the occurrence of any event set forth in
clauses (i) through (iii) in the preceding proviso (and all terms and conditions
of all Transaction Documents to which such Originator is a party shall remain
binding on such Originator generally and specifically with respect to such Pool
Receivables until no such Pool Receivables remain outstanding and such
Originator shall have satisfied in full all of its obligations under the
Transaction Documents).
     “Other Taxes” has the meaning specified in Section 2.14(b).

14



--------------------------------------------------------------------------------



 



     “Outstanding Balance” of any Receivable at any time means the then
outstanding principal balance thereof, as of the date of determination.
     “Owner” means, in respect of each Receivable Interest, upon its purchase by
any of the Purchasers or the Swing Purchaser, as the case may be, the purchaser
thereof; provided, however, that, upon any assignment thereof pursuant to
Article IX, the Assignee thereof shall be an Owner thereof.
     “PEFI” means PolyOne Engineered Films, Inc., a Virginia corporation, a
wholly owned Subsidiary of PolyOne.
     “Person” means an individual, partnership, corporation (including a
business trust), limited liability company, joint stock company, trust,
unincorporated association, joint venture or other entity, or a government or
any political subdivision or agency thereof.
     “Plan” means a Single Employer Plan or a Multiple Employer Plan.
     “Pool Receivable” means a Receivable in the Receivables Pool.
     “Potential Event of Termination” means any event that, with the giving of
notice or the passage of time or both, would constitute an Event of Termination.
     “Prior Agreement” has the meaning assigned to such term in the recital of
parties hereto.
     “Prior Sale Agreement” means that certain Receivables Sale Agreement, dated
as of May 26, 2003 as amended and restated by the Amended and Restated
Receivables Sale Agreement dated as of July 26, 2005 (as amended, supplemented
or otherwise modified), among each Originator, the Seller and PolyOne as the
Buyer’s Servicer thereunder.
     “Prior Effective Date” means July 26, 2005.
     “Purchase” means a purchase by the Purchasers or the Swing Purchaser of a
Receivable Interest from the Seller pursuant to Article II.
     “Purchasers” means the Initial Purchasers and each Assignee that shall
become a party hereto pursuant to Section 9.01.
     “Receivable” means the indebtedness (whether constituting accounts or
general intangibles or chattel paper or otherwise) of any Obligor under a
Contract, and, includes the right to payment of any interest or finance charges
and other obligations of such Obligor with respect thereto.
     “Receivable Interest” means, at any time, an undivided percentage ownership
interest at such time in (a) all then outstanding Pool Receivables arising prior
to the time of the most recent computation or recomputation of such undivided
percentage interest pursuant to Section 2.06, (b) all Related Security with
respect to such Pool Receivables and (c) all Collections with respect to, and
other proceeds of, such Pool Receivables. Such undivided percentage interest for
such Receivable Interest shall be computed as:
  C + AR  
NRPB
where:

15



--------------------------------------------------------------------------------



 



C = the outstanding Capital Investment made in connection with such Receivable
Interest at the time of such computation;
AR = the aggregate Applicable Reserve at the time of such computation;
NRPB = the Net Receivables Pool Balance at the time of such computation;
provided, however, that upon the occurrence of any Termination Date that results
from the occurrence and continuance of an Event of Termination pursuant to
Section 7.01 (such Termination Date being the “Special Termination Date”), the
Receivable Interests then outstanding under this Agreement, if more than one
Receivable Interest, shall be combined into one Receivable Interest hereunder
(such one Receivable Interest, whether the one Receivable Interest then
outstanding or the one Receivable Interest resulting from such combination of
Receivable Interests, being the “Special Receivable Interest”) and such Special
Receivable Interest shall then be recomputed to be, and shall be fixed at all
times thereafter at, an undivided percentage ownership interest of one hundred
percent (100%) in (i) all then outstanding Pool Receivables arising prior to the
Special Termination Date, (ii) all Related Security with respect to such Pool
Receivables and (iii) all Collections with respect to, and other proceeds of,
such Pool Receivables.
Each Receivable Interest shall be determined from time to time pursuant to the
provisions of Section 2.06.
     “Receivables Excess Availability” means the sum of (a) (i) Available
Capital under the Canadian RPA and (ii) Available Capital under this Agreement
plus (b) cash proceeds of Pool Receivables in a Deposit Account in the Agent’s
name.
     “Receivables Pool” means at any time the aggregation of each then
outstanding Receivable in respect of which the Obligor is a Designated Obligor
or, as to any Receivable in existence on such date, was a Designated Obligor on
the date of the initial creation of an interest in such Receivable under this
Agreement.
     “Receivables Report” means a report, in substantially the form of Exhibit
B-2 hereto, furnished by the Servicer to the Agent for the Owners pursuant to
Section 2.09.
     “Records” means, with respect to any Receivable, all Contracts and other
documents, books, records and other information (including, without limitation,
computer programs, tapes, disks, punch cards, data processing software and
related property and rights) relating to such Receivable and the related
Obligor.
     “Register” has the meaning specified in Section 9.01(c).
     “Reimbursement Date” has the meaning specified in Section 2.04(h).
     “Reimbursement Obligations” means all matured reimbursement or repayment
obligations of the Seller to the Issuing Banks with respect to amounts drawn
under Letters of Credit.
     “Related Security” means with respect to any Receivable:
     (i) all of the Seller’s interest in the goods (including returned goods),
if any, relating to the sale which gave rise to such Receivable;

16



--------------------------------------------------------------------------------



 



     (ii) all other security interests or liens and property subject thereto
from time to time purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, together with
all financing statements signed by an Obligor describing any collateral securing
such Receivable;
     (iii) all letter of credit rights, guarantees, insurance and other
agreements or arrangements of whatever character from time to time supporting or
securing payment of such Receivable, whether pursuant to the Contract related to
such Receivable or otherwise;
     (iv) all Records relating to such Receivable;
     (v) all of the Seller’s right, title and interest in and to the following:
the Second Amended and Restated Receivables Sale Agreement, including, without
limitation, (i) all rights to receive moneys due and to become due under or
pursuant to the Second Amended and Restated Receivables Sale Agreement, (ii) all
rights to receive proceeds of any indemnity, warranty or guaranty with respect
to the Second Amended and Restated Receivables Sale Agreement, (iii) claims for
damages arising out of or for breach of or default under the Second Amended and
Restated Receivables Sale Agreement, and (iv) the right to perform under the
Second Amended and Restated Receivables Sale Agreement and to compel performance
and otherwise exercise all remedies thereunder; and
     (vi) all proceeds of any and all of the foregoing (including, without
limitation, proceeds which constitute property of the types described in clause
(v) above).
     “Required Net Receivables Pool Balance” means, at any time, the sum of
(i) the aggregate outstanding Capital at such time plus (ii) the Letter of
Credit Undrawn Amounts at such time plus (iii) the aggregate Applicable Reserve
at such time.
     “Required Purchasers” means at any time Purchasers holding more than 50% of
the aggregate Commitments of the Purchasers.
     “Requirement of Law” means, with respect to any Person, the common law and
all federal, state, local and foreign laws, rules and regulations, orders,
judgments, decrees and other determinations of any Governmental Authority or
arbitrator, applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject.
     “Reserve Percentage” means 15%, provided that the Reserve Percentage may,
upon at least one Business Day’s notice by the Agent to the Seller and the
Servicer, be increased or decreased by the Agent at any time and in its
discretion in accordance with its then current credit guidelines and provided,
further, that the Reserve Percentage may not be decreased to less than 15% by
the Agent at any time except with the written consent or at the written request
of all of the Purchasers in accordance with Section 11.01.
     “Responsible Officer” means, with respect to any Person, the chief
executive officer, the president, the chief financial officer, vice president,
corporate controller, treasurer, assistant treasurer, secretary, assistant
secretary, managing members or general partners of such Person but, in any
event, with respect to financial matters, the chief financial officer, treasurer
or controller of such Person.
     “Restricted Payment” means, with respect to the Servicer, (a) any dividend,
distribution or any other payment whether direct or indirect, on account of any
Stock or Stock Equivalent of the Servicer now or hereafter outstanding (other
than dividends or distributions payable solely in common Stock of the

17



--------------------------------------------------------------------------------



 



Servicer) and (b) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any Stock or
Stock Equivalent of the Servicer now or hereafter outstanding.
     “Second Amended and Restated Consent and Agreement” means the Second
Amended and Restated Consent and Agreement, dated as of the Effective Date, in
substantially the form of Exhibit E hereto, duly executed by the Seller and each
Originator.
     “Second Amended and Restated Fee Letter” means the Second Amended and
Restated Fee Letter agreement, dated June 26, 2007, among the Seller, Citicorp
and Citigroup Global Markets Inc., as the same may from time to time be amended,
supplemented or otherwise modified.
     “Second Amended and Restated Letter of Credit Agreement” means a letter of
credit reimbursement agreement between Seller and each Originator in form and
substance acceptable to Agent.
     “Second Amended and Restated Parent Undertaking” means the Second Amended
and Restated Undertaking Agreement in the form attached hereto as Exhibit K
hereto, dated as of June 26, 2007, by PolyOne in favor of the Agent, the Issuing
Banks, the Syndication Agent, the Purchasers and the other Owners, as the same
may from time to time be amended, supplemented or otherwise modified with the
prior written consent of the Agent.
     “Second Amended and Restated Receivables Sale Agreement” means the Second
Amended and Restated Receivables Sale Agreement, dated as of June 26, 2007, in
substantially the form of Exhibit D hereto, among each Originator, the Seller
and PolyOne as the Buyer’s Servicer thereunder, as the same may from time to
time be amended, supplemented or otherwise modified with the prior written
consent of the Required Purchasers.
     “Second Amended and Restated Subordinated Note” has the meaning specified
in the Second Amended and Restated Receivables Sale Agreement.
     “Seller Report” means a report, in substantially the form of Exhibit B-1
hereto, furnished by the Servicer to the Agent for each Owner pursuant to
Section 2.09.
     “Seller’s Account” means the Deposit Account of the Seller (account number
104-9893) maintained with Mellon Financial Corporation at its office at 500 Ross
Street, Room 154-0490, Pittsburgh, Pennsylvania 15262-0001, Attention: Tim
Friday.
     “Senior Note Indenture” means the Indenture, dated as of May 6, 2003,
between PolyOne Corporation and The Bank of New York, as Trustee governing the
105/8% Senior Notes, as such indenture may be amended, restated or otherwise
modified with the prior written consent of the Agent (except for modifications
that do not materially adversely affect the interests of the Purchasers under
the Transaction Documents or in the Receivables with respect to which no written
consent shall be required).
     “Servicer” has the meaning specified in Section 6.01.
     “Servicer Fee” has the meaning specified in Section 2.11.
     “Single Employer Plan” means a single employer plan, as defined in Section
4001(a) (15) of ERISA, that (a) is maintained for employees of the Seller or any
ERISA Affiliate and no Person other than the Seller and the ERISA Affiliates or
(b) was so maintained and in respect of which the Seller or

18



--------------------------------------------------------------------------------



 



any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.
     “Solvent” means, with respect to any Person as of any date of
determination, that, as of such date, (a) the value of the assets of such Person
(both at fair value and present fair saleable value) is greater than the total
amount of liabilities (including contingent and unliquidated liabilities) of
such Person, (b) such Person is able to pay all liabilities of such Person as
such liabilities mature and (c) such Person does not have unreasonably small
capital. In computing the amount of contingent or unliquidated liabilities at
any time, such liabilities shall be computed at the amount that, in light of all
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability.
     “Special Receivable Interest” has the meaning specified in the definition
of “Receivable Interest” contained in this Section 1.01.
     “Special Termination Date” has the meaning specified in the definition of
“Receivable Interest” contained in this Section 1.01.
     “Standby Letter of Credit” means any Letter of Credit that is not a
Documentary Letter of Credit.
     “Stock” means shares of capital stock (whether denominated as common stock
or preferred stock), beneficial, partnership or membership interests,
participations or other equivalents (regardless of how designated) of or in a
corporation, partnership, limited liability company or equivalent entity,
whether voting or non-voting.
     “Stock Equivalents” means all securities convertible into or exchangeable
for Stock and all warrants, options or other rights to purchase or subscribe for
any Stock, whether or not presently convertible, exchangeable or exercisable.
     “Subsidiary” means, with respect to any Person, any corporation,
partnership, limited liability company or other business entity of which an
aggregate of more than 50% of the Voting Interests is, at the time, directly or
indirectly, owned or controlled by such Person or one or more Subsidiaries of
such Person.
     “Super-Majority Purchasers” means at any time Purchasers holding at least
80% of the aggregate Commitments of the Purchasers.
     “Swing Purchase” has the meaning specified in Section 2.03.
     “Swing Purchase Request” has the meaning specified in Section 2.03(b).
     “Swing Purchase Sublimit” means $25,000,000.
     “Swing Purchaser” means Citicorp or any other Purchaser that becomes the
Agent or agrees, with the approval of the Agent and the Seller, to act as the
Swing Purchaser hereunder, in each case in its capacity as the Swing Purchaser
hereunder.
     “Taxes” has the meaning specified in Section 2.14(a).
     “105/8% Senior Notes” means the 105/8% Senior Notes due May 6, 2010 issued
by PolyOne.

19



--------------------------------------------------------------------------------



 



     “Termination Date” means the earlier of (i) the Commitment Termination
Date, and (ii) the date of termination in whole of the aggregate Commitments
pursuant to Section 2.05 or 7.01.
     “Total Commitment” means $175,000,000 as such amount may be reduced from
time to time pursuant to Section 2.05.
     “Total Excess Availability” means the sum of (i) Receivables Excess
Availability plus (ii) the total amount actually available to be borrowed by
PolyOne and its Subsidiaries, or any of them, under a working capital facility,
whether entered into at or after the date hereof.
     “Transaction Documents” means this Agreement, the Second Amended and
Restated Receivables Sale Agreement, the Second Amended and Restated
Subordinated Notes, the Second Amended and Restated Parent Undertaking, the
Lock-Box Agreements, the Second Amended and Restated Consent and Agreement, the
Second Amended and Restated Fee Letter, the Intercreditor Agreement, and each
certificate, agreement or document executed by the Seller, the Servicer, or an
Originator and delivered to the Agent or any Purchaser in connection with or
pursuant to any of the foregoing.
     “UCC” means, at any time, the Uniform Commercial Code as from time to time
in effect in the State of New York at such time; provided, however, that in the
event that, by reason of mandatory provisions of law, any or all of the
interests of the Agent or the Purchasers under any Transaction Document is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, the term “UCC” shall mean the Uniform Commercial
Code as in effect in such other jurisdiction for purposes of the provisions
hereof relating to such attachment, perfection or priority and for purposes of
definitions related to such provisions, regardless of whether the same would be
so shown.
     “Unapplied Cash and Credits” means, at any time the aggregate amount of
Collections or other cash or credits then held by or for the account of the
Servicer, any Originator or the Seller in respect of the payment of Pool
Receivables, but not yet applied or reinvested pursuant to Section 2.07 or
applied pursuant to Section 2.08.
     “United States” and “U.S.” each means United States of America.
     “Unused Commitment” means, with respect to any Purchaser at any time,
(a) such Purchaser’s Commitment at such time minus (b) that aggregate
outstanding Capital of Receivable Interests paid by such Purchaser pursuant to
Section 2.02 and not reduced by Collections received and distributed to such
Purchaser on account of such Capital pursuant to Section 2.07 or 2.08.
     “Unused Commitment Fee” has the meaning specified in Section 2.11.
     “Unused Commitment Fee Rate” means (i) for an initial period commencing on
the Effective Date and ending on the first day of the month immediately
following the month in which the Servicer delivers PolyOne’s financial
statements for the Fiscal Period ending June 30, 2007, 0.250% per annum, and
(ii) thereafter, as of any date of determination, a per annum rate equal to the
rate set forth below opposite the then applicable Average Monthly Excess
Availability (determined on the last day of the most recently concluded calendar
month for which financial statements have been delivered):

20



--------------------------------------------------------------------------------



 



          Average Monthly Excess Availability   Unused Commitment Fee Rate
Greater than $120,000,000
    0.375 %
Less than or equal to $120,000,00 and greater than $60,000,000
    0.250 %
Less than or equal to $60,000,000
    0.250 %

provided, however, that upon the occurrence and during the continuance of an
Event of Termination, the “Unused Commitment Fee Rate” shall be the highest rate
set forth in the table above. Changes in the Unused Commitment Fee Rate
resulting from a change in the Average Monthly Excess Availability for any month
shall become effective on the first day of the next consecutive calendar month.
     “U.S. Dollars” and “$” each means the lawful currency of the United States.
     “Voting Interests” means shares of capital stock issued by a corporation,
or equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.
     “Welfare Plan” means a welfare plan, as defined in Section 3(1) of ERISA.
     “Yield” means (a) for each Capital Investment made at the Citicorp LIBO
Rate, for any Yield Period:

                     
 
  CR x C x ED   +   LC    
 
               
 
    360              

     where:

    CR  =  the Citicorp LIBO Rate for such Capital Investment for such Yield
Period;     C  =  the amount of such Capital Investment;     ED   =  the actual
number of days elapsed during such Yield Period; and     LC   =  all Liquidation
Costs, if any, for such Receivable Interest for such Yield Period; and

21



--------------------------------------------------------------------------------



 



     (b) for each Capital Investment made at the Citicorp Base Rate for any
period of time:
  CR x C x ED  
360
     where:

    CR   =  the Citicorp Base Rate from time to time;     C  =  the amount of
such Capital Investment; and     ED   =  the actual number of days elapsed;

provided, that no provision of this Agreement shall require the payment or
permit the collection of Yield in excess of the maximum permitted by applicable
law; provided, further, that Yield for any Capital Investment shall not be
considered paid by any distribution to the extent that at any time all or a
portion of such distribution is rescinded or must otherwise be returned for any
reason.
     “Yield Payment Date” means, (a) in respect of Capital Investments made at
the Citicorp Base Rate (including but not limited to the Swing Purchases)
(i) the first Business Day of each calendar month, commencing on the first such
day following the making of such Capital Investment and (ii) if not previously
paid in full, on the Termination Date, (b) in respect of Capital Investments
made at the Citicorp LIBO Rate, (i) the last day of each Yield Period applicable
to such Capital Investment and, if such Yield Period has a duration of more than
one month, on each day during such Yield Period occurring every month from the
first day of such Yield Period, (ii) upon the payment or prepayment thereof in
full or in part and (iii) if not previously paid in full, on the Termination
Date, (c) in respect of the Unused Commitment Fee and the L/C Fees, (i) the
first Business Day of each calendar month and (ii) if not previously paid in
full, on the Termination Date, and (d) with respect to all other obligations of
the Seller hereunder, on demand by the Agent from and after the time such
obligation becomes due and payable (whether by acceleration or otherwise).
     “Yield Period” means, in the case of any Capital Investment made at the
Adjusted LIBO Rate, (a) initially, the period commencing on the date such
Capital Investment is made or on the date of conversion of a Capital Investment
made at the Alternate Base Rate to a Capital Investment made at the Adjusted
LIBO Rate and ending one, two, or three months thereafter, as selected by the
Seller in its Notice of Purchase and (b) thereafter, if such Capital Investment
is continued, in whole or in part, as a Capital Investment made at the Adjusted
LIBO Rate, a period commencing on the last day of the immediately preceding
Yield Period therefor and ending one, two, or three months thereafter, as
selected by the Seller in its Notice of Conversion or Continuation given to the
Agent; provided, however, that all of the foregoing provisions relating to Yield
Periods in respect of Capital Investment made at the Adjusted LIBO Rates are
subject to the following:
     (i) if any Yield Period would otherwise end on a day that is not a Business
Day, such Yield Period shall be extended to the next succeeding Business Day,
unless the result of such extension would be to extend such Yield Period into
another calendar month, in which event such Yield Period shall end on the
immediately preceding Business Day;
     (ii) any Yield Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Yield Period) shall end on the last Business
Day of a calendar month;

22



--------------------------------------------------------------------------------



 



     (iii) the Seller may not select any Yield Period that ends after the
Commitment Termination Date; and
     (iv) there shall be outstanding at any one time no more than 7 Yield
Periods in the aggregate.
     Section 1.02. Other Terms.
     All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. All terms used in Article 9 of the UCC in the State of New
York and not specifically defined herein are used herein as defined in such
Article 9.
     Section 1.03. Computation of Time Periods.
     Unless otherwise stated in this Agreement, in the computation of a period
of time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each means “to but
excluding”.
ARTICLE II
AMOUNTS AND TERMS OF THE PURCHASES
     Section 2.01. Commitment.
     (a) On the terms and conditions herein set forth, each Purchaser severally
agrees to make Purchases (i) on the Effective Date and from time to time
thereafter on any Business Day during the period from the Effective Date to the
Termination Date and (ii) in an aggregate amount for such Purchaser not to
exceed at any time outstanding such Purchaser’s Commitment; provided, however,
that no Purchaser shall be obligated to make any Purchase if, after giving
effect to such Purchase, (A) the sum of (x) the Capital then outstanding plus
(y) the Letter of Credit Undrawn Amounts, would exceed (B) the lesser of (x) the
Total Commitment and (y)(i) the Net Receivables Pool Balance minus (ii) the
Applicable Reserve. Purchases shall be made by the Purchasers simultaneously and
ratably in accordance with their respective Commitments.
     (b) On the terms and conditions hereinafter set forth, the Agent on behalf
of the Owners of each Receivable Interest shall, at the request of the Seller,
have the Collections attributable to such Receivable Interest reinvested
pursuant to Section 2.07 in additional undivided percentage interests in the
Pool Receivables by making an appropriate adjustment of such Receivable
Interest.
     Section 2.02. Making Purchases.
     (a) Each Purchase of a Receivable Interest by the Purchasers shall be made
on notice from the Seller to the Agent, given not later than 11:00 a.m. (New
York City time) (i) on the third Business Day before the date of such Purchase
in the case of the Purchase of any Receivable Interest initially bearing Yield
at the Citicorp LIBO Rate and (ii) on the Business Day before the date of such
Purchase in the case of the Purchase of any Receivable Interest initially
bearing Yield at the Citicorp Base Rate. Each such notice of a proposed Purchase
of a Receivable Interest (a “Notice of Purchase”) shall be by telephone
(confirmed promptly thereafter in writing) or facsimile, in substantially the
form of Exhibit F hereto, and shall specify the requested aggregate amount of
such Purchase to be paid to the Seller and the requested Business Day of such
Purchase. Each Purchase of any Receivable Interest initially bearing

23



--------------------------------------------------------------------------------



 



Yield at the Citicorp LIBO Rate shall be in an aggregate amount of not less than
$10,000,000 or an integral multiple of $1,000,000 in excess thereof and each
Purchase of any Receivable Interest initially bearing Yield at the Citicorp Base
Rate shall be in an aggregate amount of not less than $1,000,000 or an integral
multiple of $1,000,000 in excess thereof.
     (b) The Agent shall give each Purchaser prompt notice of such notice of
such proposed Purchase, the date of such Purchase, and the amount of Capital to
be paid by such Purchaser in connection with such Purchase, by telephone or
telefax. On the date of such Purchase, each Purchaser shall, upon satisfaction
of the applicable conditions set forth in Article III, make available to the
Agent its ratable share of the aggregate amount of such Purchase by deposit of
such ratable share in same day funds to the Agent’s Account, and, after receipt
by the Agent of such funds, the Agent shall cause such funds to be made
immediately available to the Seller at the Seller’s Account.
     (c) Each Notice of Purchase delivered pursuant to Section 2.02(a) shall be
irrevocable and binding on the Seller. The Seller shall indemnify each Purchaser
against any actual loss or expense incurred by such Purchaser as a result of any
failure to fulfill on or before the date of any proposed Purchase (as to which a
Notice of Purchase has been given pursuant to Section 2.02(a)) the applicable
conditions set forth in Article III, including, without limitation, any actual
loss or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Purchaser to fund its ratable portion
of such proposed Purchase when such Purchase, as a result of such failure, is
not made on such date.
     (d) Unless the Agent shall have received notice from a Purchaser prior to
the date of any Purchase that such Purchaser will not make available to the
Agent such Purchaser’s ratable portion of such Purchase, the Agent may assume
that such Purchaser has made such portion available to the Agent on the date of
such Purchase in accordance with Section 2.02(b), and the Agent may, in reliance
upon such assumption, make available to the Seller on such date a corresponding
amount. However, if the Agent has received such notice from such Purchaser, the
Agent may not make such assumption and may not make available to the Seller on
such date such corresponding amount. If and to the extent that such Purchaser
(other than a Purchaser that has delivered to the Agent a notice of the type
described in the two immediately preceding sentences) shall not have made such
ratable portion available to the Agent and the Agent has made such ratable
portion available to the Seller, such Purchaser and the Seller severally agree
to pay (to the extent not repaid by the Seller or such Purchaser, respectively)
to the Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the date such amount is made available to
the Seller until the date such amount is repaid to the Agent, at (i) in the case
of the Seller, the Yield applicable to such amount and (ii) in the case of such
Purchaser, the Federal Funds Rate. If such Purchaser shall repay to the Agent
such corresponding amount, such amount so repaid shall constitute such
Purchaser’s ratable portion of such Purchase for purposes of this Agreement.
     (e) The failure of any Purchaser to make available such Purchaser’s ratable
portion of any Purchase shall not relieve any other Purchaser of its obligation,
if any, hereunder to make available such other Purchaser’s ratable portion of
such Purchase on the date of such Purchase, but no Purchaser shall be
responsible for the failure of any other Purchaser to make available such other
Purchaser’s ratable portion of such Purchase on the date of any Purchase.
Nothing herein shall prejudice any rights that the Seller may have against any
Purchaser as a result of any default by such Purchaser hereunder.
     Section 2.03. Swing Purchases
     (a) On the terms and subject to the conditions contained in this Agreement,
the Swing Purchaser may, in its sole discretion, make, in U.S. Dollars,
Purchases (each a “Swing Purchase”)

24



--------------------------------------------------------------------------------



 



otherwise committed to the Seller hereunder from time to time on any Business
Day during the period from the date hereof until the Termination Date in an
aggregate principal amount at any time outstanding (together with the aggregate
outstanding principal amount of any other Purchase made by the Swing Purchaser
hereunder in its capacity as the Swing Purchaser) not to exceed the Swing
Purchase Sublimit; provided, however, that at no time shall the Swing Purchaser
make any Swing Purchase to the extent that, after giving effect to such Swing
Purchase, (A) the sum of (x) the Capital then outstanding plus (y) the Letter of
Credit Undrawn Amounts, would exceed (B) the lesser of (x) the Total Commitment
and (y)(i) the Net Receivables Pool Balance minus (ii) the Applicable Reserve.
     (b) In order to request a Swing Purchase, the Seller shall telecopy (or
forward by electronic mail or similar means) to the Agent a duly completed
request in substantially the form of Exhibit G, setting forth the requested
amount and date of such Swing Purchase (a “Swing Purchase Request”), to be
received by the Agent not later than 12:00 p.m. (New York City time) on the day
of the proposed purchase. The Agent shall promptly notify the Swing Purchaser of
the details of the requested Swing Purchase. Subject to the terms of this
Agreement, the Swing Purchaser may make the Capital Investment in connection
with such Swing Purchase available to the Agent and, in turn, the Agent shall
make such amounts available to the Seller on the date of the relevant Swing
Purchase Request. The Swing Purchaser shall not make any Swing Purchase in the
period commencing on the first Business Day after it receives written notice
from the Agent or any Purchaser that one or more of the conditions precedent
contained in Section 3.02 shall not on such date be satisfied, and ending when
such conditions are satisfied. The Swing Purchaser shall not otherwise be
required to determine that, or take notice whether, the conditions precedent set
forth in Section 3.02 have been satisfied in connection with the making of any
Swing Purchase. Each Swing Purchase shall be in an aggregate amount of not less
than $100,000.
     (c) The Swing Purchaser shall notify the Agent in writing (which writing
may be a telecopy or electronic mail) weekly, by no later than 10:00 a.m. (New
York City time) on the first Business Day of each week, of the aggregate
principal amount of its Capital Investment in connection with Swing Purchases.
     (d) The Swing Purchaser may demand at any time that each Purchaser pay to
the Agent, for the account of the Swing Purchaser, in the manner provided in
clause (e) below, such Purchaser’s ratable portion of all or a portion of the
Swing Purchaser’s Capital outstanding in connection with Swing Purchases, which
demand shall be made through the Agent, shall be in writing and shall specify
the outstanding principal amount of the Capital demanded to be so reduced.
     (e) The Agent shall forward each notice referred to in clause (c) above and
each demand referred to in clause (d) above to each Purchaser on the day such
notice or such demand is received by the Agent (except that any such notice or
demand received by the Agent after 2:00 p.m. (New York City time) on any
Business Day or any such demand received on a day that is not a Business Day
shall not be required to be forwarded to the Purchasers by the Agent until the
next succeeding Business Day), together with a statement prepared by the Agent
specifying the amount of each Purchaser’s ratable portion of the aggregate
principal amount of the Capital in connection with Swing Purchases stated to be
outstanding in such notice or demanded to be paid pursuant to such demand, and,
notwithstanding whether or not the conditions precedent set forth in
Section 3.02 and 2.01 shall have been satisfied (which conditions precedent the
Purchasers hereby irrevocably waive), each Purchaser shall, before 11:00 a.m.
(New York City time) on the Business Day next succeeding the date of such
Purchaser’s receipt of such notice or demand, make available to the Agent, in
immediately available funds, for the account of the Swing Purchaser, the amount
specified in such statement; provided, however, that notwithstanding anything to
the contrary in the foregoing, no Purchaser shall be obligated to purchase a
ratable portion of, or otherwise pay any sum in respect of, a Swing Purchase if
the purchase by such Purchaser of a ratable

25



--------------------------------------------------------------------------------



 



portion of, or payment of other sum in respect of, such Swing Purchase would
cause such Purchaser’s aggregate Capital Investment to exceed its Commitment.
Upon such purchase by a Purchaser, such Purchaser shall, except as provided in
clause (f), be deemed to have made a Purchase with a Capital Investment equal to
the amount actually paid by such Purchaser. The Agent shall use such funds to
reduce the Swing Purchaser’s Capital in respect of Swing Purchases.
     (f) Upon the occurrence of an Event of Termination under Section 7.01(f),
each Purchaser shall acquire, without recourse or warranty, an undivided
participation in each Swing Purchase otherwise required to be repaid by such
Purchaser pursuant to clause (e) above, which participation shall be in a
principal amount equal to such Purchaser’s Receivable Interest in such Swing
Purchase, by paying to the Swing Purchaser on the date on which such Purchaser
would otherwise have been required to make a payment in respect of such Swing
Purchase pursuant to clause (e) above, in immediately available funds, an amount
equal to such Purchaser’s Receivable Interest of such Swing Purchase. If all or
part of such amount is not in fact made available by such Purchaser to the Swing
Purchaser on such date, the Swing Purchaser shall be entitled to recover any
such unpaid amount on demand from such Purchaser together with interest accrued
from such date at the Federal Funds Rate for the first Business Day after such
payment was due and thereafter at the Citicorp Base Rate.
     (g) From and after the date on which any Purchaser (i) is deemed to have
made a Purchase pursuant to clause (e) above with respect to any Swing Purchase
or (ii) purchases an undivided participation interest in a Swing Purchase
pursuant to clause (f) above, the Swing Purchaser shall promptly distribute to
such Purchaser such Purchaser’s Receivable Interest of all payments of principal
of and interest received by the Swing Purchaser on account of such Swing
Purchase other than those received from a Purchaser pursuant to clause (e) or
(f) above.
     Section 2.04. Letters of Credit
     (a) On the terms and subject to the conditions contained in this Agreement,
each Issuing Bank agrees to Issue, at the request of the Seller, and in favor of
the beneficiaries requested by the Seller, one or more Letters of Credit from
time to time on any Business Day during the period from the Effective Date and
to and including the earlier of the Termination Date and 30 days prior to the
Commitment Termination Date; provided, however, that no Issuing Bank shall be
under any obligation to Issue any Letter of Credit upon the occurrence of any of
the following:
     (i) any order, judgment or decree of any Governmental Authority or
arbitrator shall purport by its terms to enjoin or restrain such Issuing Bank
from Issuing such Letter of Credit or any Requirement of Law applicable to such
Issuing Bank or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over such Issuing Bank
shall prohibit, or request that such Issuing Bank refrains from, the Issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Bank with respect to such Letter of Credit any
restriction or reserve or capital requirement (for which such Issuing Bank is
not otherwise compensated) not in effect on the date of this Agreement or result
in any unreimbursed loss, cost or expense that was not applicable, in effect or
known to such Issuing Bank as of the date of this Agreement and that such
Issuing Bank in good faith deems material to it;
     (ii) such Issuing Bank shall have received any written notice of the type
described in clause (d) below;

26



--------------------------------------------------------------------------------



 



     (iii) after giving effect to the Issuance of such Letter of Credit, the
aggregate Capital plus the aggregate Letter of Credit Undrawn Amounts at such
time would exceed the lesser of (a) the Total Commitment and (b)(i) the Net
Receivables Pool Balance minus (ii) the Applicable Reserve;
     (iv) after giving effect to the Issuance of such Letter of Credit, the sum
of (i) the Letter of Credit Undrawn Amounts at such time and (ii) the
Reimbursement Obligations at such time would exceed the Letter of Credit
Sublimit;
     (v) any fees due in connection with a requested Issuance have not been
paid;
     (vi) such Letter of Credit is requested to be Issued in a form that is not
acceptable to such Issuing Bank; or
     (vii) such Letter of Credit is requested to be denominated in any currency
other than U.S. Dollars.
None of the Purchasers (other than each Issuing Bank in its capacity as such)
shall have any obligation to Issue any Letter of Credit.
     (b) In no event shall the expiration date of any Letter of Credit be more
than one year after the date of issuance thereof; provided, however, that any
Letter of Credit with a one-year term may provide for the renewal thereof for
additional one-year periods.
     (c) In connection with the Issuance of each Letter of Credit, the Seller
shall give the applicable Issuing Bank and the Agent at least 3 Business Days’
prior written notice, in substantially the form of Exhibit H (or in such other
written or electronic form as is acceptable to the applicable Issuing Bank), of
the requested Issuance of such Letter of Credit (a “Letter of Credit Request”).
Such notice shall be irrevocable and shall specify the face amount of the Letter
of Credit requested, the date of Issuance of such requested Letter of Credit,
the date on which such Letter of Credit is to expire (which date shall be a
Business Day) and the Person for whose benefit the requested Letter of Credit is
to be issued. Such notice, to be effective, must be received by the applicable
Issuing Bank and the Agent not later than 11:00 a.m. (New York City time) on the
third Business Day prior to the requested Issuance of such Letter of Credit.
     (d) Subject to the satisfaction of the conditions set forth in this
Section 2.04, the applicable Issuing Bank shall, on the requested date, Issue a
Letter of Credit on behalf of the Seller (or any Affiliate of the Seller
acceptable to the Agent in its sole discretion) in accordance with such Issuing
Bank’s usual and customary business practices. No Issuing Bank shall Issue any
Letter of Credit in the period commencing on the first Business Day after it
receives written notice from any Purchaser that one or more of the conditions
precedent contained in Section 3.02 shall not on such date be satisfied or duly
waived and ending when such conditions are satisfied or duly waived. The Issuing
Banks shall not otherwise be required to determine that, or take notice whether,
the conditions precedent set forth in Section 3.02 have been satisfied in
connection with the Issuance of any Letter of Credit.
     (e) If requested by the applicable Issuing Bank, prior to the issuance of
each Letter of Credit by such Issuing Bank and as a condition of such Issuance
and of the participation of each Purchaser in the Letter of Credit Obligations
arising with respect thereto, the Seller shall have delivered to the applicable
Issuing Bank a letter of credit reimbursement agreement, in such form as such
Issuing Bank may employ in its ordinary course of business for its own account
(a “Letter of Credit Reimbursement Agreement”),

27



--------------------------------------------------------------------------------



 



signed by the Seller, and such other documents or items as may be required
pursuant to the terms thereof. In the event of any conflict between the terms of
any Letter of Credit Reimbursement Agreement and this Agreement, the terms of
this Agreement shall govern.
     (f) Each Issuing Bank shall:
     (i) give the Agent written notice (or telephonic notice confirmed promptly
thereafter in writing), which writing may be a telecopy or electronic mail, of
the Issuance or renewal of a Letter of Credit issued by it, of all drawings
under a Letter of Credit issued by it and the payment (or the failure to pay
when due) by the Seller of any Reimbursement Obligation when due (each such
notice the Agent shall promptly transmit by telecopy, electronic mail or similar
transmission to each Purchaser);
     (ii) upon the request of any Purchaser, furnish to such Purchaser copies of
any Letter of Credit Reimbursement Agreement to which such Issuing Bank is a
party and such other documentation as may reasonably be requested by such
Purchaser; and
     (iii) no later than 10 Business Days following the last day of each
calendar month, provide to the Agent (and the Agent shall provide a copy to each
Purchaser requesting the same), a schedule for Letters of Credit issued by it,
in form and substance reasonably satisfactory to the Agent, setting forth the
aggregate Letter of Credit Obligations outstanding at the end of each month and
any information requested by the Seller or the Agent relating thereto.
     (g) Immediately upon the issuance by an Issuing Bank of a Letter of Credit
in accordance with the terms and conditions of this Agreement, such Issuing Bank
shall be deemed to have sold and transferred to each Purchaser, and each
Purchaser shall be deemed irrevocably and unconditionally to have purchased and
received from such Issuing Bank, without recourse or warranty, an undivided
interest and participation, to the extent of such Purchaser’s ratable portion,
in such Letter of Credit and the obligations of the Seller with respect thereto
(including all Letter of Credit Obligations with respect thereto) and any
security therefor and guaranty pertaining thereto.
     (h) If, and to the extent, any Reimbursement Obligations have not been
repaid pursuant to Section 2.07 or 2.08, the Seller agrees to pay to the
applicable Issuing Bank the amount of all Reimbursement Obligations owing to
such Issuing Bank under any Letter of Credit issued for its account or at its
direction no later than the date that is the next succeeding Business Day after
the Seller receives written notice from such Issuing Bank that payment has been
made under such Letter of Credit (the “Reimbursement Date”), irrespective of any
claim, set-off, defense or other right that the Seller may have at any time
against such Issuing Bank or any other Person. In the event that an Issuing Bank
makes any payment under any Letter of Credit and the Seller shall not have
repaid such amount to such Issuing Bank pursuant to this Section 2.04(h) or any
such payment by the Seller is rescinded or set aside for any reason, such
Reimbursement Obligation shall be payable on demand with interest thereon
computed (i) from the date on which such Reimbursement Obligation arose to the
Reimbursement Date, at the rate of interest applicable during such period, with
respect to past due Capital initially bearing Yield based on the Alternate Base
Rate and (ii) from the Reimbursement Date until the date of repayment in full,
at the rate of interest applicable during such period, with respect to past due
Capital initially bearing Yield based on the Adjusted LIBO Rate, and the
applicable Issuing Bank shall promptly notify the Agent, which shall promptly
notify each Purchaser of such failure, and each Purchaser shall promptly and
unconditionally pay to the Agent for the account of such Issuing Bank the amount
of such Purchaser’s ratable share of such payment in immediately available
funds. If the Agent so notifies such Purchaser prior to 11:00 a.m. (New York
City time) on any Business Day, such Purchaser shall make available to the Agent
for the

28



--------------------------------------------------------------------------------



 



account of the applicable Issuing Bank its ratable share of the amount of such
payment on such Business Day in immediately available funds. Upon such payment
by a Purchaser, such Purchaser shall, except during the continuance of an Event
of Termination under Section 7.01(f) and notwithstanding whether or not the
conditions precedent set forth in Section 3.02 shall have been satisfied (which
conditions precedent the Purchasers hereby irrevocably waive), be deemed to have
made a Purchase, and the Seller shall be deemed to have received a Collection,
in respect of a Receivable Interest in the principal amount of such payment and
the Capital of such Receivable Interest shall be increased by the amount of such
payment. Whenever an Issuing Bank receives from the Seller a payment of a
Reimbursement Obligation as to which the Agent has received for the account of
such Issuing Bank any payment from a Purchaser pursuant to this Section 2.04(h),
the applicable Issuing Bank shall pay to the Agent and the Agent shall promptly
pay to each Purchaser in immediately available funds, an amount equal to such
Purchaser’s ratable share of the amount of such payment adjusted, if necessary,
to reflect the respective amounts the Purchasers have paid in respect of such
Reimbursement Obligation.
     (i) If and to the extent such Purchaser shall not have so made its ratable
portion of the amount of the payment required by Section 2.04(h) above available
to the Agent for the account of the applicable Issuing Bank, such Purchaser
agrees to pay to the Agent for the account of such Issuing Bank forthwith on
demand any such unpaid amount together with interest thereon, for the first
Business Day after payment was first due at the Federal Funds Rate and,
thereafter until such amount is repaid to the Agent for the account of such
Issuing Bank, at the rate per annum applicable to Capital initially bearing
Yield based on the Alternate Base Rate.
     (j) The Seller’s obligation to pay each Reimbursement Obligation and the
obligations of the Purchasers to make payments to the Agent for the account of
the applicable Issuing Bank with respect to Letters of Credit shall be absolute,
unconditional and irrevocable and shall be performed strictly in accordance with
the terms of this Agreement, under any and all circumstances whatsoever,
including the occurrence of any Event of Termination, and irrespective of any of
the following:
     (i) any lack of validity or enforceability of any Letter of Credit or any
Transaction Document, or any term or provision therein;
     (ii) any amendment or waiver of or any consent to departure from all or any
of the provisions of any Letter of Credit or any Transaction Document;
     (iii) the existence of any claim, set off, defense or other right that the
Seller, any Subsidiary or other Affiliate thereof or any other Person may at any
time have against the beneficiary under any Letter of Credit, such Issuing Bank,
the Agent or any Purchaser or any other Person, whether in connection with this
Agreement, any other Transaction Document or any other related or unrelated
agreement or transaction;
     (iv) any draft or other document presented under a Letter of Credit proving
to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
     (v) payment by such Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit; and
     (vi) any other act or omission to act or delay of any kind of such Issuing
Bank, the Purchasers, the Agent or any other Person or any other event or
circumstance whatsoever,

29



--------------------------------------------------------------------------------



 



whether or not similar to any of the foregoing, that might, but for the
provisions of this Section 2.04, constitute a legal or equitable discharge of
the Seller’s obligations hereunder.
Any action taken or omitted to be taken by an Issuing Bank under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct, shall not put such Issuing Bank under
any resulting liability to the Seller or any Purchaser. In determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof, the applicable Issuing Bank may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary and, in making any
payment under any Letter of Credit, such Issuing Bank may rely exclusively on
the documents presented to it under such Letter of Credit as to any and all
matters set forth therein, including reliance on the amount of any draft
presented under such Letter of Credit, whether or not the amount due to the
beneficiary thereunder equals the amount of such draft and whether or not any
document presented pursuant to such Letter of Credit proves to be insufficient
in any respect, if such document on its face appears to be in order, and whether
or not any other statement or any other document presented pursuant to such
Letter of Credit proves to be forged or invalid or any statement therein proves
to be inaccurate or untrue in any respect whatsoever, and any noncompliance in
any immaterial respect of the documents presented under such Letter of Credit
with the terms thereof shall, in each case, be deemed not to constitute willful
misconduct or gross negligence of such Issuing Bank.
     Section 2.05. Termination or Reduction of the Commitments.
     The Seller may, upon at least 5 Business Days’ notice to the Agent, and so
long as, after giving effect to a proposed reduction, no Event of Termination or
Potential Event of Termination, including, without limitation, by reference to
Section 5.07(b), would exist, terminate in whole or reduce in part, the unused
portions of the Commitments of the Purchasers; provided, however, that for
purposes of this Section 2.05, the unused portions of the Commitments of the
Purchasers shall be computed as the excess of (i) the aggregate of the
Commitments of the Purchasers immediately prior to giving effect to such
termination or reduction over (ii) the sum of (a) the aggregate Capital of
Receivable Interests outstanding at the time of such computation and (b) the
Letter of Credit Undrawn Amounts at the time of such computation; provided,
further, that each such partial reduction of the unused portions of the
Commitments (i) shall be in an amount equal to at least $5,000,000 and shall be
an integral multiple of $1,000,000 in excess thereof, (ii) shall be made ratably
among the Purchasers in accordance with their respective Commitments and
(iii) shall reduce the Total Commitment in an amount equal to each such
reduction.
     Section 2.06. Receivable Interest.
     Each Receivable Interest shall be initially computed as of the opening of
business of the Servicer on the date of Purchase of such Receivable Interest.
Thereafter until the Termination Date, such Receivable Interest shall be
automatically recomputed as of the close of business of the Servicer on each day
(other than a Liquidation Day). Such Receivable Interest shall remain constant
from the time as of which any such computation or recomputation is made until
the time as of which the next such recomputation, if any, shall be made. Each
Receivable Interest other than any Special Receivable Interest, as computed as
of the day immediately preceding the Termination Date, shall remain constant at
all times on and after the Termination Date; and any Special Receivable
Interest, as computed as of any Special Termination Date, shall remain constant
(at 100%) at all times on and after such Special Termination Date. Such
Receivable Interest shall become zero at such time as the Owners of such
Receivable Interest shall have received the accrued Yield for such Receivable
Interest, shall have recovered the Capital Investment of such Receivable
Interest, and shall have received payment of all other

30



--------------------------------------------------------------------------------



 



amounts payable by the Seller to such Owners, and the Servicer shall have
received the accrued Servicer Fee for such Receivable Interest.
     Section 2.07. Non-Liquidation Settlement Procedures.
     (a) On each day (other than a Liquidation Day) the Agent shall, out of
Collections of Pool Receivables received on such day:
     (i) first, set aside and hold in trust for the Servicer, the Issuing Banks
and the Owners of the Receivable Interests an amount in U.S. Dollars equal to
the sum of (A) the Servicer Fee accrued through such day and not so previously
set aside, (B) the aggregate Yield, the Unused Commitment Fee, L/C Fees, L/C
Issuance Fees, the Agent’s Fee and any other fees accrued hereunder through such
day and not so previously set aside, and (C) the aggregate of any other amounts
then accrued or owed hereunder by the Seller to such Owners and not so
previously set aside;
     (ii) second, distribute an amount in U.S. Dollars equal to the aggregate
Capital Investments made in respect of Swing Purchases to the Swing Purchaser,
to be applied to reduce the Capital of such Receivable Interests;
     (iii) third, if such day is the second Business Day of the week, distribute
to the Owners an amount in U.S. Dollars equal to that amount, if any, which
would be required to reduce Capital so that the undivided percentage interest of
all Receivable Interests would not, after giving effect to the Collections of
Pool Receivables and the addition of new Pool Receivables on such day and the
resulting recomputation of such Receivable Interests pursuant to Section 2.06 as
of the end of such day, exceed 100%;
     (iv) fourth, distribute the remainder of such Collections in an amount not
greater than the Capital then outstanding, on a pari passu basis, to the Owners
of each Receivable Interest to be applied to reduce the Capital Investment of
such Receivable Interest, and to the applicable Issuing Bank an amount in U.S.
Dollars equal to the amount of all Reimbursement Obligations, if any, owing from
the Seller to such Issuing Bank under any Letter of Credit issued for its
account or at its direction; and
     (v) fifth, to the extent of any further remaining Collections, return the
remainder of such Collections to the Seller.
     (b) On each applicable Yield Payment Date, the Agent shall distribute the
amounts set aside as described in clause (i) of Section 2.07(a) above (other
than the Agent’s Fee), first, to the Servicer in payment of the accrued Servicer
Fee payable with respect to each Receivable Interest, to the Owners of each
Receivable Interest in payment of the accrued Yield, the Unused Commitment Fee
and L/C Fee for such Receivable Interest, and to the applicable Issuing Bank in
payment of the L/C Issuance Fee, pari passu, and second, in payment of any other
amounts then owed by the Seller hereunder (including, without limitation, all
fees payable hereunder and not paid above except for the Servicer Fee).
     (c) On each anniversary of the Effective Date, the Agent shall distribute
the amounts set aside as described in clause (i) of Section 2.07(a) with respect
to the Agent’s Fee to the Agent in payment of the Agent’s Fee for the
twelve-month period then commencing.

31



--------------------------------------------------------------------------------



 



     Section 2.08. Liquidation Settlement Procedures.
     (a) On each Liquidation Day (including, without limitation, the Special
Termination Date), the Agent shall deposit to the Agent’s Account the
Collections of Pool Receivables received on such day and shall apply them as
follows:
     (i) first, to pay obligations of the Seller to the Agent under any
Transaction Document in respect of any expense reimbursements, Cash Management
Obligations or indemnities then due to the Agent;
     (ii) second, to pay obligations of the Seller to the Owners and the Issuing
Banks under any Transaction Document in respect of any expense reimbursements or
indemnities then due to such Persons;
     (iii) third, to the Servicer in payment of the accrued Servicer Fee payable
with respect to such Receivable Interest, to the Owners in payment of the
accrued Yield, Unused Commitment Fees, L/C Fees and the aggregate of any other
amounts then accrued or owed hereunder by the Seller to such Owners, and to the
Issuing Banks in payment of the L/C Issuance Fees;
     (iv) fourth, to the Owners in reduction (to zero) of the Capital of each
Receivable Interest;
     (v) fifth, to the Agent’s Account to be set aside and held in trust for the
Purchasers as security for repayment of all amounts with respect to undrawn
Letters of Credit, an amount equal to 105% of the Letter of Credit Undrawn
Amount with respect to each Standby Letter of Credit and an amount equal to 115%
of each Letter of Credit Undrawn Amount with respect to each Documentary Letter
of Credit;
     (vi) sixth, to the Owners in ratable payment of any other amounts owed by
the Seller hereunder or under any Transaction Document (including, without
limitation, all fees payable hereunder and not paid above except for the
Servicer Fee); and
     (vii) seventh, to the Seller;
provided, however, that if sufficient funds are not available to fund all
payments to be made in respect of any obligation described in any of clauses
first, second, third, fourth, fifth and sixth above, the available funds being
applied with respect to any such obligations (unless otherwise specified in such
clause) shall be allocated to the payment of the obligations referred to in such
clause ratably, based on the proportion of the Servicer’s, the Agent’s, Issuing
Banks’ or the Owners’ interest in the aggregate outstanding obligations
described in such clause.
     Section 2.09. General Settlement Procedures.
     (a) If on any day the Outstanding Balance of a Pool Receivable is either
(i) reduced as a result of any defective, rejected or returned goods or
services, any discount, or any adjustment by the Seller or any Originator, or
(ii) reduced or cancelled as a result of a setoff in respect of any claim by the
Obligor thereof against the Seller or any Originator (whether such claim arises
out of the same or a related transaction or an unrelated transaction), the
Seller shall be deemed to have received on such day a Collection of such
Receivable in the amount of such reduction or cancellation and shall make the
payment required to be made by it in connection with such Collection on the day
required by, and otherwise

32



--------------------------------------------------------------------------------



 



pursuant to, Section 5.01(g). If on any day any of the representations or
warranties in Section 4.01(h) is no longer true with respect to any Pool
Receivable, the Seller shall be deemed to have received on such day a Collection
in full of such Pool Receivable and shall make the payment required to be made
by it in connection with such Collection on the day required by, and otherwise
pursuant to, Section 5.01(g). Except as stated in the preceding sentences of
this Section 2.09(a) or as otherwise required by law or the underlying Contract,
all Collections received from an Obligor of any Receivable shall be applied to
Receivables then outstanding of such Obligor in the order of the age of such
Receivables, starting with the oldest such Receivable, except if payment is
designated by such Obligor for application to specific Receivables.
     (b) On or prior to the tenth Business Day of each calendar month, the
Servicer shall prepare and furnish to the Agent for each Owner:
     (i) a Seller Report relating to each Receivable Interest, as of the close
of business of the Servicer on the last day of the immediately preceding
calendar month,
     (ii) a listing of the ten Obligors owing the greatest amount of Pool
Receivables, together with a report setting forth (A) the name of such Obligor,
(B) the balance of the Pool Receivables owing by such Obligor as of such date,
and (C) a summary of credit terms applicable to such Pool Receivables under the
applicable Contract,
     (iii) a listing by Obligor of all Pool Receivables, together with an
analysis as to the aging of such Receivables, as of such last day, and
     (iv) such other information as shall be reasonably requested from time to
time by the Agent or by the Agent at the request of the Required Purchasers.
     (c) Within 10 days after the end of each calendar month (or more frequently
if (x) requested by the Agent or (y) Total Excess Availability shall be less
than $50,000,000, but, in the case of clauses (x) and (y), in no event more
frequently than once each Business Day) by no later than 12:00 noon (New York
City time), the Servicer shall prepare and furnish to the Agent for the Owners a
Receivables Report relating to the Receivable Interests as at the end of the
last calendar day of the immediately preceding month (or such shorter period,
not earlier than the immediately preceding Business Day, if requested by Agent)
stating (i) the aggregate amount of the Net Receivables Pool Balance as of the
end of the immediately preceding reporting period, in such detail as shall be
satisfactory to the Agent, (ii) the aggregate amount of the Collections from the
Pool Receivables received by or on behalf of the Servicer as of the end of the
immediately preceding reporting period, in such detail as shall be satisfactory
to the Agent, (iii) the aggregate of sales and billings of each Originator as of
the end of the immediately preceding reporting period, and (iv) such other
information as shall be specified from time to time by the Agent or by the Agent
at the request of the Required Purchasers.
     (d) The Servicer shall promptly notify the Agent in writing in the event
that at any time the Servicer receives or otherwise gains knowledge that any of
the following is true: (i) the Net Receivables Pool Balance is less than 90% of
the Net Receivables Pool Balance reflected in the most recent Receivables Report
delivered pursuant to Section 2.09(c) above, or (ii) the Net Receivables Pool
Balance is less than 105% of the Required Net Receivables Pool Balance, or
(iii) the outstanding Capital exceeds the Net Receivables Pool Balance as a
result of a decrease therein, in which case such notice shall also include the
amount of such excess.

33



--------------------------------------------------------------------------------



 



     Section 2.10. Payments and Computations, Etc.
     (a) All amounts to be paid or deposited by the Seller or the Servicer
hereunder shall be paid or deposited in accordance with the terms hereof no
later than 12:00 noon (New York City time) on the day when due in U.S. Dollars
in same day funds to the Agent’s Account. The Agent shall promptly thereafter
cause to be distributed (i) like funds relating to the payment out of
Collections in respect of Capital, Yield, Servicer Fee or other amounts payable
out of Collections, to the Owners (ratably in accordance with their respective
interests) and the Servicer in accordance with the provisions of Section 2.07 or
2.08, as applicable, and (ii) like funds relating to the payment by the Seller
of fees and other amounts payable by the Seller hereunder, to the parties hereto
for whose benefit such funds were paid (and if such funds are insufficient, such
distribution shall be made, subject to Section 2.07 or 2.08, as applicable,
ratably in accordance with the respective amounts thereof). Upon the Agent’s
acceptance of an Assignment and Acceptance and recording of the information
contained therein in the Register pursuant to Section 9.01(c), from and after
the effective date specified in such Assignment and Acceptance, the Agent shall
make all payments hereunder in respect of the interest assigned thereby to the
Assignee thereunder, and the parties to such Assignment and Acceptance shall
make all appropriate adjustments in such payments for periods prior to such
effective date directly between themselves.
     (b) The Seller shall, to the extent permitted by law, pay to the Agent
interest on all amounts not paid or deposited when due hereunder (except for
those amounts with respect to which Yield accrues) at 2.00% per annum above the
Alternate Base Rate in effect from time to time, payable on demand, provided,
however, that such interest rate shall not at any time exceed the maximum rate
permitted by applicable law. Such interest shall be for the account of, and
distributed by the Agent to, the applicable Owners ratably in accordance with
their respective interests in such overdue amount.
     (c) All computations of interest and all computations of Yield, Unused
Commitment Fee and other per annum fees hereunder shall be made on the basis of
a year of 360 days for the actual number of days (including the first but
excluding the last day) elapsed.
     (d) The Seller hereby authorizes each Owner, if and to the extent payment
owed by the Seller to such Owner is not made to the Agent when due hereunder, to
charge from time to time against any or all of the Seller’s accounts with such
Owner any amount so due.
     (e) Unless the Agent shall have received notice from the Servicer or the
Seller prior to the date on which any payment is due to the Owners hereunder
that the Servicer or the Seller, as the case may be, will not make such payment
in full, the Agent may assume that the Servicer or the Seller, as the case may
be, has made such payment in full to the Agent on such date and the Agent may,
in reliance upon such assumption, cause to be distributed to each Owner on such
due date an amount equal to the amount then due such Owner. If and to the extent
the Servicer or the Seller, as the case may be, shall not have so made such
payment in full to the Agent, each Owner shall repay to the Agent forthwith on
demand such amount distributed to such Owner together with interest thereon, for
each day from the date such amount is distributed to such Owner until the date
such Owner repays such amount to the Agent, at the Federal Funds Rate.
     Section 2.11. Yield and Fees.
     (a) All Capital Investments and the outstanding amount of all other
obligations hereunder shall bear a Yield, in the case of Capital Investments, on
the principal amount thereof from the date such Capital Investments are made
and, in the case of such other obligations, from the date such other obligations
are due and payable until, in all cases, paid in full, at the Citicorp Rate.

34



--------------------------------------------------------------------------------



 



     (b) The Seller shall pay to the Agent such fees as are set forth in the
Second Amended and Restated Fee Letter.
     (c) The Seller shall pay to the Agent for remittance to the Servicer a fee
(the “Servicer Fee”) of 1% per annum on the average daily amount of Capital of
each Receivable Interest, from the date of the initial Purchase hereunder until
the later of the Termination Date or the date on which Capital is reduced to
zero, payable in arrears on the Yield Payment Date for each Yield Period for
such Receivable Interest; provided, however, that, if at any time, the Servicer
is not PolyOne or an Affiliate of PolyOne, the Servicer shall be paid, as such
fee, the lesser of (i) such amount and (ii) 120% of the costs and expenses
referred to in Section 6.02(c); and provided further that such fee shall be
payable only from Collections pursuant to, and subject to the priority of
payment set forth in, Sections 2.07 and 2.08.
     (d) The Seller shall pay to the Agent for the account of each Purchaser, an
unused commitment fee (an “Unused Commitment Fee”) equal to the product of
(i) the Unused Commitment Fee Rate and (ii) the average daily Unused Commitment
of such Purchaser. The Unused Commitment Fee will be payable monthly in arrears
and on the Termination Date.
     (e) The Seller shall pay to the Agent for the accounts of the Purchasers, a
letter of credit fee (a “L/C Fee”) equal to the product of (i) the Applicable
L/C Margin and (ii) the average daily Letter of Credit Undrawn Amounts. The L/C
Fee will be payable monthly in arrears and on the Termination Date.
     (f) The Seller shall pay to the applicable Issuing Bank, a letter of credit
fee (the “L/C Issuance Fee”) equal to the product of (i) the L/C Issuance Fee
Rate and (ii) the average daily Letter of Credit Undrawn Amounts with respect to
Letters of Credit issued by such Issuing Bank. The L/C Issuance Fee will be
payable monthly in arrears and on the Termination Date.
     Section 2.12. Special Provisions Governing Capital Investments at the
Citicorp LIBO Rate.
     (a) Increased Costs. If, due to either (i) a change after the date hereof
in Regulation D of the Board of Governors of the Federal Reserve System (to the
extent any cost incurred pursuant to such regulation is not included in the
calculation of Adjusted LIBO Rate), (ii) the introduction of or any change after
the date hereof in or in the interpretation of any law or regulation (other than
any law or regulation relating to taxes, as to which Section 2.14 shall govern)
or (iii) the compliance with any guideline or request issued or made after the
date hereof from any central bank or other governmental authority (whether or
not having the force of law), there shall be any increase in the cost to (or, in
the case of Regulation D of the Board of Governors of the Federal Reserve
System, there shall be imposed a cost on) any Indemnified Party of agreeing to
make or making any Purchase or purchasing or maintaining any Receivable Interest
or any interest therein hereunder, then the Seller shall from time to time, upon
demand and delivery to the Seller of the certificate referred to in the last
sentence of this Section 2.12(a) by such Indemnified Party (or by the Agent for
the account of such Indemnified Party) (with a copy of such demand and
certificate to the Agent), pay to the Agent for the account of such Indemnified
Party additional amounts sufficient to compensate such Indemnified Party for
such increased or imposed cost. Each Indemnified Party hereto agrees to use
reasonable efforts promptly to notify the Seller of any event referred to in
clause (i), (ii) or (iii) above, provided that the failure to give such notice
shall not affect the rights of any Indemnified Party under this Section 2.12(a).
Each Indemnified Party agrees that it shall use reasonable efforts to designate
another applicable office of such Indemnified Party to hold its interest in any
Receivable Interest if the amounts payable to it under this Section 2.12(a)
would thereby be reduced and if the making, funding or maintenance of its
interest in such Receivable Interest through such other applicable office would
not otherwise adversely affect such interest or such Indemnified Party. A

35



--------------------------------------------------------------------------------



 



certificate in reasonable detail as to the basis for and the amount of such
increased cost, submitted to the Seller and the Agent by such Indemnified Party
(or by the Agent for the account of such Indemnified Party) shall be conclusive
and binding for all purposes, absent manifest error.
     (b) Interest Rate Unascertainable, Inadequate or Unfair. In the event that
(i) the Agent determines that adequate and fair means do not exist for
ascertaining the applicable interest rates by reference to which the Adjusted
LIBO Rate then being determined is to be fixed or (ii) the Required Purchasers
notify the Agent that the Adjusted LIBO Rate for any Yield Period will not
adequately reflect the cost to the Purchasers of making a Capital Investment or
maintaining such Capital Investment for such Yield Period, the Agent shall
forthwith so notify the Seller and the Purchasers, whereupon the Citicorp Rate
for such Capital Investment shall automatically, on the last day of the current
Yield Period for such Capital Investment, convert into the Citicorp Base Rate
and the obligations of the Purchasers to make a Capital Investment or maintain a
Capital Investment at the Citicorp LIBO Rate shall be suspended until the Agent
shall notify the Seller that the Required Purchasers have determined that the
circumstances causing such suspension no longer exist.
     (c) Illegality. Notwithstanding any other provision of this Agreement, if
any Purchaser determines that the introduction of, or any change in or in the
interpretation of, any law, treaty or governmental rule, regulation or order
after the date of this Agreement shall make it unlawful, or any central bank or
other Governmental Authority shall assert that it is unlawful, for any Purchaser
to make a Capital Investment or maintain a Capital Investment at the Citicorp
LIBO Rate, then, on notice thereof and demand therefor by such Purchaser to the
Seller through the Agent, (i) the obligation of such Purchaser to make a Capital
Investment or maintain a Capital Investment at the Citicorp LIBO Rate shall be
suspended, and each such Purchaser shall make Capital Investments at the
Citicorp Base Rate and (ii) if the affected Capital Investments at the Citicorp
LIBO Rate are then outstanding, the Seller shall immediately convert each such
Capital Investment into a Capital Investment at the Citicorp Base Rate. If, at
any time after a Purchaser gives notice under this Section 2.12(c), such
Purchaser determines that it may lawfully make Capital Investments at the
Citicorp LIBO Rate, such Purchaser shall promptly give notice of that
determination to the Seller and the Agent, and the Agent shall promptly transmit
the notice to each other Purchaser. The Seller’s right to request, and such
Purchaser’s obligation, if any, to make Capital Investments at the Citicorp LIBO
Rate shall thereupon be restored.
     (d) Liquidation Costs. In addition to all amounts required to be paid by
the Seller hereunder, the Seller shall compensate each Purchaser, upon demand,
for all losses, expenses and liabilities (including any loss or expense incurred
by reason of the liquidation or reemployment of deposits or other funds acquired
by such Purchaser to fund or maintain such Purchaser’s Capital Investments at
the Citicorp LIBO Rate but excluding any loss of the Applicable Margin on the
relevant Capital Investments) (each, a “Liquidation Cost”) that such Purchaser
may sustain (i) if for any reason a proposed Capital Investment, conversion into
or continuation of Capital Investments at the Citicorp LIBO Rate does not occur
on a date specified therefor in a Notice of Purchase given by the Seller or in a
telephonic request by it for Purchase or a successive Yield Period does not
commence after notice therefor is given hereunder, (ii) if for any reason any
Capital Investment at the Citicorp LIBO Rate is reduced (including mandatorily
pursuant to Section 2.07) on a date that is not the last day of the applicable
Yield Period, (iii) as a consequence of a required conversion of a Capital
Investment at the Citicorp LIBO Rate to Capital Investment at the Citicorp Base
Rate as a result of any of the events indicated in Section 2.12(c) above or (iv)
as a consequence of any failure by the Seller to reduce Capital Investment at
the Citicorp LIBO Rate when required by the terms hereof. The Purchaser making
demand for such compensation shall deliver to the Seller concurrently with such
demand a written statement as to such losses, expenses and liabilities,

36



--------------------------------------------------------------------------------



 



and this statement shall be conclusive as to the amount of compensation due to
such Purchaser, absent manifest error.
     Section 2.13. Increased Capital.
     If any Indemnified Party determines that either the introduction of or any
change in or in the interpretation of any law or regulation after the date
hereof or the compliance with any guideline or request issued or made after the
date hereof from any central bank or other governmental authority (whether or
not having the force of law) affects or would affect the amount of capital
required or expected to be maintained by such Indemnified Party or any
corporation controlling such Indemnified Party and that the amount of such
capital is increased by or based upon the existence of such Indemnified Party’s
commitment, if any, to purchase any Receivable Interest or any interest therein,
or to maintain such Receivable Interest or interest hereunder, then, upon demand
and delivery to the Seller of the certificate referred to in the last sentence
of this Section 2.13 by such Indemnified Party (or by the Agent for the account
of such Indemnified Party) (with a copy of such demand and certificate to the
Agent) the Seller shall pay to the Agent for the account of such Indemnified
Party from time to time, as specified by such Indemnified Party, additional
amounts sufficient to compensate such Indemnified Party or such corporation in
the light of such circumstances, to the extent that such Indemnified Party
reasonably determines such increase in capital to be allocable to the existence
of any such commitment. Each Indemnified Party hereto agrees to use reasonable
efforts promptly to notify the Seller of any event referred to in the first
sentence of this Section 2.13, provided that the failure to give such notice
shall not affect the rights of any Indemnified Party under this Section 2.13. A
certificate in reasonable detail as to the basis for, and the amount of, such
compensation submitted to the Seller and the Agent by such Indemnified Party (or
by the Agent for the account of such Indemnified Party) shall be conclusive and
binding for all purposes, absent manifest error.
     Section 2.14. Taxes.
     (a) Any and all payments by the Seller hereunder or deposits from
Collections hereunder shall be made, in accordance with Section 2.10, free and
clear of and without deduction for any and all present or future taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto, excluding, in the case of each Indemnified Party, (i) taxes that are
imposed on its overall net income by the United States and (ii) taxes that are
imposed on its overall net income, assets or net worth (and franchise taxes
imposed in lieu thereof) by the state or foreign jurisdiction under the laws of
which such Indemnified Party is organized or qualified to do business or in
which such Indemnified Party holds any asset in connection with this Agreement
or, in each case, any political subdivision thereof (all such non-excluded
taxes, levies, imposts, deductions, charges, withholdings and liabilities in
respect of payments hereunder or deposits from Collections hereunder being
hereinafter referred to as “Taxes”). If the Seller or the Servicer or the Agent
shall be required by law to deduct any Taxes from or in respect of any sum
payable hereunder or deposit from Collections hereunder to any Indemnified
Party, (i) the sum payable by Seller shall be increased as may be necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.14) such Indemnified Party receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the Seller or the Servicer or the Agent shall make such deductions
and (iii) the Seller or the Servicer or the Agent shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable law.
     (b) In addition, the Seller shall pay any present or future sales, stamp,
documentary, excise, property or similar taxes, charges or levies that arise
from any payment made hereunder or deposit from Collections hereunder or from
the execution, delivery or registration of, performing under, or otherwise

37



--------------------------------------------------------------------------------



 



with respect to, this Agreement, the Second Amended and Restated Receivables
Sale Agreement, the Second Amended and Restated Consent and Agreement or the
Second Amended and Restated Fee Letter (hereinafter referred to as “Other
Taxes”).
     (c) The Seller shall indemnify each Indemnified Party for and hold it
harmless against the full amount of Taxes and Other Taxes (including, without
limitation, taxes of any kind imposed by any jurisdiction on amounts payable
under this Section 2.14) imposed on or paid by such Indemnified Party and any
liability (including penalties, additions to tax, interest and expenses) arising
therefrom or with respect thereto whether or not such Taxes or Other Taxes were
correctly or legally asserted. This indemnification shall be made within 30 days
from the date such Indemnified Party makes written demand therefor (with a copy
to the Agent).
     (d) Within 30 days after the date of any payment of Taxes, the Seller shall
furnish to the Agent and each applicable Purchaser, at its address referred to
in Section 11.02, the original or a certified copy of a receipt evidencing such
payment.
     (e) Each Owner organized under the laws of a jurisdiction outside the
United States shall, on or prior to the date of its execution and delivery of
this Agreement in the case of each Initial Purchaser, and on the date of the
Assignment or the Assignment and Acceptance pursuant to which it became an Owner
in the case of each other Owner, and from time to time thereafter as requested
in writing by the Seller (but only so long thereafter as such Owner remains
lawfully able to do so), provide each of the Agent and the Seller with 2
original Internal Revenue Service forms W-8ECI or W-8BEN, as appropriate, or any
successor or other form prescribed by the Internal Revenue Service, certifying
that such Owner is exempt from or entitled to a reduced rate of United States
withholding tax on payments pursuant to this Agreement. If the forms provided by
an Owner at the time such Owner first becomes a party to this Agreement indicate
a United States interest withholding tax rate in excess of zero, withholding tax
at such rate shall be considered excluded from Taxes unless and until such Owner
provides the appropriate form certifying that a lesser rate applies, whereupon
withholding tax at such lesser rate only shall be considered excluded from Taxes
for periods governed by such form; provided, however, that if, at the effective
date of the Assignment or the Assignment and Acceptance pursuant to which an
Assignee becomes an Owner hereunder, the Owner assignor was entitled to payments
under subsection (a) of this Section 2.14 in respect of United States
withholding tax with respect to amounts paid hereunder at such date, then, to
such extent, the term Taxes shall include (in addition to withholding taxes that
may be imposed in the future or other amounts otherwise includable in Taxes)
United States withholding tax, if any, applicable with respect to such Assignee
on such date. If any form or document referred to in this subsection
(e) requires the disclosure of information, other than information necessary to
compute the tax payable and information required on the date hereof by Internal
Revenue Service form W-8ECI or W-8BEN, that the Owner reasonably considers to be
confidential, the Owner shall give notice thereof to the Seller and shall not be
obligated to include in such form or document such confidential information.
     (f) For any period with respect to which an Owner has failed to provide the
Seller with the appropriate form described in subsection (e) of this
Section 2.14 (other than if such failure is due to a change in law occurring
after the date on which a form originally was required to be provided or if such
form otherwise is not required under subsection (e) of this Section 2.14), such
Owner shall not be entitled to indemnification under subsection (a) or (c) of
this Section 2.14 with respect to Taxes imposed by the United States by reason
of such failure; provided, however, that should an Owner become subject to Taxes
because of its failure to deliver a form required hereunder, the Seller shall
take such steps as such Owner shall reasonably request to assist such Owner (at
such Owner’s expense) to recover such Taxes.

38



--------------------------------------------------------------------------------



 



     Section 2.15. Sharing of Payments, Etc.
     If any Purchaser shall obtain any payment (whether voluntary, involuntary,
through the exercise of any right of set-off or otherwise) on account of the
Purchases made by it (other than with respect to payments due to such Purchaser
pursuant to Section 2.12, 2.13 or 2.14) in excess of its ratable share of
payments on account of the Purchases obtained by all the Purchasers, such
Purchaser shall forthwith purchase from the other Purchasers such interests in
the Receivable Interests purchased by them as shall be necessary to cause such
Purchaser to share the excess payment ratably with each of them; provided,
however, that if all or any portion of such excess payment is thereafter
recovered from such Purchaser, such purchase from each other Purchaser shall be
rescinded and such other Purchaser shall repay to the Purchaser the purchase
price to the extent of such recovery together with an amount equal to such other
Purchaser’s ratable share (according to the proportion of (i) the amount of such
other Purchaser’s required repayment to (ii) the total amount so recovered from
the Purchaser) of any interest or other amount paid or payable by the Purchaser
in respect of the total amount so recovered. The Seller agrees that any
Purchaser so purchasing an interest in Receivable Interests from another
Purchaser pursuant to this Section 2.15 may, to the fullest extent permitted by
law, exercise all its rights of payment (including the right of set-off) with
respect to such interest in Receivable Interests as fully as if such Purchaser
were the direct creditor of the Seller in the amount of such interest in
Receivable Interests.
     Section 2.16. Conversion/Continuation Option.
     (a) The Seller may elect (i) at any time on any Business Day, to convert
Capital Investments bearing Yield at the Citicorp Base Rate (other than Swing
Purchases and Reimbursement Obligations) or any portion thereof to Capital
Investments bearing Yield at the Citicorp LIBO Rate and (ii) at the end of any
applicable Yield Period, to convert Capital Investments bearing Yield at the
Citicorp LIBO Rate or any portion thereof into Capital Investments bearing Yield
at the Citicorp Base Rate or to continue such Capital Investments bearing Yield
at the Citicorp LIBO Rate or any portion thereof for an additional Yield Period;
provided, however, that the aggregate amount of the Capital Investments bearing
Yield at the Citicorp LIBO Rate for each Yield Period must be in an amount of at
least $10,000,000 or an integral multiple of $2,500,000 in excess thereof. Each
conversion or continuation shall be allocated among the Capital Investments of
each Purchaser in accordance with such Purchaser’s Receivable Interest. Each
such election shall be in substantially the form of Exhibit I (a “Notice of
Conversion or Continuation”) and shall be made by giving the Agent at least 3
Business Days’ prior written notice specifying (A) the amount and type of
Capital Investment being converted or continued, (B) in the case of a conversion
to or a continuation of Capital Investments bearing Yield at the Citicorp LIBO
Rate, the applicable Yield Period and (C) in the case of a conversion, the date
of such conversion.
     (b) The Agent shall promptly notify each Purchaser of its receipt of a
Notice of Conversion or Continuation and of the options selected therein.
Notwithstanding the foregoing, no conversion in whole or in part of Capital
Investments bearing Yield at the Citicorp Base Rate to Capital Investments
bearing Yield at the Citicorp LIBO Rate and no continuation in whole or in part
of Capital Investments bearing Yield at the Citicorp LIBO Rate upon the
expiration of any applicable Yield Period shall be permitted at any time at
which (i) a Potential Event of Termination or an Event of Termination shall have
occurred and be continuing or (ii) the continuation of, or conversion into, a
Capital Investment bearing Yield at the Citicorp LIBO Rate would violate any
provision of Section 2.12. If, within the time period required under the terms
of this Section 2.16, the Agent does not receive a Notice of Conversion or
Continuation from the Seller containing a permitted election to continue any
Capital Investments bearing Yield at the Citicorp LIBO Rate for an additional
Yield Period or to convert any such Capital Investments, then, upon the
expiration of the applicable Yield Period, such Capital Investments shall be

39



--------------------------------------------------------------------------------



 



automatically converted to Capital Investments bearing Yield at the Citicorp
Base Rate. Each Notice of Conversion or Continuation shall be irrevocable.
ARTICLE III
CONDITIONS OF PURCHASES
     Section 3.01. Conditions Precedent to the Effectiveness of this Agreement.
     The effectiveness of this Agreement is subject to the satisfaction of the
following conditions precedent:
     (a) The Agent and the Syndication Agent shall have received all fees and
expenses (including, but not limited to, reasonable fees and expenses of
counsel) required to be paid on the Effective Date, pursuant to the terms of
this Agreement and the Second Amended and Restated Fee Letter.
     (b) The Agent shall have received on or before the Effective Date, the
following, each (unless otherwise indicated) dated as of the Effective Date, in
form and substance satisfactory to the Agent:
     (i) This Agreement, duly executed and delivered by the Seller and the
Servicer;
     (ii) The Second Amended and Restated Parent Undertaking, duly executed and
delivered by PolyOne;
     (iii) The Second Amended and Restated Receivables Sale Agreement, duly
executed by the Seller and each Originator, together with:
     (A) Proper financing statement terminations or releases, if any, necessary
to release all security interests and other rights of any Person in the
Receivables, Related Security, Collections or Contracts previously granted by
any Originator except in connection with the Prior Sale Agreement;
     (B) Completed requests for information, dated on or a date reasonably near
to the Effective Date listing all effective financing statements which name each
Originator (under its present name and any previous name used by such Person
within the five year period immediately preceding the Effective Date) as debtor
and which are filed in the jurisdictions set forth in Schedule VI, together with
copies of such financing statements (none of which, except those naming each
Originator as debtor, the Seller as secured party and Citicorp, as Agent, as
assignee, and those subject to the termination and releases described in clause
(iii)(A) above, shall cover any Receivables, Related Security, Collections or
Contracts);
     (C) The Second Amended and Restated Consent and Agreement, duly executed by
the Seller and each Originator; and
     (D) The Second Amended and Restated Subordinated Notes, in substantially
the form of Exhibit B to the Second Amended and Restated

40



--------------------------------------------------------------------------------



 



Receivables Sale Agreement, payable to the order of the Originators,
respectively, and duly executed by the Seller.
     (iv) The Second Amended and Restated Letter of Credit Agreement duly
executed and delivered by the Seller and each Originator.
     (v) Certified copies, dated as of a recent date, of the charter, by-laws or
code of regulations (as the case may be), as amended, of the Seller, the
Servicer and each Originator, respectively.
     (vi) Good standing certificates, dated as of a recent date, issued by the
Secretary of State of the jurisdiction of incorporation of the Seller, the
Servicer and each Originator, with respect to the Seller, the Servicer and such
Originator, respectively.
     (vii) Certified copies of the resolutions of the Board of Directors of each
of the Seller, the Servicer and each Originator, approving the Transaction
Documents to be delivered by it hereunder and the transactions contemplated
hereby and thereby.
     (viii) A certificate of the Secretary or Assistant Secretary of each of the
Seller, the Servicer and each Originator, certifying the names and true
signatures of its officers authorized to sign the Transaction Documents and the
other documents to be delivered by it hereunder.
     (ix) Proper financing statements naming the Seller as debtor and Citicorp,
as Agent, as secured party, to be filed under the UCC of all jurisdictions that
the Agent may deem necessary or desirable in order to perfect the ownership
interests created or purported to be created hereby.
     (x) Proper financing statement terminations or releases, if any, necessary
to release all security interests and other rights of any Person in the
Receivables, Contracts, Related Security or Collections previously granted by
the Seller (other than security interests granted to the Agent in connection
with the Prior Agreement).
     (xi) Completed requests for information, dated on or a date reasonably near
to the Effective Date, listing all effective financing statements filed in the
jurisdictions referred to in subsection (b)(ix) above that name the Seller as
debtor, together with copies of such other financing statements (none of which,
except those to be filed pursuant to subsection (b)(ix) above, those previously
filed in connection with the Prior Agreement and those subject to the
termination and releases described in subsection (x) above, shall cover any
Receivables, Related Security, Collections or Contracts).
     (xii) Favorable opinions of (A) Thompson Hine LLP, counsel to the Seller,
the Servicer and each Originator, in substantially the form of Exhibit J-l
hereto and as to such other matters as the Agent may reasonably request and
(B) Thompson Hine LLP, counsel to each Originator, the Servicer and the Seller,
in substantially the form of Exhibit J-2 and as to such other matters as the
Agent may reasonably request, including without limitation (1) a “true sale”
opinion with respect to the sale of Receivable Assets under and as defined in
the Second Amended and Restated Receivables Sale Agreement from each Originator
to the Seller, (2) an opinion with respect to the non-substantive consolidation
of the Seller with each Originator or any of its Affiliates in a case under the
U.S. Bankruptcy Code, and (3) an opinion relating to the enforceability of the
Transaction Documents, compliance with all laws and regulations (including
Regulation U of the Board of Governors of the Federal Reserve System), the
perfection of all

41



--------------------------------------------------------------------------------



 



ownership and other interests purported to be granted under the Transaction
Documents, and no conflicts with material agreements.
     (xiii) A favorable opinion of Weil, Gotshal & Manges LLP, counsel to the
Agent, as the Agent may reasonably request; and
     (xiv) A certificate of the chief financial officer, in the case of PolyOne,
or the chief financial officer or treasurer, in the case of the Seller and each
other Originator, stating that the Seller and each Originator is Solvent after
giving effect to the transactions contemplated hereunder and under the other
Transaction Documents.
     (c) Each of the Seller, the Originators, the Servicer and its Subsidiaries
shall have received all necessary governmental and third party consents and
approvals necessary in connection with the Transaction Documents and the
transactions contemplated thereby (without the imposition of any conditions that
are not reasonably acceptable to the Purchasers) and shall remain in effect, and
all applicable governmental filings shall have been made and all applicable
waiting periods shall have expired without in either case any action being taken
by any competent authority; and no law or regulation shall be applicable in the
judgment of the Purchasers that restrains, prevents or imposes materially
adverse conditions upon the Transaction Documents or the transactions
contemplated thereby.
     (d) The Agent shall have received a certificate of a Responsible Officer of
the Seller and each Originator stating that, as of the Effective Date, the
Intercreditor Agreement is in full force and effect and certifying that either
(i) those consents (in writing) to the execution, delivery and performance by
the parties hereto of this Agreement which are required under the Intercreditor
Agreement have been obtained or (ii) no such consents are required under the
Intercreditor Agreement.
     (e) The Agent shall have received the Second Amended and Restated Fee
Letter, duly executed by the Seller.
     (f) A certificate of the Secretary or Assistant Secretary of each of the
Seller and each Originator certifying that there exists no action, suit,
investigation, litigation or proceeding pending or, to its knowledge, threatened
in any court or before any arbitrator or governmental instrumentality that
(i) could reasonably be expected to result in a Material Adverse Change or
(ii) restrains, prevents or imposes or can reasonably be expected to impose
materially adverse conditions on the transactions contemplated hereunder.
     (g) The Servicer and the Seller shall have each delivered to the Purchasers
a pro forma consolidated balance sheet for itself and its Subsidiaries, if any,
which shall be in form and substance satisfactory to the Agent and each
Purchaser, and there shall not occur as a result of the funding hereunder, a
default (or any event which with the giving of notice or lapse of time or both
would be a default) under any of the Seller’s, the Originators’ or their
respective Subsidiaries’ debt instruments and other material agreements.
     (h) The Agent shall have received evidence that after giving effect to the
Purchases occurring on the Effective Date, Receivables Excess Availability is
not less than $60,000,000.
     Section 3.02. Conditions Precedent to All Purchases, Reinvestments and
Letters of Credit.
     Each Purchase (including the initial Purchase by each Purchaser) hereunder,
each Issuance of a Letter of Credit hereunder and the right of the Servicer to
reinvest in Pool Receivables those Collections

42



--------------------------------------------------------------------------------



 



attributable to a Receivable Interest pursuant to Section 2.07 shall be subject
to the further conditions precedent that:
     (a) with respect to any such Purchase, on or prior to the date of such
Purchase, the Servicer shall have delivered to the Agent, in form and substance
satisfactory to the Agent:
     (i) a completed Seller Report, dated within 31 days prior to the date of
such Purchase, together with a listing by Obligor of all Pool Receivables,
     (ii) a completed Receivables Report effective as of the end of the last
Business Day of the then immediately preceding week, and
     (iii) such additional information as may be reasonably requested by the
Agent; and
     (b) on the date of such Purchase, Issuance or reinvestment the following
statements shall be true (and the acceptance by the Seller of the proceeds of
such Purchase or reinvestment, or the request by the Seller for an Issuance of a
Letter of Credit, shall constitute a representation and warranty by the Seller
that on the date of such Purchase, Issuance or reinvestment such statements are
true):
     (i) the representations and warranties contained in Section 4.01 of this
Agreement and in Section 3.01 of the Second Amended and Restated Receivables
Sale Agreement are correct in all material respects on and as of the date of
such Purchase, Issuance or reinvestment, before and after giving effect to such
Purchase, Issuance or reinvestment and to the application of the proceeds
therefrom, as though made on and as of such date, other than any such
representations and warranties that, by their terms, refer to a specific date
other than the date of said Purchase, Issuance or reinvestment, in which case as
of such dates;
     (ii) no event has occurred and is continuing, or would result from such
Purchase, Issuance or reinvestment or from the application of the proceeds
therefrom, which constitutes an Event of Termination or a Potential Event of
Termination;
     (iii) such Purchase, Issuance or reinvestment shall not violate any
requirement of law and shall not be enjoined, temporarily, preliminarily or
permanently and will not result in the Letter of Credit Sublimit being exceeded;
and
     (c) the Agent shall have received such other approvals, opinions or
documents as the Agent may reasonably request.

43



--------------------------------------------------------------------------------



 



ARTICLE IV
REPRESENTATIONS AND WARRANTIES
     Section 4.01. Representations and Warranties of the Seller.
     The Seller represents and warrants, as of the date hereof and as of the
date of each Purchase and Issuance, before and after giving effect to such
Purchase or Issuance and to the application of the proceeds therefrom, as though
made on and as of such date, other than any such representations and warranties
that, by their terms, refer to a specific date other than the date of said
Purchase or Issuance, in which case as of such dates, as follows:
     (a) The Seller is a corporation duly incorporated, validly existing and in
good standing under the laws of the jurisdiction indicated at the beginning of
this Agreement, and is duly qualified to do business, and is in good standing,
in every jurisdiction where the nature of its business requires it to be so
qualified, except to the extent that any failure to be so qualified or in good
standing as a foreign entity could not reasonably be expected to have a Material
Adverse Effect. The Seller has no Subsidiaries. All of the outstanding shares of
stock of the Seller are owned by PolyOne, one or more direct or indirect
wholly-owned Subsidiaries of PolyOne, or a corporation owned directly or
indirectly by the stockholders of PolyOne in substantially the same proportions
as their ownership of stock of PolyOne.
     (b) The execution, delivery and performance by the Seller of the
Transaction Documents to which it is a party and the other documents delivered
by it hereunder, and the transactions contemplated hereby and thereby, including
the Seller’s use of the proceeds of Purchases and reinvestments, are within the
Seller’s corporate powers, have been duly authorized by all necessary corporate
action, do not (i) contravene the Seller’s charter or by-laws, (ii) violate any
applicable law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award, or (iii) breach or result in a default under, or result
in the acceleration of (or entitle any party to accelerate) the maturity of any
obligation of the Seller under, or result in or require the creation of any lien
upon or security interest in any property of the Seller pursuant to the terms
of, any Contract or any other agreement or instrument (other than any
Transaction Document) binding on or affecting the Seller or any of its
properties.
     (c) No authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority is required for the due execution,
delivery and performance by the Seller of any Transaction Document to which it
is a party or any other agreement or document delivered hereunder or for the
perfection of or the exercise by any Indemnified Party of its rights and
remedies under the Transaction Documents and such other agreements or documents,
except for the filings of the financing statements referred to in Article III.
     (d) This Agreement has been, and each other Transaction Document to which
the Seller is a party when delivered will have been, duly executed and delivered
by the Seller. This Agreement is, and the other Transaction Documents to which
the Seller is or will be a party when delivered hereunder will be, the legal,
valid and binding obligations of the Seller enforceable against the Seller in
accordance with their respective terms, subject to bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the rights of creditors
generally and to general equitable principles.
     (e) Since December 31, 2006, there has been no Material Adverse Change and
there have been no events or developments that, in the aggregate, have had a
Material Adverse Effect.

44



--------------------------------------------------------------------------------



 



     (f) There is no action, suit, investigation, litigation or proceeding
pending or, to the knowledge of the Seller, threatened in any court or before
any arbitrator or governmental instrumentality that (i) could reasonably be
expected to result in a Material Adverse Change or (ii) restrains, prevents or
imposes or can reasonably be expected to impose materially adverse conditions
upon the Transaction Documents or the transactions contemplated thereby.
     (g) No proceeds of any Purchase or reinvestment will be used to acquire any
security in any transaction which is subject to Sections 13 and 14 of the
Securities Exchange Act of 1934.
     (h) Immediately prior to the time of the initial creation of an interest
hereunder in any Pool Receivable and each Purchase, the Seller is the legal and
beneficial owner of the Pool Receivables and Related Security with respect
thereto, in each case free and clear of any Adverse Claim. Upon each Purchase or
reinvestment, the Seller shall transfer to the Owner making such Purchase or
reinvestment (and such Owner shall acquire) a valid undivided percentage
ownership interest or security interest to the extent of the pertinent
Receivable Interest in each Pool Receivable then existing or thereafter arising
and in the Related Security and Collections with respect thereto, free and clear
of any Adverse Claim, which ownership interest or security interest shall be a
perfected first priority ownership interest or security interest upon the filing
of the financing statements referred to in Section 3.01(b) (ix). No effective
financing statement or other instrument similarly in effect covering any
Contract or any Pool Receivable or Related Security or Collections with respect
thereto is on file in any recording office, except those filed in favor of the
Agent relating to this Agreement or the Prior Agreement or in favor of the
Seller and the Agent relating to the Second Amended and Restated Receivables
Sale Agreement or the Prior Sale Agreement.
     (i) Each Seller Report, Receivables Report (if prepared by the Seller or
one of its Affiliates, or to the extent that information contained therein is
supplied by the Seller or any Affiliate thereof), information, exhibit,
financial statement, or other report or document furnished or to be furnished at
any time by or on behalf of the Seller to the Agent or any Owner in connection
with this Agreement is and will be accurate in all material respects as of its
date or as of the date so furnished, and no such report or document contains, or
will contain, as of its date of delivery or the date so furnished, any untrue
statement of a material fact or omits to state, or will omit to state, as of its
date of delivery or the date so furnished, a material fact necessary in order to
make the statements contained therein, in the light of the circumstances under
which they were made, not misleading.
     (j) The jurisdiction of incorporation, organizational identification number
(if any), and the address(es) of the principal place of business and chief
executive office of the Seller and the office where the Seller keeps its Records
concerning the Receivable Assets, are as set forth in Schedule III hereto (or,
by notice to the Agent in accordance with Section 5.01(c), at such other
locations in jurisdictions, within the United States, where all actions required
by Section 6.05(a) have been taken and completed).
     (k) The names and addresses of all the Lock-Box Banks, together with the
lock-box numbers related to, and the account numbers and owners (the Seller or
any Originator) of, the Lock-Box Accounts at such Lock-Box Banks, are specified
in Schedule I hereto (or such other Lock-Box Banks and/or such other Lock-Box
Accounts as have been notified to the Agent in accordance with Section 5.03(d)).
     (l) Since the date of its formation, the Seller has not engaged in any
activity other than as contemplated by the receivables purchasing program
established pursuant to the fifth amended and restated receivables purchase and
sale agreement, dated as of April 10, 2002, by and between PolyOne Funding
Corporation, PolyOne Corporation, Corporate Receivables Corporation, CIESCO,
L.P. and Citicorp North America, Inc., the Prior Agreement and the “Transaction
Documents” (as defined therein)

45



--------------------------------------------------------------------------------



 



and the activity contemplated by the Transaction Documents or entered into any
commitment or incurred any Debt other than pursuant to, or as permitted under
such receivables purchase program or the Transaction Documents.
     (m) The Seller has not maintained, contributed to or incurred or assumed
any obligation with respect to any Plan, Multiemployer Plan or Welfare Plan.
     (n) The Seller has not sold, assigned, transferred, pledged or hypothecated
any interest in any Pool Receivable or the Collections with respect thereto to
any Person other than as contemplated by this Agreement, the Prior Agreement or
that has been released by the Agent from the Receivables Pool.
     (o) The Seller has complied with the Credit and Collection Policy in all
material respects and since the date of this Agreement there has been no change
in the Credit and Collection Policy except as permitted hereunder.
     (p) The Seller has not extended or modified the terms of any Pool
Receivable or the Contract under which any such Pool Receivable arose, except in
accordance with the Credit and Collection Policy.
     (q) Except under the Lock-Box Agreements, the Seller has not granted any
Person dominion or control of any Lock-Box Account, or the right to take
dominion or control over any Lock-Box Account at a future time or upon the
occurrence of a future event.
     (r) With respect to each transfer to it of any Pool Receivables, the Seller
has either (i) purchased such Pool Receivables from an Originator in exchange
for payment (made by the Seller to an Originator in accordance with the
provisions of the Second Amended and Restated Receivables Sale Agreement) in an
amount which constitutes fair consideration and approximates fair market value
for such Pool Receivables and in a sale the terms and conditions of which
(including, without limitation, the purchase price thereof) reasonably
approximate an arm’s-length transaction between unaffiliated parties or
(ii) acquired such Pool Receivables from an Originator as a capital contribution
in accordance with the provisions of the Second Amended and Restated Receivables
Sale Agreement. No such sale, and no such contribution, has been made for or on
account of an antecedent debt owed by any Originator to the Seller and no such
sale or contribution is or may be voidable or subject to avoidance under any
section of the U.S. Bankruptcy Code.
     (s) The Seller has filed, or caused to be filed or be included in, all tax
reports and returns (federal, state, local and foreign), if any, required to be
filed by it and paid, or caused to be paid, all amounts of taxes, including
interest and penalties, required to be paid by it, except for such taxes (i) as
are being contested in good faith by proper proceedings and (ii) against which
adequate reserves shall have been established in accordance with and to the
extent required by GAAP, but only so long as the proceedings referred to in
clause (i) above would not subject the Agent or any other Indemnified Party to
any civil or criminal penalty or liability or involve any material risk of the
loss, sale or forfeiture of any property, rights or interests covered hereunder
or under the Second Amended and Restated Receivables Sale Agreement.
     (t) The Seller is not an “investment company” or an “affiliated person” of,
or “promoter” or “principal underwriter” for, an “investment company”, as such
terms are defined in the Investment Company Act of 1940, as amended.
     (u) Both before and after giving effect to (i) each Purchase to be made and
each Letter of Credit to be issued on the Effective Date or such other date as
Purchases and Letters of Credit requested

46



--------------------------------------------------------------------------------



 



hereunder are made or issued, (ii) the disbursement of the proceeds of any
Capital Investment, (iii) the consummation of each other transaction
contemplated by the other Transaction Documents and (iv) the payment and accrual
of all transaction costs in connection with the foregoing, the Seller is
Solvent.
     Section 4.02. Representations and Warranties of the Servicer.
     The Servicer represents and warrants as follows:
     (a) The Servicer is a corporation duly incorporated, validly existing and
in good standing under the laws of the jurisdiction indicated at the beginning
of this Agreement, and is duly qualified to do business, and is in good
standing, in every jurisdiction where the nature of its business requires it to
be so qualified, except to the extent that any failure to be so qualified or in
good standing as a foreign entity could not reasonably be expected to have a
Material Adverse Effect.
     (b) The execution, delivery and performance by the Servicer of the
Transaction Documents to which it is a party and the other documents to be
delivered by it hereunder, and the transactions contemplated hereby and thereby,
are within the Servicer’s corporate powers, have been duly authorized by all
necessary corporate action, do not (i) contravene the Servicer’s charter or code
of regulations, (ii) violate any applicable law, rule, regulation, order, writ,
judgment, injunction, decree, determination or award, or (iii) breach or result
in a default under, or result in the acceleration of (or entitle any party to
accelerate) the maturity of any obligation of the Servicer under, or result in
or require the creation of any lien upon or security interest in any property of
the Servicer pursuant to the terms of, any Contract or any other agreement or
instrument (other than any Transaction Document) binding on or affecting the
Servicer or any of its properties.
     (c) No authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority is required for the due execution,
delivery and performance by the Servicer of any Transaction Document to which it
is a party.
     (d) This Agreement has been, and each other Transaction Document to which
the Servicer is a party when delivered will have been, duly executed and
delivered by the Servicer. This Agreement is, and the other Transaction
Documents to which the Servicer is party when delivered hereunder will be, the
legal, valid and binding obligations of the Servicer enforceable against the
Servicer in accordance with their respective terms, subject to bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the rights of
creditors generally and to general equitable principles.
     (e) Since December 31, 2006, there has been no Material Adverse Change and
there have been no events or developments that, in the aggregate, have had a
Material Adverse Effect.
     (f) There is no action, suit, investigation, litigation or proceeding
pending or, to the knowledge of the Servicer, threatened in any court or before
any arbitrator or governmental instrumentality that (i) could reasonably be
expected to result in a Material Adverse Change or (ii) restrains, prevents or
imposes or can reasonably be expected to impose materially adverse conditions
upon the Transaction Documents or the transactions contemplated thereby.
     (g) Each Seller Report and Receivables Report (if prepared by the Servicer
or one of its Affiliates, or to the extent that information contained therein is
supplied by the Servicer or any Affiliate thereof), information, exhibit,
financial statement, or other report or document furnished or to be furnished at
any time by or on behalf of the Servicer to the Agent or any Owner in connection
with this Agreement is and will be accurate in all material respects as of its
date or as of the date so furnished, and

47



--------------------------------------------------------------------------------



 



no such report or document contains, or will contain, as of its date of delivery
or the date so furnished, any untrue statement of a material fact or omits to
state, or will omit to state, as of its date of delivery or the date so
furnished, a material fact necessary in order to make the statements contained
therein, in the light of the circumstances under which they were made, not
misleading.
     (h) Since December 31, 2006, the Servicer has complied with the Credit and
Collection Policy in all material respects and since the date of this Agreement
there has been no change in the Credit and Collection Policy except as permitted
hereunder.
     (i) The Servicer has not extended or modified the terms of any Pool
Receivable or the Contract under which any such Pool Receivable arose, except in
accordance with the Credit and Collection Policy or in accordance with
Section 6.02(b).
ARTICLE V
GENERAL COVENANTS OF THE SELLER AND THE SERVICER
     Section 5.01. Affirmative Covenants of the Seller.
     Until the later of (i) the Termination Date and (ii) the date upon which no
Capital Investment for any Receivable Interest shall be existing and no Yield,
Letter of Credit Obligations, fees or other amounts remain unpaid under this
Agreement, the Seller will:
     (a) Compliance with Laws, Etc. Comply in all material respects with all
applicable laws, rules, regulations and orders with respect to it and all Pool
Receivables and related Contracts, Related Security and Collections with respect
thereto.
     (b) Preservation of Corporate Existence. Preserve and maintain its
corporate existence, rights, franchises and privileges in the jurisdiction of
its incorporation, and qualify and remain qualified in good standing as a
foreign corporation in each jurisdiction where the failure to preserve and
maintain such qualification would materially adversely affect the interests of
the Owners or the Agent hereunder or in the Pool Receivables and Related
Security, or the ability of the Seller or the Servicer to perform their
respective obligations hereunder or the ability of the Seller to perform its
obligations under the Contracts.
     (c) Offices, Records and Books of Accounts. (i) Keep its principal place of
business and chief executive office and the offices where it keeps its Records
concerning the Pool Receivables at the address of the Seller referred to in
Section 4.01(j) or, upon at least 30 days’ prior written notice to the Agent, at
any other location in a jurisdiction where all actions required by
Section 6.05(a) shall have been taken, and (ii) maintain and implement
administrative and operating procedures (including, without limitation, an
ability to recreate records evidencing Pool Receivables in the event of the
destruction of the originals thereof), and keep and maintain all documents,
books, records and other information reasonably necessary or advisable for the
collection of all Pool Receivables (including, without limitation, records
adequate to permit the daily identification of each Pool Receivable, the
Outstanding Balance of each Pool Receivable and the dates which payments are due
thereon and all Collections of and adjustments to each existing Pool
Receivable).
     (d) Performance and Compliance with Contracts and Credit and Collection
Policy. At its expense, timely and fully (i) perform, or cause to be performed,
and comply in all material respects with, or cause to be complied with in all
material respects, all provisions, covenants and other promises required to be
observed by it under the Contracts related to the Pool Receivables, and timely
and fully

48



--------------------------------------------------------------------------------



 



comply in all material respects with the Credit and Collection Policy in regard
to the Pool Receivables and the related Contracts and (ii) as beneficiary of any
Related Security, enforce such Related Security as reasonably requested by the
Agent.
     (e) Examination of Records; Audits.
     (i) From time to time upon 2 Business Days’ prior notice (except that
during the continuance of an Event of Termination, no such notice shall be
required) and during regular business hours as requested by the Agent and at the
expense of the Seller, permit the Agent, or its agents or representatives,
(A) to examine and make copies of and abstracts from all Records in the
possession or under the control of the Seller, or the agents of the Seller,
relating to Pool Receivables and the Related Security, including, without
limitation, the related Contracts, and (B) to visit the offices and properties
of the Seller, or the agents of the Seller, for the purpose of examining such
materials described in clause (A) above, and to discuss matters relating to Pool
Receivables and the Related Security or the Seller’s performance hereunder or
under the Contracts with any of the officers or employees of the Seller having
knowledge of such matters.
     (ii) At any time and from time to time, upon the Agent’s request (at its
own election or upon the request of the Required Purchasers) and at the expense
of the Seller, the Seller shall cause independent public accountants or others
satisfactory to the Agent to furnish to the Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Receivables and/or a written report of an audit conducted by such accountants
with respect to the Pool Receivables, Credit and Collection Policy, Lock-Box
Account activity and the Seller’s performance of its obligations under this
Agreement and the Second Amended and Restated Receivables Sale Agreement on a
scope and in a form reasonably requested by the Agent for such audit; provided,
however, that unless a Event of Termination or Potential Event of Termination
shall be continuing, the Agent shall request no more than one such report during
any calendar year.
     (iii) The Seller shall conduct, or shall cause to be conducted, at its
expense and upon request of the Agent (at its own election or upon the request
of the Required Purchasers), and present to the Agent for approval, such
appraisals, investigations and reviews as the Agent shall request for the
purpose of determining the Net Receivables Pool Balance, all upon notice and at
such times during normal business hours and as often as may be reasonably
requested. The Seller shall furnish to the Agent any information that the Agent
may reasonably request regarding the determination and calculation of the Net
Receivables Pool Balance including correct and complete copies of any invoices,
underlying agreements, instruments or other documents and the identity of all
Obligors in respect of Receivables referred to therein.
     (f) Keeping of Records and Books of Account. (i) Keep, or cause to be kept,
proper books of record and account, which shall be maintained or caused to be
maintained by the Seller and shall be separate and apart from those of any
Affiliate of the Seller, in which full and correct entries shall be made of all
financial transactions and the assets and business of the Seller in accordance
with GAAP, (ii) to the extent Records are in written form, segregate such
Records in file cabinets or storage containers and appropriately label such file
cabinets or storage containers to reflect that the Receivable Interests have
been conveyed to the Owners, and (iii) to the extent such Records constitute
computer programs and other non-written Records, appropriately legend such
Records to reflect that the Receivable Interests have been conveyed to the
Owners.

49



--------------------------------------------------------------------------------



 



     (g) Deposits to Lock-Box Accounts. Instruct, or cause the Servicer to
instruct, all Obligors to make payments in respect of Pool Receivables to a
Lock-Box Account and, if the Seller or any Originator shall otherwise receive
any Collections (including, without limitation, any Collections deemed to have
been received by the Seller pursuant to Section 2.09), segregate and hold in
trust such Collections and deposit such Collections, or cause such Collections
to be deposited, to a Lock-Box Account within 2 Business Days following such
receipt.
     (h) Maintenance of Separate Existence. Do all things necessary to maintain
its corporate existence separate and apart from each Originator and other
Affiliates of the Seller, including, without limitation, (i) maintaining proper
corporate records and books of account separate from those of such Affiliates;
(ii) maintaining its assets, funds and transactions separate from those of such
Affiliates, reflecting such assets, funds and transactions in financial
statements separate and distinct from those of such Affiliates, and evidencing
such assets, funds and transactions by appropriate entries in the records and
books referred to in clause (i) above, and providing for its own operating
expenses and liabilities from its own assets and funds other than certain
expenses and liabilities relating to basic corporate overhead which may be
allocated between the Seller and such Affiliates; (iii) holding such appropriate
meetings or obtaining such appropriate consents of its Board of Directors as are
necessary to authorize all the Seller’s corporate actions required by law to be
authorized by its Board of Directors, keeping minutes of such meetings and of
meetings of its stockholders and observing all other customary corporate
formalities (and any successor Seller not a corporation shall observe similar
procedures in accordance with its governing documents and applicable law);
(iv) at all times entering into its contracts and otherwise holding itself out
to the public under the Seller’s own name as a legal entity separate and
distinct from such Affiliates; and (v) conducting all transactions and dealings
between the Seller and such Affiliates on an arm’s-length basis.
     (i) Compliance with Opinion Assumptions and Charter and By-Laws. Without
limiting the generality of subsection (h) above, maintain in place all policies
and procedures, and take and continue to take all actions, described in the
assumptions as to facts set forth in, and forming the basis of, the opinions set
forth in the opinion delivered to the Agent pursuant to subclause (xii)(C) of
Section 3.01(b), and comply with, and cause compliance with, the provisions of
the charter and by-laws of the Seller delivered to the Agent pursuant to
Section 3.01 as the same may, from time to time, be amended, supplemented or
otherwise modified with the prior written consent of the Agent.
     (j) Purchase of Pool Receivables from Originators. With respect to each
Pool Receivable acquired from any Originator by the Seller other than as a
capital contribution, pay to such Originator (in accordance with the Second
Amended and Restated Receivables Sale Agreement) an amount which constitutes
fair consideration and approximates fair market value for such Pool Receivable
and in a sale the terms and conditions of which (including, without limitation,
the purchase price thereof) reasonably approximates an arm’s-length transaction
between unaffiliated parties.
     (k) Nature of Business and Permitted Transactions. Engage solely in the
businesses and transactions authorized by Section 3 of its charter.
     (l) Transaction Documents. At its expense, timely and fully perform and
comply in all material respects with all provisions, covenants and other
promises required to be observed by it under each of the Transaction Documents,
maintain each of the Transaction Documents in full force and effect, enforce in
accordance with its terms, take all such action to such end as may be from time
to time reasonably requested by the Agent, and make to any party to each of the
Transaction Documents such demands and requests for information and reports or
for action as the Seller is entitled to make thereunder and as may be from time
to time reasonably requested by the Agent.

50



--------------------------------------------------------------------------------



 



     Section 5.02. Reporting Requirements of the Seller.
     Until the later of (i) the Termination Date and (ii) the date upon which no
Capital Investment for any Receivable Interest shall be existing and no Yield,
Letter of Credit Obligations, fees or other amounts remain unpaid under this
Agreement, the Seller will furnish to the Agent for distribution to the
Purchasers:
     (a) Monthly Reports. Within 35 days after the end of each of the first 11
fiscal months in each Fiscal Year, financial information regarding the Seller
consisting of unaudited balance sheets as of the close of such month and the
related statements of income and cash flow for such month and that portion of
the current Fiscal Year ending as of the close of such month, in each case
certified by a chief financial officer or treasurer of the Seller as fairly
presenting the financial position of the Seller as at the dates indicated and
the results of its operations and cash flow for the periods indicated and
recorded in accordance with GAAP (subject to the absence of footnote disclosure
and normal year-end audit adjustments) and in form reasonable acceptable to the
Agent and the Required Purchasers.
     (b) Annual Reports. Within 95 days after the end of each Fiscal Year,
financial information regarding the Seller consisting of balance sheets of the
Seller as of the end of such year and related statements of income and cash
flows of the Seller for such Fiscal Year, all prepared in conformity with GAAP
and certified, in the case of such Financial Statements, without qualification,
including, without limitation, as to the scope of the audit or as to the Seller
being a going concern by the Seller’s independent public accountants, together
with the report of such accounting firm stating that (i) such financial
statements fairly present the financial position of the Seller as at the dates
indicated and the results of their operations and cash flow for the periods
indicated in conformity with GAAP applied on a basis consistent with prior years
(except for changes with which the Seller’s independent public accountants shall
concur and that shall have been disclosed in the notes to the financial
statements) and (ii) the examination by the Seller’s independent public
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and accompanied by a
certificate stating that in the course of the regular audit of the business of
the Seller such accounting firm has obtained no knowledge that a Potential Event
of Termination or Event of Termination has occurred and is continuing, or, if in
the opinion of such accounting firm, a Potential Event of Termination or Event
of Termination has occurred and is continuing, a statement as to the nature
thereof.
     (c) Notice of Event of Termination. As soon as possible and in any event
within 2 Business Days after a Responsible Officer of the Seller first becomes
aware of each Event of Termination or Potential Event of Termination continuing
on the date of such statement, a statement of a Responsible Officer of the
Seller setting forth details of such Event of Termination or Potential Event of
Termination and the action which the Seller has taken and proposes to take with
respect thereto.
     (d) Other. Upon demand, such other information, documents, records or
reports respecting the Receivables, the Related Security, the Contracts or the
condition or operations, financial or otherwise, of the Seller as the Agent may
from time to time reasonably request.
     Section 5.03. Negative Covenants of the Seller.
     Until the later of (i) the Termination Date and (ii) the date upon which no
Capital Investment for any Receivable Interest shall be existing and no Yield,
Letter of Credit Obligations, fees or other amounts remain unpaid under this
Agreement, the Seller will not:

51



--------------------------------------------------------------------------------



 



(a) Sales, Adverse Claims, Etc.
     Except as otherwise provided herein, sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon or with respect to, the
Seller’s undivided interest in any Pool Receivable or Related Security or
Collections in respect thereof, or upon or with respect to any related Contract
or any Deposit Account to which any Collections of any Pool Receivable are sent
(including, without limitation, any Lock-Box Account), or assign any right to
receive income in respect thereof; provided, however, that the Seller may, with
the prior written consent of the Agent, sell or assign its undivided interest in
any Pool Receivable or Related Security or Collections in respect thereof for
consideration consisting solely of cash.
     (b) Extension or Amendment of Receivables.
     Except as otherwise permitted in Section 6.02, extend, amend or otherwise
modify the terms of any Pool Receivable, or amend, modify or waive any term or
condition of any Contract related thereto.
     (c) Change in Business or Credit and Collection Policy.
     Make any change in the character of its business or in the Credit and
Collection Policy that would, in either case, be reasonably likely to impair the
collectibility of the Pool Receivables.
     (d) Change in Payment Instructions to Obligors.
     Add or terminate any bank as a Lock-Box Bank or any Deposit Account as a
Lock-Box Account from those listed in Schedule I, or make any change in the
instructions to Obligors regarding payments to be made to any Lock-Box Account,
unless the Agent shall have received at least 20 days’ prior written notice of
such addition, termination or change and shall have received, with respect to
each new Lock-Box Account, a Lock-Box Agreement executed by the Lock-Box Bank
that maintains such Lock-Box Account and the Seller or any Originator, as
applicable.
     (e) Deposits to Lock-Box Accounts.
     Deposit or otherwise credit, or cause or permit to be so deposited or
credited, to any Lock-Box Account cash or cash proceeds other than Collections
of Pool Receivables.
(f) Change of Name, Etc.
     Change its name, identity, form of legal structure or jurisdiction of
organization, unless, prior to the effective date of any such change, the Seller
delivers to the Agent (i) UCC financing statements necessary to reflect such
change and to continue the perfection of the ownership interests in the
Receivable Interests contemplated by this Agreement and (ii) if the identity or
structure of the Seller has changed and such change adversely affects the rights
of the Agent under then existing Lock-Box Agreements with the Seller to take
control of the Lock-Box Accounts pursuant to Section 6.03(a), new Lock-Box
Agreements executed by the Seller and the Lock-Box Banks, to the extent
necessary to reflect such changes and to continue to enable the Agent to
exercise such rights.
     (g) Debt.
     Except as otherwise provided herein or in the Second Amended and Restated
Receivables Sale Agreement, create, incur, assume or suffer to exist any
indebtedness, other than (i) indebtedness of the

52



--------------------------------------------------------------------------------



 



Seller representing fees, expenses and indemnities arising hereunder or under
the Second Amended and Restated Receivables Sale Agreement for the purchase
price of the Receivables under the Second Amended and Restated Receivables Sale
Agreement, and (ii) other indebtedness of the Seller incurred in the ordinary
course of its business in an amount not to exceed $9,500 at any time
outstanding.
     (h) Lease Obligations.
     Create, incur, assume or suffer to exist any obligations as lessee for the
rental or lease of real or personal property, other than for the lease or rental
of an office space or office equipment for use by the Seller in the ordinary
course of its business.
     (i) ERISA.
     Adopt, maintain, contribute to or incur or assume any obligation with
respect to any Plan, Multiemployer Plan or Welfare Plan.
     (j) Investments in Other Persons.
     Except as otherwise provided herein or in the Second Amended and Restated
Receivables Sale Agreement, make or hold any Investment in any Person.
     (k) Sales, Etc., of Assets.
     Except as contemplated or otherwise permitted by this Agreement, sell,
lease, transfer or otherwise dispose of any assets.
     (l) Merger, Etc.
     Consolidate with or merge into any other Person.
     (m) Organizational Documents.
     Amend, supplement or otherwise modify its charter or by-laws, in each case
furnished to the Agent pursuant to clause (v) Section 3.01(b).
     (n) Accounting.
     Account for (including for accounting and tax purposes) or otherwise treat
the transactions contemplated by the Second Amended and Restated Receivables
Sale Agreement in any manner other than as sales of Receivables by any
Originator to the Seller, or account for (other than for tax purposes) or
otherwise treat the transactions contemplated by this Agreement in any manner
other than as sales of Receivable Interests by the Seller to the Agent for the
account of the Purchasers, or otherwise change its (i) accounting treatment and
reporting practices or tax reporting treatment, except as required by GAAP or
any Requirement of Law and disclosed to the Purchasers and the Agent or
(ii) fiscal year.
     (o) Second Amended and Restated Receivables Sale Agreement and Second
Amended and Restated Letter of Credit Agreement.
     (i) Cancel or terminate the Second Amended and Restated Receivables Sale
Agreement or Second Amended and Restated Letter of Credit Agreement or consent
to or accept

53



--------------------------------------------------------------------------------



 



any cancellation or termination thereof, (ii) amend, supplement or otherwise
modify any term or condition of the Second Amended and Restated Receivables Sale
Agreement or Second Amended and Restated Letter of Credit Agreement or give any
consent, waiver or approval thereunder, (iii) waive any default under or breach
of the Second Amended and Restated Receivables Sale Agreement or Second Amended
and Restated Letter of Credit Agreement or (iv) take any other action under the
Second Amended and Restated Receivables Sale Agreement or Second Amended and
Restated Letter of Credit Agreement not required by the terms thereof that would
impair the value of any Receivable Assets (as defined therein) or the rights or
interests of the Seller thereunder or of the Agent or any Owner or Indemnified
Party hereunder or thereunder.
     (p) Adverse Claims on the Capital Stock of the Seller. Create or suffer to
exist, any Adverse Claim upon or with respect to any of the Stock of the Seller.
     Section 5.04. Affirmative Covenants of the Servicer.
     Until the later of (i) the Termination Date and (ii) the date upon which no
Capital Investment for any Receivable Interest shall be existing and no Yield,
Letter of Credit Obligations, fees or other amounts remain unpaid under this
Agreement, the Servicer will:
     (a) Compliance with Laws, Etc.
     Comply in all material respects with all applicable laws, rules,
regulations and orders with respect to it and all Pool Receivables and related
Contracts, Related Security and Collections with respect thereto.
     (b) Preservation of Corporate Existence.
     Preserve and maintain its corporate existence, rights, franchises and
privileges in the jurisdiction of its incorporation, and qualify and remain
qualified in good standing as a foreign corporation in each jurisdiction where
the failure to preserve and maintain such qualification would materially
adversely affect the interests of the Owners or the Agent hereunder or in the
Pool Receivables and Related Security, or the ability of the Servicer to perform
its obligations hereunder.
     (c) Books of Accounts.
     Maintain and implement administrative and operating procedures (including,
without limitation, an ability to recreate records evidencing Pool Receivables
in the event of the destruction of the originals thereof), and keep and maintain
all documents, books, records and other information reasonably necessary or
advisable for the collection of all Pool Receivables (including, without
limitation, records adequate to permit the daily identification of each Pool
Receivable, the Outstanding Balance of each Pool Receivable and the dates which
payments are due thereon and all Collections of and adjustments to each existing
Pool Receivable).
     (d) Performance and Compliance with Contracts and Credit and Collection
Policy.
     At its expense, timely and fully (i) perform, or cause to be performed, and
comply in all material respects with, or cause to be complied with in all
material respects, all provisions, covenants and other promises required to be
observed by it under the Contracts related to the Pool Receivables, and timely
and fully comply in all material respects with the Credit and Collection Policy
in regard to the Pool Receivables and the related Contracts and (ii) as
beneficiary of any Related Security, enforce and cause each other Originator to
enforce such Related Security as reasonably requested by the Agent.

54



--------------------------------------------------------------------------------



 



     (e) Examination of Records; Audits.
     (i) From time to time upon 2 Business Days’ prior notice (except that
during the continuance of an Event of Termination, no such notice shall be
required) and during regular business hours as requested by the Agent and at the
expense of the Servicer, permit the Agent, or its agents or representatives,
(A) to examine and make copies of and abstracts from all Records in the
possession or under the control of any Originator, the Servicer, their
respective Affiliates (other than the Seller) or the agents of such Originator,
the Servicer or their respective Affiliates, relating to Pool Receivables and
the Related Security, including, without limitation, the related Contracts, and
(B) to visit the offices and properties of any Originator, the Servicer, their
respective Affiliates (other than the Seller) or the agents of such Originator,
the Servicer, or their respective Affiliates, for the purpose of examining such
materials described in clause (A) above, and to discuss matters relating to Pool
Receivables and the Related Security or the Servicer’s performance hereunder or
under the Contracts with any of the officers or employees of the Servicer having
knowledge of such matters.
     (ii) The Agent may (at its own election or at the request of the Required
Purchasers), at the Servicer’s sole cost and expense, make test verifications of
the Receivables in any manner and through any medium that the Agent considers
advisable, and the Servicer shall furnish all such assistance and information as
the Agent may require in connection therewith.
     (iii) At any time and from time to time, upon the Agent’s request (at its
own election or at the request of the Required Purchasers) and at the expense of
the Servicer, the Servicer shall cause independent public accountants or others
satisfactory to the Agent to furnish to the Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Receivables and/or a written report of an audit conducted by such accountants
with respect to the Pool Receivables, Credit and Collection Policy, Lock-Box
Account activity and the Servicer’s performance of its obligations under this
Agreement and the Second Amended and Restated Receivables Sale Agreement on a
scope and in a form reasonably requested by the Agent for such audit; provided,
however, that unless a Event of Termination or Potential Event of Termination
shall be continuing, the Agent shall request no more than 4 such reports during
any calendar year.
     (iv) The Servicer shall conduct, or shall cause to be conducted, at its
expense and upon request of the Agent (at its own election or at the request of
the Required Purchasers), and present to the Agent for approval, such
appraisals, investigations and reviews as the Agent shall request for the
purpose of determining the Net Receivables Pool Balance, all upon notice and at
such times during normal business hours and as often as may be reasonably
requested. The Servicer shall furnish to the Agent any information that the
Agent may reasonably request regarding the determination and calculation of the
Net Receivables Pool Balance including correct and complete copies of any
invoices, underlying agreements, instruments or other documents and the identity
of all Obligors in respect of Receivables referred to therein.
     (f) Keeping of Records and Books of Account.
     (i) Keep, or cause to be kept, proper books of record and account, in which
full and correct entries shall be made of all financial transactions and the
assets and business of the Servicer in accordance with GAAP, (ii) to the extent
Records are in written form, segregate such Records in file cabinets or storage
containers and appropriately label such file cabinets or storage containers to
reflect that the Receivable Interests have been conveyed to the Owners, and
(iii) to the extent such Records constitute computer programs and other
non-written Records,

55



--------------------------------------------------------------------------------



 



appropriately legend such Records to reflect that the Receivable Interests have
been conveyed to the Owners.
     (g) Deposits to Lock-Box Accounts.
     Instruct all Obligors to make payments in respect of Pool Receivables to a
Lock-Box Account and, if the Servicer shall otherwise receive any Collections
(including, without limitation, any Collections deemed to have been received by
the Seller pursuant to Section 2.09), segregate and hold in trust such
Collections and deposit such Collections, or cause such Collections to be
deposited, to a Lock-Box Account within 2 Business Days following such receipt.
     Section 5.05. Reporting Requirements of the Servicer.
     Until the later of (i) the Termination Date and (ii) the date upon which no
Capital Investment for any Receivable Interest shall be existing and no Yield,
Letter of Credit Obligations, fees or other amounts remain unpaid under this
Agreement, the Servicer will furnish to the Agent for distribution to the
Purchasers:
     (a) Monthly Reports. Within 35 days after the end of each of the first two
fiscal months in each fiscal quarter, financial information regarding PolyOne
and its Subsidiaries consisting of Consolidated unaudited balance sheets as of
the close of such month and the related statements of income and cash flow for
such month and that portion of the current Fiscal Year ending as of the close of
such month, setting forth in comparative form the figures contained in the
Amended and Restated Projections or, if applicable, the latest business plan
provided pursuant to clause (e) below for the current Fiscal Year, in each case
certified by the chief financial officer, treasurer or other Responsible Officer
acceptable to the Agent of PolyOne as fairly presenting the Consolidated
financial position of PolyOne and its Subsidiaries as at the dates indicated and
the results of their operations and cash flow for the periods indicated and
recorded in accordance with GAAP (subject to the absence of footnote disclosure
and normal year-end audit adjustments) and in form reasonably acceptable to the
Agent and the Required Purchasers.
     (b) Quarterly Reports. Within 50 days after the end of each of the first 3
fiscal quarters of each Fiscal Year, financial information regarding PolyOne and
its Subsidiaries consisting of Consolidated unaudited balance sheets as of the
close of such quarter and the related statements of income and cash flow for
such quarter and that portion of the Fiscal Year ending as of the close of such
quarter, setting forth in comparative form the figures contained in the Amended
and Restated Projections or, if applicable, the latest business plan provided
pursuant to clause (e) below for the current Fiscal Year in each case certified
by the chief financial officer, treasurer or other Responsible Officer
acceptable to the Agent of PolyOne as fairly presenting the Consolidated
financial position of PolyOne and its Subsidiaries as at the dates indicated and
the results of their operations and cash flow for the periods indicated in
accordance with GAAP (subject to the absence of footnote disclosure and normal
year-end audit adjustments) and in form reasonably acceptable to the Agent and
the Required Purchasers.
     (c) Annual Reports. Within 95 days after the end of each Fiscal Year,
financial information regarding PolyOne and its Subsidiaries consisting of
Consolidated balance sheets of PolyOne and its Subsidiaries as of the end of
such year and related statements of income and cash flows of PolyOne and its
Subsidiaries for such Fiscal Year, all prepared in conformity with GAAP and
certified, in the case of such Consolidated financial statements, without
qualification, including, but not limited to, as to the scope of the audit or as
to PolyOne being a going concern by PolyOne’s independent public accountants,
together with the report of such accounting firm stating that (i) such financial
statements fairly present the

56



--------------------------------------------------------------------------------



 



Consolidated financial position of PolyOne and its Subsidiaries as at the dates
indicated and the results of their operations and cash flow for the periods
indicated in conformity with GAAP applied on a basis consistent with prior years
(except for changes with which PolyOne’s independent public accountants shall
concur and that shall have been disclosed in the notes to the financial
statements) and (ii) the examination by PolyOne’s independent public accountants
in connection with such Consolidated Financial Statements has been made in
accordance with generally accepted auditing standards, and accompanied by a
certificate stating that in the course of the regular audit of the business of
PolyOne and its Subsidiaries such accounting firm has obtained no knowledge that
an Event of Termination or a Potential Event of Termination has occurred and is
continuing, or, if in the opinion of such accounting firm, a Potential Event of
Termination or Event of Termination has occurred and is continuing, a statement
as to the nature thereof.
     (d) Notice of Event of Termination. As soon as possible and in any event
within 2 Business Days after a Responsible Officer of the Servicer, PolyOne or
an Originator first becomes aware of each Event of Termination or Potential
Event of Termination continuing on the date of such statement, a statement of
the chief financial officer or treasurer of the Servicer setting forth details
of such Event of Termination or Potential Event of Termination and the action
which the Seller has taken and proposes to take with respect thereto.
     (e) Business Plan. Not later than the earlier of (i) 15 days after PolyOne
has received the approval of its board of directors therefor and (ii) 90 days
after the commencement of each Fiscal Year: (A) the annual business plan of
PolyOne and its Subsidiaries for such Fiscal Year approved by the Board of
Directors of PolyOne, (B) forecasts prepared by management of PolyOne for each
fiscal month in such Fiscal Year and (C) forecasts prepared by management of
PolyOne for such Fiscal Year and each of the succeeding Fiscal Years through the
Commitment Termination Date, including, in each instance described in clauses
(B) and (C) above, (x) a projected year-end Consolidated balance sheet and
income statement and statement of cash flows, (y) a statement of all of the
material assumptions on which such forecasts are based and (z) containing the
types of financial information contained in the Amended and Restated
Projections.
     (f) Public and Creditors’ Reports. Promptly after the sending or filing
thereof, copies of (a) all reports PolyOne sends to its security holders
generally, (b) all reports and registration statements that PolyOne or any of
its Subsidiaries files with the Securities and Exchange Commission or any
national or foreign securities exchange or the National Association of
Securities Dealers, Inc., (c) all press releases and all other statements
concerning material changes or developments in the business of PolyOne made
available by PolyOne or any of its domestic Subsidiaries to the public or any
other creditor.
     (g) Other. Upon demand, such other information, documents, records or
reports respecting the Receivables, the Related Security, the Contracts or the
condition or operations, financial or otherwise, of PolyOne as the Agent may
from time to time reasonably request.
     Section 5.06. Negative Covenants of the Servicer.
     Until the later of (i) the Termination Date and (ii) the date upon which no
Capital Investment for any Receivable Interest shall be existing and no Yield,
fees or other amounts remain unpaid under this Agreement, the Servicer will not:

57



--------------------------------------------------------------------------------



 



     (a) Extension or Amendment of Receivables.
     Except as otherwise permitted in Section 6.02, extend, amend or otherwise
modify the terms of any Pool Receivable, or amend, modify or waive any term or
condition of any Contract related thereto.
     (b) Change in Business or Credit and Collection Policy.
     Make any change in the character of its business or in the Credit and
Collection Policy that would, in either case, be reasonably likely to impair the
collectibility of the Pool Receivables.
     (c) Change in Payment Instructions to Obligors.
     Add or terminate any bank as a Lock-Box Bank or any Deposit Account as a
Lock-Box Account from those listed in Schedule I, or make any change in the
instructions to Obligors regarding payments to be made to any Lock-Box Account,
unless the Agent shall have received at least 20 days’ prior written notice of
such addition, termination or change and shall have received, with respect to
each new Lock-Box Account, a Lock-Box Agreement executed by the Lock-Box Bank
that maintains such Lock-Box Account and the Seller or any Originator, as
applicable.
     (d) Deposits to Lock-Box Accounts.
     Deposit or otherwise credit, or cause or permit to be so deposited or
credited, to any Lock-Box Account cash or cash proceeds other than Collections
of Pool Receivables.
     (e) Accounting. Change its (i) accounting treatment and reporting practices
or tax reporting treatment, except as required by GAAP or any Requirement of Law
and disclosed to the Purchasers and the Agent or (ii) fiscal year.
     (f) Asset Sales. Sell, convey, transfer, lease or otherwise dispose of, any
of its assets or any interest therein (including the sale or factoring at
maturity or collection of any accounts), whether in a single transaction, or a
series of related transactions, to any Person, or permit or suffer any other
Person to acquire any interest in any of its assets except:
     (i) sales pursuant to the Second Amended and Restated Receivables Sale
Agreement;
     (ii) the sale or other disposition of inventory in the ordinary course of
business;
     (iii) [Intentionally Deleted]
     (iv) the sale or other disposition of assets or any interest therein having
a Fair Market Value that is less than (x) $250,000 individually and (y)
$2,000,000 in the aggregate for all such dispositions; and
     (v) dispositions of assets or interests therein not otherwise permitted
above so long as (w) no Potential Event of Termination or Event of Termination
is continuing or would result therefrom, (x) such sale or other transfer is for
Fair Market Value, (y) if such asset or interest has a Fair Market Value of
$10,000,000 or more, or if when aggregated with all such assets or interest
previously sold, conveyed, transferred, leased or disposed at any time after the
Effective Date, $25,000,000 or more, 50% of the proceeds of such sale or
transfer (or such series of related sales

58



--------------------------------------------------------------------------------



 



or transfers) are payable in cash to the Servicer upon the consummation of each
such sale or transfer, and (z) if the Fair Market Value of such asset is in
excess of $25,000,000, the Board of Directors of the Servicer has approved such
sale.
     (g) Adverse Claims on the Capital Stock of the Seller. Create or suffer to
exist, any Adverse Claim upon or with respect to any of the Stock of the Seller.
     Section 5.07. Affirmative Financial Covenants of the Servicer.
     Until the later of the Termination Date and the date upon which no Capital
Investment for any Receivable Interest shall be existing and no Yield, Letter of
Credit Obligations, fees or other amounts remain unpaid under this Agreement,
the Servicer will, so long as the Servicer shall be PolyOne or an Affiliate
thereof:
     (a) Minimum Fixed Charge Coverage Ratio. Maintain as of the end of any
fiscal quarter during which Total Excess Availability (calculated using the
average Total Excess Availability for each day during such fiscal quarter) is
less than $40,000,000, a Fixed Charge Coverage Ratio of not less than 1:1.
     (b) Minimum Excess Availability. Maintain on each day Receivables Excess
Availability in an amount not less than $10,000,000 and Total Excess
Availability in an amount not less than $15,000,000.
     Section 5.08. Negative Financial Covenants of the Servicer.
     Until the later of the Termination Date and the date upon which no Capital
Investment for any Receivable Interest shall be existing, and no Yield, Letter
of Credit Obligations, fees or other amounts shall remain unpaid under this
Agreement, the Servicer (so long as the Servicer shall be PolyOne or an
Affiliate thereof) will not:
     (a) Capital Expenditures. Make or incur, or permit its Subsidiaries to make
or incur, Capital Expenditures during each their respective Fiscal Years in an
aggregate amount in excess of $90,000,000.
     (b) Restricted Payments. (A) Directly or indirectly, declare, order, pay,
make or set apart any sum for any Restricted Payment unless, (i) such Restricted
Payment, together with all Restricted Payments made in the then current Fiscal
Year, does not exceed $20,000,000 and Total Excess Availability (calculated on a
pro forma basis and using the average Total Excess Availability for each day
during the preceding calendar month) is at least $50,000,000; or (ii) Total
Excess Availability (calculated on a pro forma basis and using the average Total
Excess Availability for each day during the preceding calendar month) is at
least $75,000,000 and the Fixed Charge Coverage Ratio for PolyOne and its
Consolidated Subsidiaries for the then most recently ended four fiscal quarter
period is at least 1.5 to 1.00; or (iii) Total Excess Availability (calculated
on a pro forma basis and using the average Total Excess Availability for each
day during the preceding calendar month) is at least $100,000,000 and the Fixed
Charge Coverage Ratio for PolyOne and its Consolidated Subsidiaries for the then
most recently ended four fiscal quarter period is at least 1.0 to 1.0. (B) The
Servicer may apply up to 70% of the net cash proceeds received by the Servicer
from the sale of any assets in accordance with the requirements of
Section 5.06(f) (as certified to the Agent by a Responsible Officer of the
Servicer), to the extent not used to prepay or redeem the 105/8% Senior Notes
pursuant to Section 5.06(c)(v) above, to make Restricted Payments; provided,
that, both before and after giving effect to any such Restricted Payment,
(x) each of the representations and warranties contained in Article IV
(Representations and Warranties) of this

59



--------------------------------------------------------------------------------



 



Agreement or the other Transaction Documents is true and correct in all material
respects as if made on and as of such date and except to the extent that such
representations and warranties specifically relate to a specific date, in which
case such representations and warranties shall be true and correct in all
material respects as of such specific date, (y) no Potential Event of
Termination or Event of Termination shall have occurred and be continuing on and
as of such date and (z) such Restricted Payments made under this Section 5.08(B)
from asset sales under Section 5.06(f) do not exceed $80,000,000 in the
aggregate during the term of this Agreement.
     (c) Prepayment of Debt. Prepay, redeem, purchase, defease or otherwise
satisfy prior to the scheduled maturity thereof in any manner, or make any
payment in violation of any subordination terms of, any Debt and will not permit
any of its Subsidiaries to do any of the foregoing; provided, however, that the
Servicer or any Subsidiary of the Servicer may (i) prepay any obligations
hereunder in accordance with the terms of this Agreement, (ii) make regularly
scheduled or otherwise required repayments or redemptions of Debt, (iii) prepay
any Debt payable to the Servicer by any of its Subsidiaries, (iv) renew, extend,
refinance and refund Debt on terms no less favorable to the Servicer or its
Subsidiary obligated thereunder, including as to weighted average maturity and
final maturity, than the Debt being renewed, extended, refinanced or refunded,
(v) to the extent that the Servicer sells or otherwise disposes of any assets in
accordance with the requirements of Section 5.06(f) (as certified to the Agent
by a Responsible Officer of the Servicer), the Servicer may apply up to 70% of
the net cash proceeds received by the Servicer in connection with any such sale
or other disposition (as such amount shall be certified to the Agent by a
Responsible Officer of the Servicer) to prepay, redeem or otherwise purchase, at
the election of the Servicer, any 105/8% Senior Notes outstanding; provided,
that, both before and after giving effect to any such prepayment, redemption or
purchase, (x) each of the representations and warranties contained in Article IV
(Representations and Warranties) of this Agreement or the other Transaction
Documents is true and correct in all material respects as if made on and as of
such date and except to the extent that such representations and warranties
specifically relate to a specific date, in which case such representations and
warranties shall be true and correct in all material respects as of such
specific date and (y) no Potential Event of Termination or Event of Termination
shall have occurred and be continuing on and as of such date, and (vi) prepay
any other obligations on any Debt provided, that before and after giving effect
to such prepayment (a) Total Excess Availability (calculated on a pro forma
basis using the average Total Excess Availability for each day during the
preceding calendar month) is not less than $60,000,000, reduced by the amount of
any Restricted Payments made during such month and (b) the Fixed Charge Coverage
Ratio of the Servicer and its Subsidiaries for the then most recently ended four
fiscal quarter period is not less than 1.0 to 1.0.
ARTICLE VI
ADMINISTRATION AND COLLECTION
     Section 6.01. Designation of Servicer.
     The Pool Receivables shall be serviced, administered and collected by the
Person (the “Servicer”) designated to do so from time to time in accordance with
this Section 6.01. Until the Agent designates a new Servicer, PolyOne is hereby
designated as, and hereby agrees to perform the duties and obligations of, the
Servicer pursuant to the terms hereof. The Agent may at any time designate as
Servicer any Person (including itself) to succeed PolyOne or any successor
Servicer, if such Person (other than itself) shall agree in writing to perform
the duties and obligations of the Servicer pursuant to the terms hereof. The
Servicer may subcontract with each Originator to service, administer or collect
the Pool Receivables that such Originator creates, and may, with the prior
consent of the Agent, subcontract with any other Person to service, administer
or collect the Pool Receivables, provided that such other Originator or other

60



--------------------------------------------------------------------------------



 



Person with whom the Servicer so subcontracts shall not become the Servicer
hereunder and the Servicer shall remain liable for the performance of the duties
and obligations of the Servicer pursuant to the terms hereof.
     Section 6.02. Duties of Servicer.
     (a) The Servicer shall take or cause to be taken all such commercially
reasonable actions as may be necessary or advisable to collect each Pool
Receivable from time to time, all in accordance with applicable laws, rules and
regulations, with reasonable care and diligence, and in accordance with the
Credit and Collection Policy. Each of the Seller, the Purchasers and the Agent
hereby appoints as its agent the Servicer, from time to time designated pursuant
to Section 6.01, to enforce its respective rights and interests in and under the
Pool Receivables, the Related Security and the related Contracts.
     (b) The Servicer shall set aside and hold in trust for the account of the
Seller and each Owner their respective allocable shares of the Collections of
Pool Receivables in accordance with Sections 2.07 and 2.08, but shall not be
required (unless otherwise requested by the Agent) to segregate the funds
constituting such portion of such Collections prior to the remittance thereof in
accordance with such Sections. If instructed by the Agent, the Servicer shall
segregate and deposit with a bank (which may be Citicorp) designated by the
Agent such allocable share of Collections of Pool Receivables set aside for each
Owner on the first Business Day following receipt by the Servicer of such
Collections. If no Event of Termination or Potential Event of Termination shall
have occurred and be continuing, PolyOne, while it is the Servicer, may, in
accordance with the Credit and Collection Policy, (i) extend the maturity or
adjust the Outstanding Balance of any Receivable (that is not an Eligible
Receivable) as PolyOne may determine to be appropriate to maximize Collections
thereof, (ii) extend the term of any Contract and (iii) adjust any other terms
and conditions of any Contract if, but only if (in the case of this clause
(iii)), the Servicer gives at least 2 Business Days’ prior written notice of
such adjustments to the Agent and the Agent agrees in writing to such
adjustments.
     (c) The Servicer shall administer the Collections in accordance with the
procedures described herein and in Section 2.09. The Servicer shall set aside
and hold in trust for the account of the Seller in accordance with
Section 6.02(b) above, (i) the Seller’s allocable share of the Collections of
Pool Receivables less all reasonable out-of-pocket costs and expenses of the
Servicer of servicing, administering and collecting the Pool Receivables to the
extent not covered by the Servicer Fee received by it and (ii) the Collections
of any Receivable which is not a Pool Receivable in accordance with
Section 2.09. The Servicer shall, if not PolyOne, as soon as practicable
following receipt, turn over to the Seller any cash collections or other cash
proceeds received with respect to Receivables not constituting Pool Receivables.
     (d) The Servicer shall hold in trust for the Seller and each Owner, in
accordance with their respective interests, all Records that evidence or relate
to the Pool Receivables. The Servicer shall, upon the occurrence and during the
continuance of any Event of Termination, and at the request of the Agent,
provide to the Agent the Records with respect to the Pool Receivables.
     (e) The Servicer shall, from time to time at the request of the Agent,
furnish to the Agent (promptly after any such request) a calculation of the
amounts set aside for each Owner pursuant to Section 2.07 or 2.08.

61



--------------------------------------------------------------------------------



 



     Section 6.03. Rights of the Agent.
     (a) The Seller and PolyOne each hereby transfer to the Agent the exclusive
ownership, dominion and control of the Lock-Box Accounts to which the Obligors
of Pool Receivables shall make payments, and shall take any further action that
the Agent may reasonably request to effect such transfer. Further, the Agent may
notify at any time and at the Seller’s expense the Obligors of Pool Receivables,
or any of them, of the ownership of Receivable Interests by the Owners.
     (b) At any time:
     (i) The Agent may direct the Obligors of Pool Receivables, or any of them,
to make payment of all amounts due or to become due to the Seller under any Pool
Receivable directly to the Agent or its designee.
     (ii) The Seller and PolyOne each shall, at the Agent’s request and at the
Seller’s and PolyOne’s expense, give notice of such ownership to such Obligors
and direct them to make such payments directly to the Agent or its designee.
     (iii) The Seller and PolyOne each shall, at the Agent’s request,
(A) assemble all of the Records which evidence or relate to the Pool
Receivables, and the related Contracts and Related Security, or which are
otherwise necessary or desirable to collect the Pool Receivables, and shall make
the same available to the Agent at a place reasonably selected by the Agent or
its designee, and (B) segregate all cash, checks and other instruments received
by it from time to time constituting Collections or other proceeds of Pool
Receivables in a manner reasonably acceptable to the Agent and shall, promptly
upon receipt, remit all such cash, checks and instruments, duly endorsed or with
duly executed instruments of transfer, to the Agent or its designee.
     (iv) The Agent may take any and all commercially reasonable steps in the
Seller’s or PolyOne’s name and on behalf of the Seller and the Owners necessary
or desirable, in the determination of the Agent, to collect all amounts due
under any and all Pool Receivables, including, without limitation, endorsing the
Seller’s or PolyOne’s name on checks and other instruments representing
Collections or other proceeds of Pool Receivables, enforcing such Pool
Receivables and the related Contracts, and adjusting, settling or compromising
the amount or payment thereof, in the same manner and to the same extent as the
Seller or PolyOne might have done.
     Section 6.04. Responsibilities of the Seller.
     Anything herein to the contrary notwithstanding:
     (a) The Seller and PolyOne each shall perform all of its obligations under
the Contracts related to the Pool Receivables to the same extent as if
Receivable Interests had not been sold hereunder and the exercise by the Agent
of its rights hereunder shall not release PolyOne or the Seller from such
obligations or its obligations with respect to Pool Receivables or under the
related Contracts; and
     (b) Neither the Agent nor the Owners shall have any obligation or liability
with respect to any Pool Receivables or related Contracts, nor shall any of them
be obligated to perform any of the obligations of the Seller or any Originator
thereunder.

62



--------------------------------------------------------------------------------



 



     Section 6.05. Further Action Evidencing Purchases.
     (a) The Seller and the Servicer each agrees that from time to time, at its
expense, it will promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary, or that the Agent
may reasonably request, in order to perfect, protect or more fully evidence the
Receivable Interests purchased by the Owners hereunder, or to enable any of them
or the Agent to exercise and enforce any of their respective rights and remedies
hereunder. Without limiting the generality of the foregoing, the Seller and the
Servicer each will upon the request of the Agent, in order to perfect, protect
or evidence such Receivable Interests: (i) execute and file such financing or
continuation statements, or amendments thereto or assignments thereof, and such
other instruments or notices, as may be necessary, or as the Agent may
reasonably request; (ii) mark conspicuously each invoice evidencing each Pool
Receivable and the related Contract with a legend, acceptable to the Agent,
evidencing that such Receivable Interests have been sold in accordance with this
Agreement; and (iii) mark its master data processing records evidencing such
Pool Receivables and related Contracts with such legend.
     (b) The Seller hereby authorizes the Agent to file one or more financing or
continuation statements, and amendments thereto and assignments thereof,
relating to all or any of the Contracts, or Pool Receivables and the Related
Security and Collections with respect thereto, now existing or hereafter
arising, without the signature of the Seller where permitted by law. A photocopy
or other reproduction of this Agreement or any financing statement covering all
or any of the Contracts, or Pool Receivables and the Related Security and
Collections with respect thereto shall be sufficient as a financing statement
where permitted by law.
     (c) If the Servicer or the Seller fails to perform any agreement contained
herein, then after notice to the Servicer or the Seller, as applicable, the
Agent may itself perform, or cause performance of, such agreement, and the
reasonable costs and expenses of the Agent incurred in connection therewith
shall be payable by the Seller under Section 10.01 or Section 11.04, as
applicable.
ARTICLE VII
EVENTS OF TERMINATION
     Section 7.01. Events of Termination.
     If any of the following events (“Events of Termination”) shall occur and be
continuing:
     (a) The Seller or the Servicer shall fail to make any payment or deposit to
be made by it hereunder when due and such failure remains unremedied for 3 days;
or
     (b) Any representation or warranty made or deemed made by the Seller or any
Originator or the Servicer (or any of their respective officers) under or in
connection with this Agreement or any other Transaction Document or in any
Seller Report, or Receivables Report or any other written report, certificate or
information delivered by or on behalf of the Seller or any Originator or the
Servicer (or any of their respective officers) pursuant hereto or thereto, shall
prove to have been incorrect in any material respect when made or deemed made or
delivered; or
     (c) (i) The Seller or the Servicer shall fail to perform or observe any
term, covenant or agreement contained in Section 5.01(e), 5.01(g), 5.02, 5.03,
5.04(e), 5.04(g), 5.05 or 5.06 of this Agreement, (ii) any Originator shall fail
to perform or observe any term, covenant or agreement contained in
Section 4.01(g), 4.01(i), 4.01(j)(iii) or 4.02 of the Second Amended and
Restated Receivables Sale

63



--------------------------------------------------------------------------------



 



Agreement; or (iii) the Seller, the Servicer, PolyOne (other than in its
capacity as Servicer) or any Originator shall fail to perform or observe any
other term, covenant or agreement contained in any Transaction Document on its
part to be performed or observed and any such failure shall remain unremedied
for 3 Business Days after the earlier of (A) the date on which a Responsible
Officer of PolyOne becomes aware of such failure and (B) the date on which
written notice thereof shall have been given to the Seller by the Agent or any
Purchaser; or
     (d) The Seller or PolyOne shall fail to pay any principal of, or premium or
interest on, any of its Debt that is outstanding in a principal amount of at
least $9,500, in the case of the Seller, and $15,000,000, in the case of PolyOne
or any Originator, when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Debt; or any other event shall
occur or condition shall exist under any agreement or instrument relating to any
such Debt and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Debt; or any such Debt shall be declared to be due and payable, or required
to be prepaid (other than by a regularly scheduled required prepayment),
redeemed, purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Debt shall be required to be made, in each case prior to the stated
maturity thereof; or
     (e) Any Purchase or any reinvestment pursuant to Section 2.07 shall for any
reason (other than pursuant to the terms hereof) cease to create, or any
Receivable Interest shall for any reason cease to be, a valid and perfected
first priority undivided percentage ownership interest or security interest to
the extent of the pertinent Receivable Interest in each applicable Pool
Receivable and the Related Security and Collections with respect thereto; or
     (f) The Seller, the Servicer or any Originator shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Seller, the
Servicer or any Originator seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it) that is being diligently contested by it in good faith, either
such proceeding shall remain undismissed or unstayed for a period of 30 days, or
any of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur; or the Seller, the Servicer or any Originator shall take
any corporate action to authorize any of the actions set forth above in this
subsection (f); or
     (g) The Net Receivables Pool Balance shall be less than the Required Net
Receivables Pool Balance for a period of 2 consecutive Business Days or more; or
     (h) Since December 31, 2006, there shall have been any Material Adverse
Change (other than to the extent expressly set forth on Schedule V hereto or
disclosed in any public filing prior to the date hereof with the Securities and
Exchange Commission); or

64



--------------------------------------------------------------------------------



 



     (i) Any provision of any Transaction Document shall for any reason cease to
be a legal, valid and binding obligation of the Seller, the Servicer or any
Originator, as applicable, or the Seller, the Servicer or any Originator, as
applicable, shall so state in writing; or
     (j) A Change of Control shall occur; or
     (k) The charter or by-laws of the Seller shall be amended, supplemented or
otherwise modified without consent of the Agent; or
     (l) On the date which is 60 days prior to the final maturity date of the
105/8% Senior Notes, the outstanding principal amount of the 105/8% Senior Notes
is $40,000,000 or more;
then, and in any such event, the Agent shall, at the request, or may with the
consent, of the Required Purchasers, by notice to the Seller and the Servicer
declare the Termination Date to have occurred, whereupon the Termination Date
shall forthwith occur; provided, that, automatically upon the occurrence of any
event (without any requirement for the passage of time or the giving of notice,
or both) described in subsection (f) of this Section 7.01, the Termination Date
shall occur, and the Agent may replace the Servicer pursuant to Section 6.01.
Upon any such occurrence of the Termination Date, the Agent and each Owner shall
have, in addition to all other rights and remedies under this Agreement or
otherwise, all other rights and remedies provided under any and all applicable
laws, which rights shall be cumulative.
     Section 7.02. Actions in Respect of Letters of Credit.
     Upon the occurrence or declaration of the Termination Date, pursuant to
Section 2.08, the Servicer shall set aside and hold in trust as security for
repayment of all amounts with respect to undrawn Letters of Credit for the
Purchasers an amount equal to (a) 105% in respect of Standby Letters Of Credit
and (b) 115% in respect of Documentary Letters of Credit, of the Letter of
Credit Undrawn Amount. The Servicer may, from time to time, apply such funds in
accordance with Section 2.08.
ARTICLE VIII
THE AGENT
     Section 8.01. Authorization and Action.
     Each Purchaser and each Issuing Bank hereby appoints and authorizes the
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under this Agreement and the other Transaction Documents and the
other instruments and documents delivered pursuant hereto as are delegated to
the Agent by the terms hereof and thereof, together with such powers and
discretion as are reasonably incidental thereto. The Agent agrees to give to
each Purchaser and each Issuing Bank copies of each notice (including, without
limitation, each report and financial statement received hereunder or under any
other Transaction Document) given to the Agent by the Seller, the Servicer or an
Originator pursuant to the terms of this Agreement or any other Transaction
Document. The Agent further agrees that the Required Purchasers may compel the
Agent to make any request that the Agent may but is not required to make
hereunder.
     Section 8.02. Agent’s Reliance, Etc.
     Neither the Agent nor any of its directors, officers, agents or employees
shall be liable for any action taken or omitted to be taken by it or them as
Agent under or in connection with this Agreement or

65



--------------------------------------------------------------------------------



 



any other Transaction Document or any other instrument or document delivered
pursuant hereto (including, without limitation, the Agent’s servicing,
administering or collecting Pool Receivables as Servicer pursuant to
Section 6.01), except for its or their own gross negligence or willful
misconduct. Without limiting the generality of the foregoing, except as
otherwise agreed by the Agent and any Owner, the Agent: (i) may consult with
legal counsel (including counsel for the Seller, the Servicer or any
Originator), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts;
(ii) makes no warranty or representation to any Owner and shall not be
responsible to any Owner for any statements, warranties or representations
(whether written or oral) made in or in connection with this Agreement or any
other Transaction Document or any other instrument or document delivered
pursuant hereto; (iii) shall not have any duty to ascertain or to inquire as to
the performance or observance of any of the terms, covenants or conditions of
this Agreement or any other Transaction Document or any other instrument or
document delivered pursuant hereto on the part of the Seller or any Originator
or to inspect the property (including the books and records) of the Seller or
any Originator; (iv) shall not be responsible to any Owner for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or any other Transaction Document or any other instrument or
document furnished pursuant hereto, or the perfection, priority or value of any
ownership interest or security interest created or purported to be created
hereunder or under the Second Amended and Restated Receivables Sale Agreement;
and (v) shall incur no liability under or in respect of this Agreement or any
other Transaction Document or any other instrument or document delivered
pursuant hereto by acting upon any notice (including notice by telephone),
consent, certificate or other instrument or writing (which may be by telecopier,
telegram, cable or telex) reasonably believed by it to be genuine and signed or
sent by the proper party or parties.
     Section 8.03. Citicorp and Affiliates.
     With respect to any Capital Investment or any Receivable Interest owned by
it, Citicorp shall have the same rights and powers under this Agreement as any
other Purchaser and may exercise the same as though it were not the Agent.
Citicorp and its Affiliates may generally engage in any kind of business with
the Seller or any Originator or any Obligor, any of their respective Affiliates
and any Person who may do business with or own securities of the Seller or any
Originator or any Obligor or any of their respective Affiliates, all as if
Citicorp were not the Agent and without any duty to account therefor to the
Purchasers.
     Section 8.04. Purchase Decisions.
     Each Purchaser acknowledges that it has, independently and without reliance
upon the Agent or any of its Affiliates or any other Purchaser and based on such
documents and information as it has deemed appropriate, made its own evaluation
and decision to enter into this Agreement and to purchase undivided ownership
interests in Pool Receivables hereunder. Each Purchaser also acknowledges that
it shall, independently and without reliance upon the Agent, any of its
Affiliates or any other Purchaser and based on such documents and information as
it shall deem appropriate at the time, continue to make its own decisions in
taking or not taking action under this Agreement.
     Section 8.05. Indemnification.
     The Purchasers agree to indemnify the Agent (to the extent not promptly
reimbursed by the Seller), ratably according to the Receivable Interests then
owned by them (or, if no Receivable Interest is at that time owned by them,
ratably according to their respective Commitments) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or

66



--------------------------------------------------------------------------------



 



disbursements of any kind or nature whatsoever that may be imposed on, incurred
by, or asserted against the Agent in any way relating to or arising out of this
Agreement or any other Transaction Document or any other instrument or document
furnished pursuant hereto or any action taken or omitted by the Agent under this
Agreement or any other Transaction Document or any such instrument or document;
provided that no Purchaser shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the Agent’s gross negligence or willful
misconduct. Without limitation of the foregoing, the Purchasers agree to
reimburse the Agent, ratably according to the Receivable Interests then owned by
them (or, if no Receivable Interest is at that time owned by any of them,
ratably according to their respective Commitments), promptly upon demand for any
costs and expenses (including, without limitation, reasonable fees and
disbursements of counsel) payable by the Seller to the Agent under
Section 11.04, to the extent that the Agent is not promptly reimbursed for such
costs and expenses by the Seller.
     Section 8.06. Posting of Approved Electronic Communications.
     (a) Subject to Section 11.05 and certain limited exceptions in respect of
which the Company has delivered prior written notice to the Agent, each of the
Purchasers, the Issuing Banks, the Servicer and the Seller agree, that the Agent
may, but shall not be obligated to, make the Approved Electronic Communications
available to the Purchasers and Issuing Banks by posting such Approved
Electronic Communications on “e-Disclosure”, the Agent’s internet delivery
system that is part of Fixed Income Direct, Global Fixed Income’s primary web
portal, or successor electronic platform chosen by the Agent to be its internet
delivery system (the “Approved Electronic Platform”).
     (b) Although the primary web portal is secured with a dual firewall and a
User ID/Password Authorization System and the Approved Electronic Platform is
secured through a single-user-per-deal authorization method whereby each user
may access the Approved Electronic Platform only on a deal-by-deal basis, each
of the Purchasers, the Issuing Banks, the Servicer and the Seller acknowledges
and agrees, that the distribution of material through an electronic medium is
not necessarily secure and that there are confidentiality and other risks
associated with such distribution. In consideration for the convenience and
other benefits afforded by such distribution and for the other consideration
provided hereunder, the receipt and sufficiency of which is hereby acknowledged,
each of the Purchasers, the Issuing Banks, the Servicer and the Seller hereby
approves, and the Servicer shall cause each other Originator to approve,
distribution of the Approved Electronic Communications through the Approved
Electronic Platform and understands and assumes the risks of such distribution.
     (c) The Approved Electronic Communications and the Approved Electronic
Platform are provided “as is” and “as available”. None of the Agent or any of
its Affiliates or any of their respective officers, directors, employees,
agents, advisors or representatives (the “Agent Affiliates”) warrant the
accuracy, adequacy or completeness of the Approved Electronic Communications and
the Approved Electronic Platform and each expressly disclaims liability for
errors or omissions in the Approved Electronic Communications and the Approved
Electronic Platform. No warranty of any kind, express, implied or statutory
(including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects) is made by the Agent Affiliates in connection
with the Approved Electronic Communications.

67



--------------------------------------------------------------------------------



 



ARTICLE IX
ASSIGNMENT OF RECEIVABLE INTERESTS
     Section 9.01. Purchaser’s Assignment of Rights and Obligations.
     (a) Each Purchaser may assign to any Eligible Assignee all or a portion of
its rights and obligations under this Agreement (including, without limitation,
all or a portion of its Commitment and the Receivable Interests owned by it);
provided, however, that (i) each such assignment shall be a constant, and not a
varying, percentage of such Purchaser’s rights and obligations under this
Agreement and the Receivable Interests owned by it, (ii) in the case of any
assignment by any Purchaser that is not assigning pursuant thereto all of its
right and obligations under this Agreement, (A) the amount of the Commitment
(determined as of the date of the applicable Assignment and Acceptance) being
assigned pursuant to each such assignment shall be at least $5,000,000, or
(B) the aggregate amount of all Commitments (determined as of the date of the
applicable Assignments and Acceptances) being assigned by such Purchaser on such
date to two or more Eligible Assignees that are Affiliates of each other shall
be at least $5,000,000, (iii) each such assignment shall be to an Eligible
Assignee, (iv) the parties to each such assignment shall execute and deliver to
the Agent, for its acceptance and recording in the Register, an Assignment and
Acceptance, together with a processing and recording fee of $3,500 and (v) the
consent of the Agent and the Seller (which consent shall not be unreasonably
withheld or delayed and shall not be required at all following an Event of
Termination) shall first have been obtained. Upon such execution, delivery and
acceptance, from and after the effective date specified in each Assignment and
Acceptance, which effective date shall be the later of (x) the date the Agent
receives the executed Assignment and Acceptance and (y) the date of such
Assignment and Acceptance, (1) the Assignee thereunder shall be a party hereto
and shall have all the rights and obligations of a Purchaser hereunder and
(2) the assigning Purchaser shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such assignment and acceptance,
relinquish its rights and be released from its obligations under this Agreement.
     (b) By executing and delivering an Assignment and Acceptance, the assigning
Purchaser and the Assignee thereunder confirm to and agree with each other and
the other parties hereto as follows: (i) other than as provided in such
Assignment and Acceptance, the assigning Purchaser makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
any other Transaction Document or any other instrument or document furnished
pursuant hereto or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or any other Transaction
Document or any other instrument or document furnished pursuant hereto, or the
perfection, priority or value of any ownership interest or security interest
created or purported to be created hereunder or under the Second Amended and
Restated Receivables Sale Agreement; (ii) the assigning Purchaser makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Seller or any Originator or the performance or
observance by the Seller or any Originator of any of their respective
obligations under this Agreement or any other Transaction Document or any other
instrument or document furnished pursuant hereto; (iii) such Assignee confirms
that it has received copies of this Agreement and the other Transaction
Documents, together with such other documents and information as it has deemed
appropriate to make its own analysis and decision to enter into such Assignment
and Acceptance; (iv) such Assignee will, independently and without reliance upon
the Agent, any of its Affiliates, the assigning Purchaser or any other Purchaser
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own decisions in taking or not taking action under
this Agreement and the other Transaction Documents and the other instruments and
documents

68



--------------------------------------------------------------------------------



 



furnished pursuant hereto; (v) such Assignee confirms that it is an Eligible
Assignee; (vi) such Assignee appoints and authorizes the Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
this Agreement and the other Transaction Documents and the other instruments and
documents furnished pursuant hereto as are delegated to the Agent by the terms
hereof and thereof, together with such powers and discretion as are reasonably
incidental thereto; (vii) such Assignee appoints as its agent the Servicer from
time to time designated pursuant to Section 6.01 to enforce its respective
rights and interests in and under the Pool Receivables and the Related Security
and Collections with respect thereto and the related Contracts; and (viii) such
Assignee agrees that it will perform in accordance with their terms all of the
obligations which by the terms of this Agreement are required to be performed by
it as a Purchaser.
     (c) The Agent shall maintain at its office referred to in Section 11.02 a
copy of each Assignment and Acceptance delivered to and accepted by it and a
register (the “Register”) for the recordation of the names and addresses of the
Purchasers and the Commitment of, and each Receivable Interest owned by, each
Purchaser from time to time, which Register shall be available for inspection by
the Seller at any reasonable time and from time to time upon reasonable prior
notice. The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Seller, the Servicer, the Purchasers
and the Agent may treat each Person whose name is recorded in the Register as a
Purchaser hereunder for all purposes of this Agreement. No Receivable Interest,
Letter of Credit Obligation, Reimbursement Obligation, nor any Assignment and
Acceptance, shall be effective unless it is entered in the Register in due
course.
     (d) Upon its receipt of an Assignment and Acceptance executed by any
assigning Purchaser and an assignee representing that it is an Eligible
Assignee, the Agent shall, if such Assignment and Acceptance has been completed
and is in substantially the form of Exhibit A hereto, (i) accept such Assignment
and Acceptance, (ii) record the information contained therein in the Register,
and (iii) give prompt notice thereof to the Seller and the Servicer.
     (e) Each Purchaser may sell participations to one or more Persons in or to
all or a portion of its rights and obligations under the Transaction Documents
(including all its rights and obligations with respect to Capital Investment and
Letters of Credit). The terms of such participation shall not, in any event,
require the participant’s consent to any amendments, waivers or other
modifications of any provision of any Transaction Documents, the consent to any
departure by the Seller, the Servicer or any Originator therefrom, or to the
exercising or refraining from exercising any powers or rights such Purchaser may
have under or in respect of the Transaction Documents (including the right to
enforce the obligations of the Seller, the Servicer or any Originator), except
if any such amendment, waiver or other modification or consent would reduce the
amount, or postpone any date fixed for, any amount (whether of Capital, Yield or
fees) payable to such participant under the Transaction Documents, to which such
participant would otherwise be entitled under such participation. In the event
of the sale of any participation by any Purchaser, (w) such Purchaser’s
obligations under the Transaction Documents shall remain unchanged, (x) such
Purchaser shall remain solely responsible to the other parties for the
performance of such obligations, (y) such Purchaser shall remain the holder of
such Capital for all purposes of this Agreement and (z) the Seller, the Agent
and the other Purchasers shall continue to deal solely and directly with such
Purchaser in connection with such Purchaser’s rights and obligations under this
Agreement. Each participant shall be entitled to the benefits of
Sections 2.12(a), 2.13 and 2.14 as if it were a Purchaser; provided, however,
that anything herein to the contrary notwithstanding, the Seller shall not, at
any time, be obligated to make under Section 2.12(a), 2.13 or 2.14 to the
participants in the rights and obligations of any Purchaser (together with such
Purchaser) any payment in excess of the

69



--------------------------------------------------------------------------------



 



amount the Seller would have been obligated to pay to such Purchaser in respect
of such interest had such participation not been sold.
     (f) Each Issuing Bank may at any time assign its rights and obligations
hereunder to any other Purchaser by an instrument in form and substance
satisfactory to the Seller, the Agent, such Issuing Bank and such Purchaser. If
an Issuing Banks ceases to be a Purchaser hereunder by virtue of any assignment
made pursuant to this Section 9.01, then, as of the effective date of such
cessation, such Issuing Bank’s obligations to Issue Letters of Credit pursuant
to Section 2.4 shall terminate and such Issuing Bank shall be an Issuing Bank
hereunder only with respect to outstanding Letters of Credit issued prior to
such date.
ARTICLE X
INDEMNIFICATION
     Section 10.01. Indemnities.
     Without limiting any other rights that any Indemnified Party may have
hereunder or under applicable law, and whether or not any of the transactions
contemplated hereby are consummated, the Seller hereby agrees to indemnify each
Indemnified Party from and against, and hold each thereof harmless from, any and
all claims, losses, liabilities, costs and expenses of any kind whatsoever
(including, without limitation, reasonable attorneys’ fees and expenses) (all of
the foregoing being collectively referred to as “Indemnified Amounts”) arising
out of, or resulting from, in whole or in part, one or more of the following:
(a) this Agreement or any other Transaction Document or any other agreement or
document delivered or to be delivered in connection with this Agreement; (b) the
use of proceeds of any Purchase or reinvestment; (c) the interest of any Owner
in any Receivable, any Contract or any Related Security; or (d) any transaction
contemplated by this Agreement or any other Transaction Document or any other
agreement or document delivered or to be delivered in connection with this
Agreement; excluding, however, Indemnified Amounts to the extent resulting from
either (x) the gross negligence or willful misconduct on the part of such
Indemnified Party, or (y) the failure to collect amounts in respect of a Pool
Receivable, to the extent such failure results from a discharge of the Obligor
with respect thereto in a proceeding in respect of such Obligor under applicable
bankruptcy laws or otherwise results from the Obligor’s financial inability to
pay such amounts. Without limiting or being limited by the foregoing and whether
or not any of the transactions contemplated hereby are consummated, the Seller
shall pay on demand to each Indemnified Party any and all amounts necessary to
indemnify such Indemnified Party from and against any and all Indemnified
Amounts which relate to or result from, or which would not have occurred but
for, one or more of the following:
     (i) any Receivable becoming a Pool Receivable which is not at the date of
the initial creation of an interest therein hereunder an Eligible Receivable;
     (ii) any representation or warranty or statement made or deemed made by the
Seller (or any of its officers) under or in connection with this Agreement or
any other Transaction Document or any Seller Report or Receivables Report or
other document delivered or to be delivered in connection herewith or with any
other Transaction Document being incorrect in any material respect when made or
deemed made or delivered;
     (iii) the failure by the Seller to comply with any applicable law, rule or
regulation with respect to any Pool Receivable or the related Contract or any
Related Security with respect

70



--------------------------------------------------------------------------------



 



thereto; or the failure of any Pool Receivable or the related Contract or any
Related Security with respect thereto to conform to any such applicable law,
rule or regulation;
     (iv) the failure to vest in the Owner of a Receivable Interest a first
priority perfected undivided percentage ownership interest, to the extent of
such Receivable Interest, in each Receivable in, or purported to be in, the
Receivables Pool and the Related Security and Collections in respect thereof,
free and clear of any Adverse Claim; or the failure of the Seller to have
obtained a first priority perfected ownership interest in the Pool Receivables
and the Related Security and Collections with respect thereto transferred or
purported to be transferred to the Seller under the Second Amended and Restated
Receivables Sale Agreement, free and clear of any Adverse Claim;
     (v) the failure of the Seller to have filed, or any delay by the Seller in
filing, financing statements or other similar instruments or documents under the
UCC of any applicable jurisdiction or other applicable laws with respect to any
Receivable in, or purported to be in, the Receivables Pool and the Related
Security and Collections in respect thereof, whether at the time of any Purchase
or reinvestment or at any subsequent time unless such failure results directly
and solely from the Agent’s failure to take appropriate action;
     (vi) any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of any Obligor to the payment of any Receivable in,
or purported to be in, the Receivables Pool (including, without limitation, any
defense based on the fact or allegation that such Receivable or the related
Contract is not a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the sale of the goods or services related to such Receivable or
the furnishing or failure to furnish such goods or services;
     (vii) any failure of the Seller to perform its duties or obligations in
accordance with the provisions of this Agreement or any other Transaction
Document or to perform its duties or obligations under any Contract;
     (viii) any product liability, personal injury, copyright infringement,
theft of services, property damage, or other breach of contract, antitrust,
unfair trade practices or tortious claim arising out of or in connection with
the subject matter of any Contract or out of or in connection with any
transaction contemplated by this Agreement, any other Transaction Document or
any other instrument or document furnished pursuant hereto or such Contract;
     (ix) the commingling by the Seller of Collections of Pool Receivables at
any time with other funds;
     (x) any action or omission by the Seller, reducing or impairing the rights
of any Owner of a Receivable Interest under this Agreement, any other
Transaction Document or any other instrument or document furnished pursuant
hereto or thereto or with respect to any Pool Receivable;
     (xi) any cancellation or modification of a Pool Receivable, the related
Contract or any Related Security, whether by written agreement, verbal
agreement, acquiescence or otherwise;
     (xii) any investigation, litigation or proceeding related to or arising
from this Agreement, any other Transaction Document or any other instrument or
document furnished

71



--------------------------------------------------------------------------------



 



pursuant hereto or thereto, or any transaction contemplated by this Agreement or
any Contract or the use of proceeds from any Purchase or reinvestment pursuant
to this Agreement, or the ownership of, or other interest in, any Receivable,
the related Contract or Related Security;
     (xiii) the existence of any Adverse Claim against or with respect to any
Pool Receivable, the related Contract or the Related Security or Collections
with respect thereto;
     (xiv) any failure by the Seller to pay when due any taxes, including
without limitation sales, excise or personal property taxes, payable by the
Seller in connection with any Receivable or the related Contract or any Related
Security with respect thereto;
     (xv) any claim brought by any Person other than an Indemnified Party
arising from any activity of the Seller in servicing, administering or
collecting any Pool Receivable;
     (xvi) any failure by any Lock-Box Bank to comply with the terms of the
Lock-Box Agreement to which it is a party; or
     (xvii) to the extent not covered by the foregoing clauses, the occurrence
and continuance of any Event of Termination other than an Event of Termination
arising under Section 7.01(f).
ARTICLE VI
MISCELLANEOUS
     Section 11.01. Amendments, Etc.
     No amendment or waiver of any provision of this Agreement, and no consent
to any departure by the Seller or the Servicer therefrom, shall be effective
unless in a writing signed by the Agent and the Required Purchasers and, in the
case of any such amendment, the Seller and the Servicer, and then such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no
amendment, waiver or consent shall:
     (a) without the prior written consent of each Purchaser,
     (i) amend the definitions of “Eligible Receivable”, “Net Receivables Pool
Balance”, “Required Net Receivables Pool Balance”, “Reserve Percentage”,
“Required Purchasers” or “Super-Majority Purchasers”, or
     (ii) amend, modify or waive any provision of this Agreement in any way
which would
     (A) reduce the amount of a Capital Investment or Yield that is payable on
account of any Receivable Interest or Reimbursement Obligation or delay any
scheduled date for payment thereof or change the order of application of
Collections to the payment thereof, or
     (B) impair any rights expressly granted to such Purchaser or such Owner
under this Agreement, or

72



--------------------------------------------------------------------------------



 



     (C) reduce fees payable by the Seller to or for the account of such
Purchaser hereunder or delay the dates on which such fees are payable, or
     (iii) amend or waive the Event of Termination contained in Section 7.01(f)
relating to the bankruptcy of the Seller, the Servicer, or any Originator, or
amend or waive the Event of Termination contained in Section 7.01(g) relating to
the Net Receivables Pool Balance, or
     (iv) change the percentage of Commitments, or the number of Owners or
Purchasers, which shall be required for the Purchasers or any of them to take
any action hereunder, or
     (v) amend this Section 11.01, or
     (vi) extend the Commitment Termination Date, or
     (vii) increase the amount of the Total Commitment;
     (b) without the consent of the applicable Purchaser, increase the
Commitment of such Purchaser, subject such Purchaser to any additional
obligations, or decrease the Receivable Interest of such Purchaser; and
     (c) without the prior written consent of the Super-Majority Purchasers,
amend Section 5.07(b) or the definition of “Total Excess Availability” or
“Receivables Excess Availability”,
provided, however, that the Agent shall not, without the prior written consent
of the Required Purchasers, either agree to any amendment or waiver of any
provision of the Intercreditor Agreement or consent to any departure from the
Intercreditor Agreement by any party thereto, and provided further, that (x) no
amendment, waiver or consent shall, unless in writing and signed by the Agent in
addition to the Purchasers required above to take such action, affect the rights
or duties of the Agent under this Agreement or the other Transaction Documents,
(y) no amendment, waiver or consent shall, unless in writing and signed by the
Swing Purchaser in addition to the Purchasers required above to take such
action, affect the rights or duties of the Swing Purchaser under this Agreement
or the other Transaction Documents and (z) no amendment, waiver or consent
shall, unless in writing and signed by the Issuing Banks in addition to the
Purchasers required above to take such action, affect the rights or duties of
the Issuing Banks under this Agreement or the other Transaction Documents.
          (d) If, in connection with any proposed amendment, modification,
waiver or termination (a “Proposed Change”) requiring the consent of all
affected Purchasers, the consent of Required Purchasers is obtained but the
consent of other Purchasers whose consent is required is not obtained (any such
Purchaser whose consent is not obtained as described in this being referred to
as a “Non-Consenting Purchaser”), then, as long as the Purchaser acting as the
Agent is not a Non-Consenting Purchaser, at the Seller’s request, any Eligible
Assignee acceptable to the Agent shall have the right with the Agent’s consent
and in the Agent’s sole discretion (but shall have no obligation) to purchase
from such Non-Consenting Purchaser, and such Non-Consenting Purchaser agrees
that it shall, upon the Agent’s request, sell and assign to the Purchaser acting
as the Agent or such Eligible Assignee, all of the Commitments and interests in
the Receivable Interests of such Non-Consenting Purchaser for an amount equal to
the Capital Investment represented by the interest held by the Non-Consenting
Purchaser in the Receivable Interests and all accrued and unpaid Yield and fees
with respect thereto through the date of sale; provided, however, that such
purchase and sale shall not be effective until (x) the Agent shall have received
from such Eligible Assignee an agreement in form and substance satisfactory to
the Agent and the Seller whereby such Eligible Assignee shall agree to be bound
by the terms hereof, (y) such Non-

73



--------------------------------------------------------------------------------



 



Consenting Purchaser shall have received payments of all interests held by it in
the Receivable Interests and all accrued and unpaid Yield and fees with respect
thereto through the date of the sale and (z) such purchase and sale has been
recorded in the Register maintained by the Agent. Each Purchaser agrees that, if
it becomes a Non-Consenting Purchaser, it shall execute and deliver to the Agent
an Assignment and Acceptance to evidence such sale and purchase subject to such
Assignment and Acceptance; and provided, further, however, that the failure of
any Non-Consenting Purchaser to execute an Assignment and Acceptance shall not
render such sale and purchase (and the corresponding assignment) invalid.
          (e) No failure on the part of any Purchaser or the Agent to exercise,
and no delay in exercising, any right hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. Without limiting the foregoing, each Purchaser is hereby authorized by
the Seller upon the occurrence and during the continuance of an Event of
Termination, to the fullest extent permitted by law, to setoff and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other indebtedness at any time owing by such Purchaser to or for
the credit or the account of the Seller against any and all of the obligations
of the Seller now or hereafter existing under this Agreement to such Purchaser
or, if such Purchaser is Citicorp, to the Agent or any Affiliate thereof,
irrespective of whether or not any formal demand shall have been made under this
Agreement and although such obligations may be unmatured. Each Purchaser agrees
promptly to notify the Seller after any such setoff and application; provided,
however, that the failure to give such notice shall not affect the validity of
such setoff and application. The rights of each Purchaser under this
Section 11.01 are in addition to other rights and remedies (including, without
limitation, other rights of setoff) which such Purchaser may have.
     Section 11.02. Notices, Etc.
     All notices and other communications hereunder shall, unless otherwise
stated herein, be given in writing or by any telecommunication device capable of
creating a written record (including electronic mail), (i) to each of the
Seller, the Issuing Banks, the Servicer, the Agent and the Initial Purchasers,
at its address set forth under its name on the signature pages hereof, (ii) to
each Purchaser other than the Initial Purchasers, at its address specified on
the Assignment and Acceptance pursuant to which it became a Purchaser hereunder
or (iii) to any party hereto at such other address as shall be designated by
such party in a notice to the other parties hereto given as provided herein. All
such notices and communications shall be effective when received.
     Section 11.03. Binding Effect; Assignability.
     This Agreement shall be binding upon and inure to the benefit of the
Seller, PolyOne, the Agent, the Issuing Banks, the Swing Purchaser and each
Purchaser and their respective successors and assigns, except that neither the
Seller nor PolyOne shall have the right to assign its rights or obligations
hereunder or any interest herein without the prior written consent of all
Purchasers. This Agreement shall create and constitute the continuing obligation
of the parties hereto in accordance with its terms, and shall remain in full
force and effect until such time, after the Termination Date, as no Capital
Investment or any obligation of the Seller, PolyOne, any Originator or the
Servicer under any Transaction Document shall be outstanding; provided, however,
that rights and remedies with respect to the provisions of Sections 2.12, 2.13,
2.14, 10.01, 11.04, 11.06, and 11.07 shall be continuing and shall survive any
termination of this Agreement.

74



--------------------------------------------------------------------------------



 



     Section 11.04. Costs and Expenses.
     The Seller agrees to pay, upon receipt of a written invoice, all costs and
expenses in connection with the preparation, execution, delivery and
administration (including periodic auditing of Receivables) of, and searches and
filings in respect of, this Agreement, the other Transaction Documents and the
other documents and agreements to be delivered hereunder and thereunder,
including, without limitation, the reasonable fees and disbursements of
(a) counsel for the Agent with respect thereto and advising the Agent as to its
rights and remedies hereunder and (b) internal and external auditors. The Seller
further agrees to pay on demand all costs and expenses, if any (including,
without limitation, reasonable counsel fees and disbursements), of each Owner,
the Agent or any Affiliate thereof, in connection with the enforcement (whether
through negotiations, legal proceedings or otherwise) of this Agreement, the
other Transaction Documents and the other documents and agreements to be
delivered in connection herewith or therewith. Each written invoice shall set
forth the basis therefor in reasonable detail and shall be conclusive and
binding absent manifest error.
     Section 11.05. Confidentiality.
     (a) The Seller, the Servicer, PolyOne, the Purchasers and the Agent hereby
agree that each of the Servicer, PolyOne, the Seller, the Purchasers and the
Agent (and each of their respective, and their respective Affiliates, employees,
officers, directors, agents and advisors) is, and has been from the commencement
of discussions with respect to the receivables program established hereunder,
permitted to disclose to any and all Persons, without limitation of any kind,
the structure and tax aspects (as such terms are used in Code Sections 6011,
6111 and 6112 and the regulations promulgated thereunder) of the receivables
program established hereunder, and all materials of any kind (including opinions
or other tax analyses) that are or have been provided to the Servicer, PolyOne,
the Seller, such Purchasers or the Agent related to such structure and tax
aspects. In this regard, each of the Servicer, PolyOne, the Seller, the
Purchasers and the Agent acknowledges and agrees that its disclosure of the
structure or tax aspects of the receivables program established hereunder is not
limited in any way by an express or implied understanding or agreement, oral or
written (whether or not such understanding or agreement is legally binding).
Furthermore, each of the Servicer, PolyOne, the Seller, the Purchasers and the
Agent acknowledges and agrees that it does not know or have reason to know that
its use or disclosure of information relating to the structure or tax aspects of
the receivables program established hereunder is limited in any other manner
(such as where the receivables program established hereunder is claimed to be
proprietary or exclusive) for the benefit of any other Person. To the extent
that disclosure of the structure or tax aspects of the receivables program
established hereunder by the Servicer, PolyOne, the Seller, the Agent or the
Purchasers is limited by any existing agreement between the Servicer, PolyOne,
the Seller, the Agent or the Purchasers, such limitation is agreed to be void ab
initio and such agreement is hereby amended to permit disclosure of the
structure and tax aspects of the receivables program established hereunder as
provided in this clause (a).
     (b) Subject to clause (a) of this Section 11.05, neither the Agent nor any
Purchaser may disclose to any Person any confidential, proprietary or non-public
information of any Originator or the Seller furnished to the Agent or the
Purchasers by either an Originator or the Seller (such information being
referred to collectively herein as the “Originator’s Information”), except that
each of the Agent and each of the Purchasers may disclose Originator’s
Information (i) to its and its Affiliates’ employees, officers, directors,
agents and advisors (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Originator’s Information and instructed to keep such Originator’s Information
confidential on substantially the same terms as provided herein), (ii) to the
extent requested by any regulatory authority, (iii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(iv) to any other party to this Agreement, (v) if reasonably

75



--------------------------------------------------------------------------------



 



necessary in connection with the exercise of any remedies hereunder or under any
other Transaction Document or any suit, action or proceeding relating to this
Agreement or any other Transaction Document or the enforcement of rights
hereunder or thereunder, (vi) subject to an agreement containing provisions
substantially the same as those of this Section 11.05 to any assignee of or
participant in, or any prospective assignee of or participant in, any of its
rights or obligations under this Agreement, (vii) to the extent such
Originator’s Information (A) is or becomes generally available to the public on
a non-confidential basis other than as a result of a breach of this
Section 11.05 by the Agent or such Purchaser, or (B) is or becomes available to
the Agent or such Purchaser on a non-confidential basis from a source other than
an Originator, the Servicer, PolyOne or the Seller, and (viii) with the prior
written consent of the Servicer, PolyOne or the Seller.
     (c) Subject to clause (a) of this Section 11.05, none of the Servicer,
PolyOne or the Seller may disclose to any Person the amount or terms of any fees
payable to the Agent or any Purchaser (such information being collectively
referred to herein as the “Program Information”), except that the Servicer,
PolyOne or the Seller may disclose the Program Information (i) to its and its
respective Affiliates’ employees, officers, directors, agents and advisors who
have a need to know the Program Information in connection with this Agreement
and the transactions contemplated hereby or (ii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process.
     Section 11.06. Governing Law.
     THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.
     Section 11.07. Jurisdiction, Etc.
     (a) Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
New York State court or Federal court of the United States of America sitting in
New York City, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or any of the other
Transaction Documents to which it is a party, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York State court or, to
the extent permitted by law, in such Federal court. Each of the parties hereto
hereby agrees that service of process in any such action or proceeding may be
effected by mailing a summons and complaint to it at its address specified in
Section 11.02 by registered mail, return receipt requested, or in any other
manner permitted by applicable law. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any party
may otherwise have to bring any action or proceeding relating to this Agreement
or any of the other Transaction Documents in the courts of any other
jurisdiction.
     (b) Each of the parties hereto irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement or any of the other Transaction
Documents to which it is a party in any New York State or Federal court. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

76



--------------------------------------------------------------------------------



 



     Section 11.08. Execution in Counterparts.
     This Agreement may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute one and the same agreement. Delivery by telecopier of
an executed counterpart of a signature page to this Agreement shall be effective
as delivery of an original executed counterpart of this Agreement.
     Section 11.09. Intent of the Parties.
     It is the intention of the parties hereto that each Purchase and
reinvestment shall convey to each Owner, to the extent of its Receivable
Interests, an undivided ownership interest in the Pool Receivables and the
Related Security and Collections in respect thereof and that such transaction
shall constitute a purchase and sale and not a secured loan for all purposes
other than for federal income tax purposes. If, notwithstanding such intention,
the conveyance of the Receivable Interests from the Seller to any Owner shall
ever be recharacterized as a secured loan and not a sale, it is the intention of
the parties hereto that this Agreement shall constitute a security agreement
under applicable law, and the Seller hereby grants to the Agent for the benefit
of itself, the Issuing Banks and each such Owner a duly perfected first priority
security interest in all of the Seller’s right, title and interest in, to and
under the Pool Receivables and the Related Security and Collections in respect
thereof, free and clear of Adverse Claims and Seller also hereby grants to the
Agent for the benefit of itself, the Issuing Banks and each Owner a duly
perfected first priority security interest in all of the Seller’s right, title
and interest in, to and under any cash collateral under this Agreement.
     Section 11.10. Entire Agreement.
     This Agreement and the other Transaction Documents contain a final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement and
understanding among the parties hereto with respect to the subject matter hereof
and supersede all prior agreements and understandings, written or oral, relating
to the subject matter hereof.
     Section 11.11. Severability of Provisions.
     Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction.
     Section 11.12. No Liability of Syndication Agent.
     The Syndication Agent in its capacity as such shall not have any duties or
responsibilities or shall incur any liability under this Agreement or any of the
other Transaction Documents.
     Section 11.13. Waiver of Jury Trial.
     Each of the parties hereto irrevocably waives all right to trial by jury in
any action, proceeding or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to this Agreement or any of the other
Transaction Documents, the Purchases or the actions of the Agent or any
Indemnified Party in the negotiation, administration, performance or enforcement
hereof or thereof.

77



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date above
written.

            POLYONE FUNDING CORPORATION,
as Seller
      By:           Name:   John Rastetter        Title:   President
      Address: 33587 Walker Road
               Avon Lake, Ohio 44012

Attention: President

Telephone No.: (440) 930-3105
Telecopier No.: (440) 930-1839
e-mail:               John.Rastetter@Polyone.com
                     

 



--------------------------------------------------------------------------------



 



         

            POLYONE CORPORATION,
as Servicer
      By:           Name:   John Rastetter        Title:   Treasurer       
Address: 33587 Walker Road
               Avon Lake, Ohio 44012

Attention: Treasurer

Telephone No.: (440) 930-3105
Telecopier No.: (440) 930-1839
e-mail:               John.Rastetter@Polyone.com                    

 



--------------------------------------------------------------------------------



 



         

            ISSUING BANKS

CITIBANK, N.A.,
as an Issuing Bank
      By:          Name:   David Jaffe        Title:   Vice President/Director 
      Address: 388 Greenwich Street
                 19th Floor
                 New York, New York 10013

Attention: David Jaffe

Telephone No.: (212) 816-2329
Telecopier No.: (212) 816-2613
e-mail:                 david.jaffe@citigroup.com
         

            NATIONAL CITY BANK,
as an Issuing Bank
      By:           Name:           Title:           Address: 1965 East 6th
Street
                 Suite 400
                 Cleveland, Ohio 44114

Attention:

Telephone No.:
Telecopier No.:
e-mail:
                     

 



--------------------------------------------------------------------------------



 



         

            AGENT

CITICORP USA, INC.,
as Agent
      By:           Name:   David Jaffe        Title:   Vice President/Director 
      Address: 388 Greenwich Street
               19th Floor
               New York, New York 10013

Attention: David Jaffe

Telephone No.: (212) 816-2329
Telecopier No.: (212) 816-2613
e-mail:               david.jaffe@citigroup.com
                     

 



--------------------------------------------------------------------------------



 



         

            SYNDICATION AGENT

NATIONAL CITY BUSINESS CREDIT, INC.,
as Syndication Agent
      By:           Name:           Title:           Address: 1965 East 6th
Street,
               Suite 400
               Cleveland, Ohio 44114
Attention:

Telephone No.: (216) 222-9918
Telecopier No.: (216) 222-9555
e-mail:
                     

 



--------------------------------------------------------------------------------



 



         

            PURCHASERS:

CITICORP USA, INC.,
as Agent
      By:           Name:   David Jaffe        Title:   Vice President/Director 
      Address: 388 Greenwich Street
               19th Floor
               New York, New York 10013

Attention: David Jaffe
            NATIONAL CITY BUSINESS CREDIT, INC.,
as an Initial Purchaser
      By:           Name:           Title:         Address: 1965 East 6th Street
               Suite 400
               Cleveland, Ohio 44114

Attention:

Telephone No.:
Telecopier No.:
e-mail:
                     

 



--------------------------------------------------------------------------------



 



         

            WEBSTER BUSINESS CREDIT CORPORATION
as an Initial Purchaser
      By:           Name:           Title:           Address: One State Street
               New York, New York 10004

Attention:

Telephone No.:
Telecopier No.:
e-mail:
                     

 



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A.,
as an Initial Purchaser
      By:           Name:           Title:           Address: 335 Madison Avenue
                New York , New York 10017

Attention:

Telephone No.:
Telecopier No.:
e-mail:

with a copy to:


Address: Bank of America, N. A.
               335 Madison Avenue
               New York, New York 10017

Attention:

Telephone No.:
Telecopier No.:
e-mail:
                     

 



--------------------------------------------------------------------------------



 



         

            PNC BANK, N.A..,
as an Initial Purchaser
      By:           Name:           Title:           Address: 1600 Market Street
                 31st Floor
                 Philadelphia, Pennsylvania 19103

Attention:

Telephone No.:
Telecopier No.:
e-mail:
                     

 



--------------------------------------------------------------------------------



 



         

            THE CIT GROUP/BUSINESS CREDIT, INC..,
as an Initial Purchaser
      By:           Name:           Title:           Address: 1211 Avenue of the
Americas
              New York, New York 10036

Attention:

Telephone No.:
Telecopier No.:
e-mail:
                     

 



--------------------------------------------------------------------------------



 



         

            U.S. BANK NATIONAL ASSOCIATION,
as an Initial Purchaser
      By:           Name:           Title:           Address: U.S. Bank Business
Credit
                 425 Walnut Street
                 14th Floor
                 CN-OH-W14S
                 Cincinnati, Ohio 45202

Attention:

Telephone No.:
Telecopier No.:
e-mail:
                     

 



--------------------------------------------------------------------------------



 



         

            MERRILL LYNCH CAPITAL,
a division of Merrill Lynch Business
Financial Services, Inc.
as an Initial Purchaser
      By:           Name:           Title:           Address: 225 Liberty Street
               5th Floor
               New York, New York 10281

Attention:

Telephone No.:
Telecopier No.:
e-mail:
                       

 